Exhibit 10.1
EXECUTION COPY
CREDIT AGREEMENT
by and among
ALTRA INDUSTRIAL MOTION, INC.
as Parent,
and
EACH OF ITS SUBSIDIARIES THAT ARE SIGNATORIES HERETO
as Borrowers,
THE LENDERS THAT ARE SIGNATORIES HERETO
as the Lenders,
and
WELLS FARGO FOOTHILL, INC.
as the Arranger and Administrative Agent
Dated as of November 30, 2004

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
 
       
1. DEFINITIONS AND CONSTRUCTION
      1
 
       
1.1 Definitions
      1
 
       
1.2 Accounting Terms
      1
 
       
1.3 Code
      1
 
       
1.4 Construction
      1
 
       
1.5 Schedules and Exhibits
      2
 
       
2. LOAN AND TERMS OF PAYMENT
      2
 
       
2.1 Revolver Advances
      2
 
       
2.2 Intentionally Omitted
      2
 
       
2.3 Borrowing Procedures and Settlements
      2
 
       
2.4 Payments
      7
 
       
2.5 Overadvances
      9
 
       
2.6 Interest Rates and Letter of Credit Fee: Rates, Payments, and Calculations
      9
 
       
2.7 Cash Management
      10
 
       
2.8 Crediting Payments
      11
 
       
2.9 Designated Account
      12
 
       
2.10 Maintenance of Loan Account; Statements of Obligations
      12
 
       
2.11 Fees
      12
 
       
2.12 Letters of Credit
      12
 
       
2.13 LIBOR Option
      15
 
       
2.14 Capital Requirements
      17
 
       
2.15 Joint and Several Liability of Borrowers
      17
 
       
3. CONDITIONS; TERM OF AGREEMENT
      19
 
       
3.1 Conditions Precedent to the Initial Extension of Credit
      19
 
       
3.2 Conditions Precedent to all Extensions of Credit
      19
 
       
3.3 Term
      20
 
       
3.4 Effect of Termination
      20
 
       
3.5 Early Termination by Borrowers
      20
 
       
3.6 Conditions Subsequent to the Initial Extension of Credit
      20

 

i



--------------------------------------------------------------------------------



 



         
4. REPRESENTATIONS AND WARRANTIES
      21
 
       
4.1 No Encumbrances
      21
 
       
4.2 Eligible Accounts
      22
 
       
4.3 Eligible Inventory
      22
 
       
4.4 Equipment
      22
 
       
4.5 Location of Inventory and Equipment
      22
 
       
4.6 Inventory Records
      22
 
       
4.7 State of Incorporation; Location of Chief Executive Office; Organizational
Identification Number; Commercial Tort Claims
      22
 
       
4.8 Due Organization and Qualification; Restricted Subsidiaries
      23
 
       
4.9 Due Authorization; No Conflict
      23
 
       
4.10 Litigation
      25
 
       
4.11 No Material Adverse Change
      25
 
       
4.12 Fraudulent Transfer
      25
 
       
4.13 Employee Compliance
      25
 
       
4.14 Environmental Condition
      26
 
       
4.15 Intellectual Property
      26
 
       
4.16 Leases
      26
 
       
4.17 Deposit Accounts and Securities Accounts
      26
 
       
4.18 Complete Disclosure
      26
 
       
4.19 Indebtedness
      27
 
       
4.20 Material Contracts
      27
 
       
5. AFFIRMATIVE COVENANTS
      27
 
       
5.1 Accounting System
      27
 
       
5.2 Collateral Reporting
      27
 
       
5.3 Financial Statements, Reports, Certificates
      27
 
       
5.4 Intentionally Omitted
      27
 
       
5.5 Inspection
      27

 

ii



--------------------------------------------------------------------------------



 



         
5.6 Maintenance of Properties
      27
 
       
5.7 Taxes
      28
 
       
5.8 Insurance
      28
 
       
5.9 Location of Inventory and Equipment
      29
 
       
5.10 Compliance with Laws
      29
 
       
5.11 Leases
      29
 
       
5.12 Existence
      29
 
       
5.13 Environmental
      29
 
       
5.14 Intentionally Omitted
      30
 
       
5.15 Control Agreements
      30
 
       
5.16 Formation of Subsidiaries
      30
 
       
5.17 Real Property
      30
 
       
5.18 ERISA Compliance
      31
 
       
6. NEGATIVE COVENANTS
      32
 
       
6.1 Indebtedness
      32
 
       
6.2 Liens
      33
 
       
6.3 Restrictions on Fundamental Changes
      33
 
       
6.4 Disposal of Assets
      34
 
       
6.5 Change Name
      34
 
       
6.6 Nature of Business
      34
 
       
6.7 Prepayments and Amendments
      34
 
       
6.8 Intentionally Omitted
      34
 
       
6.9 Intentionally Omitted
      34
 
       
6.10 Distributions
      35
 
       
6.11 Fiscal Year
      36
 
       
6.12 Investments
      36
 
       
6.13 Transactions with Affiliates
      36
 
       
6.14 Use of Proceeds
      37
 
       
6.15 Intentionally Omitted
      37

 

iii



--------------------------------------------------------------------------------



 



         
6.16 Financial Covenants
      38
 
       
6.17 Acquisition Documents
      38
 
       
6.18 Indenture Documents
      38
 
       
6.19 Governing Documents
      38
 
       
6.20 Real Property Collateral
      39
 
       
7. EVENTS OF DEFAULT
      39
 
       
8. THE LENDER GROUP’S RIGHTS AND REMEDIES
      41
 
       
8.1 Rights and Remedies
      41
 
       
8.2 Remedies Cumulative
      41
 
       
9. TAXES AND EXPENSES
      42
 
       
10. WAIVERS; INDEMNIFICATION
      42
 
       
10.1 Demand; Protest; etc
      42
 
       
10.2 The Lender Group’s Liability for Collateral
      42
 
       
10.3 Indemnification
      42
 
       
11. NOTICES
      43
 
       
12. CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER
      44
 
       
13. ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS
      44
 
       
13.1 Assignments and Participations
      44
 
       
13.2 Successors
      47
 
       
14. AMENDMENTS; WAIVERS
      47
 
       
14.1 Amendments and Waivers
      47
 
       
14.2 Replacement of Holdout Lender
      48
 
       
14.3 No Waivers; Cumulative Remedies
      48
 
       
15. AGENT; THE LENDER GROUP
      48
 
       
15.1 Appointment and Authorization of Agent
      48
 
       
15.2 Delegation of Duties
      49
 
       
15.3 Liability of Agent
      49
 
       
15.4 Reliance by Agent
      49
 
       
15.5 Notice of Default or Event of Default
      50

 

iv



--------------------------------------------------------------------------------



 



         
15.6 Credit Decision
      50
 
       
15.7 Costs and Expenses; Indemnification
      50
 
       
15.8 Agent in Individual Capacity
      51
 
       
15.9 Successor Agent
      51
 
       
15.10 Lender in Individual Capacity
      51
 
       
15.11 Withholding Taxes
      52
 
       
15.12 Collateral Matters
      54
 
       
15.13 Restrictions on Actions by Lenders; Sharing of Payments
      55
 
       
15.14 Agency for Perfection
      55
 
       
15.15 Payments by Agent to the Lenders
      55
 
       
15.16 Concerning the Collateral and Related Loan Documents
      55
 
       
15.17 Field Audits and Examination Reports; Confidentiality; Disclaimers by
Lenders; Other Reports and Information
    56
 
       
15.18 Several Obligations; No Liability
      56
 
       
15.19 Bank Product Providers
      57
 
       
16. GENERAL PROVISIONS
      57
 
       
16.1 Effectiveness
      57
 
       
16.2 Section Headings
      57
 
       
16.3 Interpretation
      57
 
       
16.4 Severability of Provisions
      57
 
       
16.5 Counterparts; Electronic Execution
      57
 
       
16.6 Revival and Reinstatement of Obligations
      57
 
       
16.7 Confidentiality
      58
 
       
16.8 Integration
      58
 
       
16.9 Altra Industrial Motion, Inc. as Agent for Borrowers
      58

 

v



--------------------------------------------------------------------------------



 



EXHIBITS AND SCHEDULES

      Exhibit A-1  
Form of Assignment and Acceptance
Exhibit B-1  
Form of Borrowing Base Certificate
Exhibit C-1  
Form of Compliance Certificate
Exhibit L-1  
Form of LIBOR Notice
   
 
Schedule A-1  
Agent’s Account
Schedule C-1  
Commitments
Schedule D-1  
Designated Account
Schedule P-1  
Permitted Holders
Schedule P-2  
Permitted Liens
Schedule P-3  
Permitted Investments
Schedule R-1  
Real Property Collateral
Schedule 1.1  
Definitions
Schedule 2.7(a)  
Cash Management Banks
Schedule 3.1  
Conditions Precedent
Schedule 4.5(a)  
Inventory and Equipment Stored with Bailees or Warehousemen
Schedule 4.5(b)  
Locations of Inventory and Equipment
Schedule 4.7(a)  
States of Organization
Schedule 4.7(b)  
Chief Executive Offices
Schedule 4.7(c)  
Organizational Identification Numbers
Schedule 4.7(d)  
Commercial Tort Claims
Schedule 4.8(b)  
Capitalization of Borrowers
Schedule 4.8(c)  
Capitalization of Borrowers’ Restricted Subsidiaries
Schedule 4.10  
Litigation
Schedule 4.13(a)  
ERISA Plans
Schedule 4.14  
Environmental Matters
Schedule 4.17  
Deposit Accounts and Securities Accounts
Schedule 4.19  
Permitted Indebtedness
Schedule 5.2  
Collateral Reporting
Schedule 5.3  
Financial Statements, Reports, Certificates

 

 



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT
THIS CREDIT AGREEMENT (this “Agreement”), is entered into as of November 30,
2004, by and among the lenders identified on the signature pages hereof (such
lenders, together with their respective successors and permitted assigns, are
referred to hereinafter each individually as a “Lender” and collectively as the
“Lenders”), and WELLS FARGO FOOTHILL, INC., a California corporation, as the
arranger and administrative agent for the Lenders (in such capacity, together
with its successors and assigns in such capacity, “Agent”), and ALTRA INDUSTRIAL
MOTION, INC., a Delaware corporation (“Parent”), and each of Parent’s
Subsidiaries identified on the signature pages hereof (Parent and such
Subsidiaries are referred to hereinafter each individually as a “Borrower”, and
individually and collectively, jointly and severally, as the “Borrowers”).
The parties agree as follows:
1. DEFINITIONS AND CONSTRUCTION.
1.1 Definitions. Capitalized terms used in this Agreement shall have the
meanings specified therefor on Schedule 1.1.
1.2 Accounting Terms. All accounting terms not specifically defined herein shall
be construed in accordance with GAAP. In the event of any change in GAAP that
occurs after the date of this Agreement that would affect the calculation or
application of the financial or other covenants contained herein, Agent and
Borrowers agree to negotiate to amend such financial or other covenants (or the
definitions used therein) to eliminate the effect of such change and no Event of
Default shall be deemed to exist solely as a result of such change in GAAP
during the period prior to the effectiveness of such amendment; provided. that
such financial or other covenants shall continue to be calculated in the manner
provided immediately prior to such change until such amendment has been executed
by Borrowers and the Required Lenders. When used herein, the term “financial
statements” shall include the notes and schedules thereto, if any. Whenever the
term “Borrowers” or the term “Parent” is used in respect of a financial covenant
or a related definition, it shall be understood to mean Borrowers and their
Subsidiaries or Parent and its Subsidiaries, as applicable, on a consolidated
basis unless the context clearly requires otherwise.
1.3 Code. Any terms used in this Agreement that are defined in the Code shall be
construed and defined as set forth in the Code unless otherwise defined herein,
provided, however, that to the extent that the Code is used to define any term
herein and such term is defined differently in different Articles of the Code,
the definition of such term contained in Article 9 shall govern.
1.4 Construction. Unless the context of this Agreement or any other Loan
Document clearly requires otherwise, references to the plural include the
singular, references to the singular include the plural, and the terms
“includes” and “including” are not limiting. The words “hereof,” “herein,”
“hereby,” “hereunder,” and similar terms in this Agreement or any other Loan
Document refer to this Agreement or such other Loan Document, as the case may
be, as a whole and not to any particular provision of this Agreement or such
other Loan Document, as the case may be. Section, subsection, clause, schedule,
and exhibit references herein are to this Agreement unless otherwise specified.
Any reference in this Agreement or in the other Loan Documents to any agreement,
instrument, or document shall include all alterations, amendments, changes,
extensions, modifications, renewals, replacements, substitutions, joinders, and
supplements, thereto and thereof, as applicable (subject to any restrictions on
such alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements set forth herein). Any
reference herein to the satisfaction, payment or repayment in full of the
Obligations or the Bank Product Obligations, as the case may be, shall mean the
repayment in full in cash (or cash collateralization or the provision of other
security in accordance with the terms hereof) of all Obligations other than
contingent indemnification Obligations and other than any Bank Product
Obligations that, at such time, are allowed by the applicable Bank Product
Provider to remain outstanding and are not required to be repaid or cash
collateralized pursuant to the provisions of this Agreement. Any reference
herein to any Person shall be construed to include such Person’s successors and
assigns. Any requirement of a writing contained herein or in the other Loan
Documents shall be satisfied by the transmission of a Record.

 

 



--------------------------------------------------------------------------------



 



1.5 Schedules and Exhibits. All of the schedules and exhibits attached to this
Agreement shall be deemed incorporated herein by reference.
2. LOAN AND TERMS OF PAYMENT.
2.1 Revolver Advances.
(a) Subject to the terms and conditions of this Agreement, and during the term
of this Agreement, each Lender agrees (severally, not jointly or jointly and
severally) to make advances (“Advances”) to Borrowers in an amount at any one
time outstanding not to exceed such Lender’s Pro Rata Share of an amount equal
to the lesser of (i) the Maximum Revolver Amount less the Letter of Credit
Usage, or (ii) the Borrowing Base less the Letter of Credit Usage.
(b) Anything to the contrary in this Section 2.1 notwithstanding, Agent shall
have the right to establish reserves in such amounts, and with respect to such
matters, as Agent in its Permitted Discretion shall deem necessary, against the
Borrowing Base, including reserves (i) with respect to (A) sums that Borrowers
are required to pay by any Section of this Agreement or any other Loan Document
(such as taxes, assessments, insurance premiums, or, in the case of leased
assets, rents or other amounts payable under such leases) and have failed to
pay, and (B) amounts owing by Borrowers or their Restricted Subsidiaries to any
Person to the extent secured by a Lien on, or trust over, any of the Collateral
(other than a Permitted Lien), which Lien or trust, in the Permitted Discretion
of Agent likely would have a priority superior to the Agent’s Liens (such as
Liens or trusts in favor of landlords, warehousemen, carriers, mechanics,
materialmen, laborers, or suppliers, or Liens or trusts for ad valorem, excise,
sales, or other taxes where given priority under applicable law) in and to such
item of the Collateral, and (ii) after the occurrence and during the continuance
of an Event of Default, with respect to such other matters as Agent in its
Permitted Discretion shall deem necessary or appropriate. In addition to the
foregoing and subject to any specific limitations set forth in any other Loan
Document, Agent shall have the right to have the Inventory reappraised by a
qualified appraisal company selected by Agent from time to time after the
Closing Date for the purpose of redetermining the Eligible Inventory portion of
the Collateral and, as a result, redetermining the Borrowing Base.
(c) Amounts borrowed pursuant to this Section 2.1 may be repaid and, subject to
the terms and conditions of this Agreement, reborrowed at any time during the
term of this Agreement.
(d) Notwithstanding anything to the contrary contained herein, Lenders shall not
be obligated to make any Advances against any Inventory or Equipment located at
any of the locations set forth on Schedule 4.5(a) unless and until Agent shall
have received reasonably satisfactory information as to the value of the
Inventory and/or Equipment stored at such locations and as to the monthly rent
payable in respect of such locations.
2.2 Intentionally Omitted.
2.3 Borrowing Procedures and Settlements.
(a) Procedure for Borrowing. Each Borrowing shall be made by an irrevocable
written request by an Authorized Person delivered to Agent. If Swing Lender is
obligated to make a Swing Loan pursuant to Section 2.3(b) below, such notice
must be received by Agent no later than 10:00 a.m. (California time) on the
Business Day that is the requested Funding Date specifying (i) the amount of
such Borrowing, and (ii) the requested Funding Date, which shall be a Business
Day; provided, however, that if Swing Lender is not obligated to make a Swing
Loan as to a requested Borrowing, such notice must be received by Agent no later
than 10:00 a.m. (California time) on the Business Day prior to the date that is
the requested Funding Date. At Agent’s election, in lieu of delivering the
above-described written request, any Authorized Person may give Agent telephonic
notice of such request by the required time. In such circumstances, Borrowers
agree that any such telephonic notice will be confirmed in writing within 24
hours of the giving of such telephonic notice, but the failure to provide such
written confirmation shall not affect the validity of the request.

 

2



--------------------------------------------------------------------------------



 



(b) Making of Swing Loans. In the case of a request for an Advance and so long
as either (i) the aggregate amount of Swing Loans made since the last Settlement
Date plus the amount of the requested Advance does not exceed $10,000,000, or
(ii) Swing Lender, in its sole discretion, shall agree to make a Swing Loan
notwithstanding the foregoing limitation, Swing Lender, as a Lender, shall make
an Advance in the amount of such Borrowing (any such Advance made solely by
Swing Lender as a Lender pursuant to this Section 2.3(b) being referred to as a
“Swing Loan” and such Advances being referred to collectively as “Swing Loans”)
available to Borrowers on the Funding Date applicable thereto by transferring
immediately available funds to Borrowers’ Designated Account. Each Swing Loan
shall be deemed to be an Advance hereunder and shall be subject to all the terms
and conditions applicable to other Advances, except that all payments on any
Swing Loan shall be payable to Swing Lender as a Lender solely for its own
account. Subject to the provisions of Section 2.3(d)(ii), Swing Lender as a
Lender shall not make and shall not be obligated to make any Swing Loan if Swing
Lender has actual knowledge that (i) one or more of the applicable conditions
precedent set forth in Section 3 will not be satisfied on the requested Funding
Date for the applicable Borrowing, or (ii) the requested Borrowing would exceed
the Availability on such Funding Date. Swing Lender as a Lender shall not
otherwise be required to determine whether the applicable conditions precedent
set forth in Section 3 have been satisfied on the Funding Date applicable
thereto prior to making any Swing Loan. The Swing Loans shall be secured by the
Agent’s Liens, constitute Obligations hereunder, and bear interest at the rate
applicable from time to time to Advances that are Base Rate Loans.
Notwithstanding the foregoing, after a Swing Loan is made and after settlement
of such Swing Loan is effected in accordance with Section 2.3(e), Administrative
Borrower shall have the right to request that such Swing Loan be eligible to be
a LIBOR Rate Loan by exercising the LIBOR Option in accordance with
Section 2.13.
(c) Making of Loans.
(i) In the event that Swing Lender is not obligated to make a Swing Loan, then
promptly after receipt of a request for a Borrowing pursuant to Section 2.3(a),
Agent shall notify the Lenders, not later than 1:00 p.m. (California time) on
the Business Day immediately preceding the Funding Date applicable thereto, by
telecopy, telephone, or other similar form of transmission, of the requested
Borrowing. Each Lender shall make the amount of such Lender’s Pro Rata Share of
the requested Borrowing available to Agent in immediately available funds, to
Agent’s Account, not later than 10:00 a.m. (California time) on the Funding Date
applicable thereto. After Agent’s receipt of the proceeds of such Advances,
Agent shall make the proceeds thereof available to Administrative Borrower on
the applicable Funding Date by transferring immediately available funds equal to
such proceeds received by Agent to Administrative Borrower’s Designated Account;
provided, however, that, subject to the provisions of Section 2.3(d)(ii), Agent
shall not request any Lender to make, and no Lender shall have the obligation to
make, any Advance if Agent shall have actual knowledge that (1) one or more of
the applicable conditions precedent set forth in Section 3 will not be satisfied
on the requested Funding Date for the applicable Borrowing unless such condition
has been waived, or (2) the requested Borrowing would exceed the Availability on
such Funding Date.
(ii) Unless Agent receives notice from a Lender prior to 9:00 a.m. (California
time) on the date of a Borrowing, that such Lender will not make available as
and when required hereunder to Agent for the account of Borrowers the amount of
that Lender’s Pro Rata Share of the Borrowing, Agent may assume that each Lender
has made or will make such amount available to Agent in immediately available
funds on the Funding Date and Agent may (but shall not be so required), in
reliance upon such assumption, make available to Borrowers on such date a
corresponding amount. If and to the extent any Lender shall not have made its
full amount available to Agent in immediately available funds and Agent in such
circumstances has made available to Borrowers such amount, that Lender shall on
the Business Day following such Funding Date make such amount available to
Agent, together with interest at the Defaulting Lender Rate for each day during
such period. A notice submitted by Agent to any Lender with respect to amounts
owing under this subsection shall be conclusive, absent manifest error. If such
amount is so made available, such payment to Agent shall constitute such
Lender’s Advance on the date of Borrowing for all purposes of this Agreement. If
such amount is not made available to Agent on the Business Day following the
Funding Date, Agent will notify Administrative Borrower of such failure to fund
and, upon demand by Agent, Borrowers shall pay such amount to Agent for Agent’s
account, together with interest thereon for each day elapsed since the date of
such Borrowing, at a rate per annum equal to the interest rate applicable at the
time to the Advances composing such Borrowing. The failure of any Lender to make
any Advance on any Funding Date shall not relieve any other Lender of any
obligation hereunder to make an Advance on such Funding Date, but no Lender
shall be responsible for the failure of any other Lender to make the Advance to
be made by such other Lender on any Funding Date.

 

3



--------------------------------------------------------------------------------



 



(iii) Agent shall not be obligated to transfer to a Defaulting Lender any
payments made by Borrowers to Agent for the Defaulting Lender’s benefit, and, in
the absence of such transfer to the Defaulting Lender, Agent shall transfer any
such payments to each other non-Defaulting Lender member of the Lender Group
ratably in accordance with their Commitments (but only to the extent that such
Defaulting Lender’s Advance was funded by the other members of the Lender Group)
or, if so directed by Administrative Borrower and if no Default or Event of
Default had occurred and is continuing (and to the extent such Defaulting
Lender’s Advance was not funded by the Lender Group), retain same to be
re-advanced to Borrowers as if such Defaulting Lender had made Advances to
Borrowers. Subject to the foregoing, Agent may hold and, in its Permitted
Discretion, re-lend to Borrowers for the account of such Defaulting Lender the
amount of all such payments received and retained by Agent for the account of
such Defaulting Lender. Solely for the purposes of voting or consenting to
matters with respect to the Loan Documents, such Defaulting Lender shall be
deemed not to be a “Lender” and such Lender’s Commitment shall be deemed to be
zero. This Section shall remain effective with respect to such Lender until
(x) the Obligations under this Agreement shall have been declared or shall have
become immediately due and payable, (y) the non-Defaulting Lenders, Agent, and
Administrative Borrower shall have waived such Defaulting Lender’s default in
writing, or (z) the Defaulting Lender makes its Pro Rata Share of the applicable
Advance and pays to Agent all amounts owing by Defaulting Lender in respect
thereof. The operation of this Section shall not be construed to increase or
otherwise affect the Commitment of any Lender, to relieve or excuse the
performance by such Defaulting Lender or any other Lender of its duties and
obligations hereunder, or to relieve or excuse the performance by Borrowers of
their duties and obligations hereunder to Agent or to the Lenders other than
such Defaulting Lender. Any such failure to fund by any Defaulting Lender shall
constitute a material breach by such Defaulting Lender of this Agreement and
shall entitle Administrative Borrower at its option, upon written notice to
Agent, to arrange for a substitute Lender to assume the Commitment of such
Defaulting Lender, such substitute Lender to be reasonably acceptable to Agent.
In connection with the arrangement of such a substitute Lender, the Defaulting
Lender shall have no right to refuse to be replaced hereunder, and agrees to
execute and deliver a completed form of Assignment and Acceptance in favor of
the substitute Lender (and agrees that it shall be deemed to have executed and
delivered such document if it fails to do so) subject only to being repaid its
share of the outstanding Obligations (including an assumption of its Pro Rata
Share of the Risk Participation Liability) without any premium or penalty of any
kind whatsoever; provided however, that any such assumption of the Commitment of
such Defaulting Lender shall not be deemed to constitute a waiver of any of the
Lender Groups’ or Borrowers’ rights or remedies against any such Defaulting
Lender arising out of or in relation to such failure to fund.
(d) Protective Advances and Optional Overadvances.
(i) Agent hereby is authorized by Borrowers and the Lenders, from time to time
in Agent’s sole discretion, (A) after the occurrence and during the continuance
of a Default or an Event of Default, or (B) at any time that any of the other
applicable conditions precedent set forth in Section 3 are not satisfied, to
make Advances to Borrowers on behalf of the Lenders that Agent, in its Permitted
Discretion deems necessary or desirable (1) to preserve or protect the
Collateral, or any portion thereof, (2) to enhance the likelihood of repayment
of the Obligations, or (3) to pay any other amount chargeable to Borrowers
pursuant to the terms of this Agreement, including Lender Group Expenses and the
costs, fees, and expenses described in Section 9 (any of the Advances described
in this Section 2.3(d)(i) shall be referred to as “Protective Advances”).

 

4



--------------------------------------------------------------------------------



 



(ii) Any contrary provision of this Agreement notwithstanding, the Lenders
hereby authorize Agent or Swing Lender, as applicable, and either Agent or Swing
Lender, as applicable, may, but is not obligated to, knowingly and
intentionally, continue to make Advances (including Swing Loans) to Borrowers
notwithstanding that an Overadvance exists or thereby would be created, so long
as (A) after giving effect to such Advances, the outstanding Revolver Usage does
not exceed the Borrowing Base by more than $6,000,000, and (B) after giving
effect to such Advances, the outstanding Revolver Usage (except for and
excluding amounts charged to the Loan Account for interest, fees, or Lender
Group Expenses) does not exceed the Maximum Revolver Amount. In the event Agent
obtains actual knowledge that the Revolver Usage exceeds the amounts permitted
by the immediately foregoing provisions, regardless of the amount of, or reason
for, such excess, Agent shall notify the Lenders as soon as practicable (and
prior to making any (or any additional) intentional Overadvances (except for and
excluding amounts charged to the Loan Account for interest, fees, or Lender
Group Expenses) unless Agent determines that prior notice would result in
imminent harm to the Collateral or its value), and the Lenders thereupon shall,
together with Agent, jointly determine the terms of arrangements that shall be
implemented with Borrowers intended to reduce, within a reasonable time, the
outstanding principal amount of the Advances to Borrowers to an amount permitted
by the foregoing provisions. In such circumstances, if any Lender disagrees over
the proposed terms of reduction or repayment of any Overadvance, the terms of
reduction or repayment thereof shall be implemented according to the
determination of the Required Lenders. Each Lender shall be obligated to settle
with Agent as provided in Section 2.3(e) for the amount of such Lender’s Pro
Rata Share of any unintentional Overadvances by Agent reported to such Lender,
any intentional Overadvances made as permitted under this Section 2.3(d)(ii),
and any Overadvances resulting from the charging to the Loan Account of
interest, fees, or Lender Group Expenses.
(iii) Each Protective Advance and each Overadvance shall be deemed to be an
Advance hereunder, except that no Protective Advance or Overadvance shall be
eligible to be a LIBOR Rate Loan and all payments on the Protective Advances
shall be payable to Agent solely for its own account. The Protective Advances
and Overadvances shall be repayable on demand, secured by the Agent’s Liens,
constitute Obligations hereunder, and bear interest at the rate applicable from
time to time to Advances that are Base Rate Loans. The provisions of this
Section 2.3(d) are for the exclusive benefit of Agent, Swing Lender, and the
Lenders and are not intended to benefit any Borrower in any way.
(e) Settlement. It is agreed that each Lender’s funded portion of the Advances
is intended by the Lenders to equal, at all times, such Lender’s Pro Rata Share
of the outstanding Advances. Such agreement notwithstanding, Agent, Swing
Lender, and the other Lenders agree (which agreement shall not be for the
benefit of any Borrower) that in order to facilitate the administration of this
Agreement and the other Loan Documents, settlement among the Lenders as to the
Advances, the Swing Loans, and the Protective Advances shall take place on a
periodic basis in accordance with the following provisions:
(i) Agent shall request settlement (“Settlement”) with the Lenders on a weekly
basis, or on a more frequent basis if so determined by Agent, (1) on behalf of
Swing Lender, with respect to each outstanding Swing Loan, (2) for itself, with
respect to the outstanding Protective Advances, and (3) with respect to
Borrowers’ or their respective Restricted Subsidiaries’ Collections received by
Agent, as to each by notifying the Lenders by telecopy, telephone, or other
similar form of transmission, of such requested Settlement, no later than 2:00
p.m. (California time) on the Business Day immediately prior to the date of such
requested Settlement (the date of such requested Settlement being the
“Settlement Date”). Such notice of a Settlement Date shall include a summary
statement of the amount of outstanding Advances, Swing Loans, and Protective
Advances for the period since the prior Settlement Date. Subject to the terms
and conditions contained herein (including Section 2.3(c)(iii)): (y) if a
Lender’s balance of the Advances (including Swing Loans and Protective Advances)
exceeds such Lender’s Pro Rata Share of the Advances (including Swing Loans and
Protective Advances) as of a Settlement Date, then Agent shall, by no later than

 

5



--------------------------------------------------------------------------------



 



12:00 p.m. (California time) on the Settlement Date, transfer in immediately
available funds to a Deposit Account of such Lender (as such Lender may
designate), an amount such that each such Lender shall, upon receipt of such
amount, have as of the Settlement Date, its Pro Rata Share of the Advances
(including Swing Loans and Protective Advances), and (z) if a Lender’s balance
of the Advances (including Swing Loans and Protective Advances) is less than
such Lender’s Pro Rata Share of the Advances (including Swing Loans and
Protective Advances) as of a Settlement Date, such Lender shall no later than
12:00 p.m. (California time) on the Settlement Date transfer in immediately
available funds to the Agent’s Account, an amount such that each such Lender
shall, upon transfer of such amount, have as of the Settlement Date, its Pro
Rata Share of the Advances (including Swing Loans and Protective Advances). Such
amounts made available to Agent under clause (z) of the immediately preceding
sentence shall be applied against the amounts of the applicable Swing Loans or
Protective Advances and, together with the portion of such Swing Loans or
Protective Advances representing Swing Lender’s Pro Rata Share thereof, shall
constitute Advances of such Lenders. If any such amount is not made available to
Agent by any Lender on the Settlement Date applicable thereto to the extent
required by the terms hereof, Agent shall be entitled to recover for its account
such amount on demand from such Lender together with interest thereon at the
Defaulting Lender Rate.
(ii) In determining whether a Lender’s balance of the Advances, Swing Loans, and
Protective Advances is less than, equal to, or greater than such Lender’s Pro
Rata Share of the Advances, Swing Loans, and Protective Advances as of a
Settlement Date, Agent shall, as part of the relevant Settlement, apply to such
balance the portion of payments actually received in good funds by Agent with
respect to principal, interest, fees payable by Borrowers and allocable to the
Lenders hereunder, and proceeds of Collateral. To the extent that a net amount
is owed to any such Lender after such application, such net amount shall be
distributed by Agent to that Lender as part of such next Settlement.
(iii) Between Settlement Dates, Agent, to the extent no Protective Advances or
Swing Loans are outstanding, may pay over to Swing Lender any payments received
by Agent, that in accordance with the terms of this Agreement would be applied
to the reduction of the Advances, for application to Swing Lender’s Pro Rata
Share of the Advances. If, as of any Settlement Date, Collections of Borrowers
or their respective Restricted Subsidiaries received by Agent since the then
immediately preceding Settlement Date have been applied to Swing Lender’s Pro
Rata Share of the Advances other than to Swing Loans, as provided for in the
previous sentence, Swing Lender shall pay to Agent for the accounts of the
Lenders, and Agent shall pay to the Lenders, to be applied to the outstanding
Advances of such Lenders, an amount such that each Lender shall, upon receipt of
such amount, have, as of such Settlement Date, its Pro Rata Share of the
Advances. During the period between Settlement Dates, Swing Lender with respect
to Swing Loans, Agent with respect to Protective Advances, and each Lender
(subject to the effect of agreements between Agent and individual Lenders) with
respect to the Advances other than Swing Loans and Protective Advances, shall be
entitled to interest at the applicable rate or rates payable under this
Agreement on the daily amount of funds employed by Swing Lender, Agent, or the
Lenders, as applicable.
(f) Notation. Agent shall record on its books the principal amount of the
Advances owing to each Lender, including the Swing Loans owing to Swing Lender,
and Protective Advances owing to Agent, and the interests therein of each
Lender, from time to time and such records shall, absent manifest error,
conclusively be presumed to be correct and accurate.
(g) Lenders’ Failure to Perform. All Advances (other than Swing Loans and
Protective Advances) shall be made by the Lenders contemporaneously and in
accordance with their Pro Rata Shares. It is understood that (i) no Lender shall
be responsible for any failure by any other Lender to perform its obligation to
make any Advance (or other extension of credit) hereunder, nor shall any
Commitment of any Lender be increased or decreased as a result of any failure by
any other Lender to perform its obligations hereunder, and (ii) no failure by
any Lender to perform its obligations hereunder shall excuse any other Lender
from its obligations hereunder.

 

6



--------------------------------------------------------------------------------



 



2.4 Payments.
(a) Payments by Borrowers.
(i) Except as otherwise expressly provided herein, all payments by Borrowers
shall be made to Agent’s Account for the account of the Lender Group and shall
be made in immediately available funds, no later than 11:00 a.m. (California
time) on the date specified herein. Any payment received by Agent later than
11:00 a.m. (California time), shall be deemed to have been received on the
following Business Day and any applicable interest or fee shall continue to
accrue until such following Business Day.
(ii) Unless Agent receives notice from Administrative Borrower prior to the date
on which any payment is due to the Lenders that Borrowers will not make such
payment in full as and when required, Agent may assume that Borrowers have made
(or will make) such payment in full to Agent on such date in immediately
available funds and Agent may (but shall not be so required), in reliance upon
such assumption, distribute to each Lender on such due date an amount equal to
the amount then due such Lender. If and to the extent Borrowers do not make such
payment in full to Agent on the date when due, each Lender severally shall repay
to Agent on demand such amount distributed to such Lender, together with
interest thereon at the Defaulting Lender Rate for each day from the date such
amount is distributed to such Lender until the date repaid.
(b) Apportionment and Application.
(i) Except as otherwise provided with respect to Defaulting Lenders and except
as otherwise provided in the Loan Documents (including agreements between Agent
and individual Lenders), aggregate principal and interest payments shall be
apportioned ratably among the Lenders (according to the unpaid principal balance
of the Obligations to which such payments relate held by each Lender) and
payments of fees and expenses (other than fees or expenses that are for Agent’s
separate account, after giving effect to any agreements between Agent and
individual Lenders) shall be apportioned ratably among the Lenders having a Pro
Rata Share of the Obligation to which a particular fee relates. Except as
provided in Section 2.4(b)(iii), all payments shall be remitted to Agent and all
such payments, and all proceeds of Collateral received by Agent, shall be
applied as follows:
(A) first, ratably to pay any Lender Group Expenses then due to Agent or any of
the Lenders under the Loan Documents until paid in full,
(B) second, ratably to pay any fees or premiums then due to Agent (for its
separate account, after giving effect to any agreements between Agent and
individual Lenders) or any of the Lenders under the Loan Documents until paid in
full,
(C) third, to pay interest due in respect of all Protective Advances until paid
in full,
(D) fourth, to pay the principal of all Protective Advances until paid in full,
(E) fifth, ratably to pay interest due in respect of the Advances (other than
Protective Advances) and the Swing Loans until paid in full,
(F) sixth, to pay the principal of all Swing Loans until paid in full,
(G) seventh, so long as no Event of Default has occurred and is continuing, to
pay the principal of all Advances until paid in full,

 

7



--------------------------------------------------------------------------------



 



(H) eighth, so long as no Event of Default has occurred and is continuing, and
at Agent’s election (which election Agent agrees will not be made if an
Overadvance would be created thereby), to pay amounts then due and owing by
Administrative Borrower or its Subsidiaries in respect of Bank Products, until
paid in full,
(I) ninth, if an Event of Default has occurred and is continuing, ratably (i) to
pay the principal of all Advances until paid in full, (ii) to Agent, to be held
by Agent, for the ratable benefit of Issuing Lender and Lenders, as cash
collateral in an amount up to 105% of the Letter of Credit Usage until paid in
full, and (iii) to Agent, to be held by Agent, for the benefit of the Bank
Product Providers, as cash collateral in an amount up to the amount of the Bank
Product Reserve established prior to the occurrence of, and not in contemplation
of, the subject Event of Default until the obligations of Borrowers and their
respective Restricted Subsidiaries in respect of Bank Products have been paid in
full or the cash collateral amount has been exhausted,
(J) tenth, if an Event of Default has occurred and is continuing, to pay any
other Obligations and Bank Product Obligations (including the provision of
amounts to Agent, to be held by Agent, for the benefit of the Bank Product
Providers, as cash collateral in an amount up to the amount determined by Agent
in its Permitted Discretion as the amount necessary to secure the obligations of
Borrowers and their respective Restricted Subsidiaries in respect of Bank
Products), and
(K) eleventh, to Borrowers (to be wired to the Designated Account) or such other
Person entitled thereto under applicable law.
(ii) Agent promptly shall distribute to each Lender, pursuant to the applicable
wire instructions received from each Lender in writing, such funds as it may be
entitled to receive, subject to a Settlement delay as provided in
Section 2.3(e).
(iii) In each instance, so long as no Event of Default has occurred and is
continuing, this Section 2.4(b) shall not apply to any payment made by Borrowers
to Agent and specified by Borrowers to be for the payment of specific
Obligations then due and payable (or prepayable) under any provision of this
Agreement.
(iv) For purposes of the foregoing, “paid in full” means payment of all amounts
owing under the Loan Documents according to the terms thereof, including loan
fees, service fees, professional fees, interest (and specifically including
interest accrued after the commencement of any Insolvency Proceeding), default
interest, interest on interest, and expense reimbursements, whether or not any
of the foregoing would be or is allowed or disallowed in whole or in part in any
Insolvency Proceeding.
(v) In the event of a direct conflict between the priority provisions of this
Section 2.4 and other provisions contained in any other Loan Document, it is the
intention of the parties hereto that such priority provisions in such documents
shall be read together and construed, to the fullest extent possible, to be in
concert with each other. In the event of any actual, irreconcilable conflict
that cannot be resolved as aforesaid, the terms and provisions of this
Section 2.4 shall control and govern.
(c) Mandatory Prepayments.
(i) At any time that an Event of Default has occurred and is continuing, subject
to Section 5.8(b), upon the receipt by Parent, any Borrower or any of their
respective Subsidiaries of Net Cash Proceeds in connection with the sale or
disposition by any Loan Party of property or assets pursuant to clauses (l) or
(m) of the definition of Permitted Dispositions, Borrowers shall immediately
prepay the outstanding principal of the Advances in an amount equal to 100% of
such Net Cash Proceeds.

 

8



--------------------------------------------------------------------------------



 



(ii) At any time that an Event of Default has occurred and is continuing, upon
the sale or issuance by any Loan Party or any of its Restricted Subsidiaries of
any shares of Stock, Borrowers shall immediately prepay the outstanding
principal of the Advances in an amount equal to 100% of the Net Cash Proceeds
received by such Person in connection therewith.
2.5 Overadvances. If, at any time or for any reason, the amount of Obligations
owed by Borrowers to the Lender Group pursuant to Section 2.1 or Section 2.12 is
greater than any of the limitations set forth in Section 2.1, Section 2.3 or
Section 2.12, as applicable (an “Overadvance”), Borrowers immediately shall pay
to Agent, in cash, the amount of such excess, which amount shall be used by
Agent to reduce the Obligations in accordance with the priorities set forth in
Section 2.4(b); provided, however, that if an Overadvance occurs solely as a
result of Agent making a change in the criteria used to determine Eligible
Accounts, Eligible Finished Goods Inventory or Eligible Raw Materials Inventory,
then Borrowers shall have 3 Business Days to pay Agent, in cash, the amount of
such excess. In addition, Borrowers hereby promise to pay the Obligations
(including principal, interest, fees, costs, and expenses) in Dollars in full as
and when due and payable under the terms of this Agreement and the other Loan
Documents.
2.6 Interest Rates and Letter of Credit Fee: Rates, Payments, and Calculations.
(a) Interest Rates. Except as provided in clause (c) below, all Obligations
(except for undrawn Letters of Credit) that have been charged to the Loan
Account pursuant to the terms hereof shall bear interest on the Daily Balance
thereof as follows: (i) if the relevant Obligation is an Advance that is a LIBOR
Rate Loan, at a per annum rate equal to the LIBOR Rate plus the LIBOR Rate
Margin, and (ii) otherwise, at a per annum rate equal to the Base Rate plus the
Base Rate Margin.
The foregoing notwithstanding, at no time shall any portion of the Obligations
bear interest on the Daily Balance thereof at a per annum rate less than 3.75%.
To the extent that interest accrued hereunder at the rate set forth herein would
be less than the foregoing minimum daily rate, the interest rate chargeable
hereunder for such day automatically shall be deemed increased to the minimum
rate.
(b) Letter of Credit Fee. Borrowers shall pay Agent (for the ratable benefit of
the Lenders, subject to any agreements between Agent and individual Lenders), a
Letter of Credit fee (in addition to the charges, commissions, fees, and costs
set forth in Section 2.12(e)) which shall accrue at a rate equal to 2.00% per
annum times the Daily Balance of the undrawn amount of all outstanding Letters
of Credit.
(c) Default Rate. Upon the occurrence and during the continuation of an Event of
Default, but solely at the election of Agent or the Required Lenders,
(i) all Obligations (except for undrawn Letters of Credit) that have been
charged to the Loan Account pursuant to the terms hereof shall bear interest on
the Daily Balance thereof at a per annum rate equal to 2 percentage points above
the per annum rate otherwise applicable hereunder, and
(ii) the Letter of Credit fee provided for above shall be increased to
2 percentage points above the per annum rate otherwise applicable hereunder.
(d) Payment. Except as provided to the contrary in Section 2.11 or
Section 2.13(a), interest, Letter of Credit fees, and all other fees payable
hereunder shall be due and payable, in arrears, on the first day of each month
during the term hereof. Borrowers hereby authorize Agent, from time to time,
without prior notice to Borrowers (except as otherwise specifically provided in
any Loan Document), to charge all interest and fees (when due and payable), all
Lender Group Expenses (as and when incurred), all charges, commissions, fees,
and costs provided for in Section 2.12(e) (as and when accrued or incurred), all
fees and costs provided for in Section 2.11 (as and when accrued or incurred),
and all other payments as and when due and payable under any Loan Document
(including any amounts due and payable to the Bank Product Providers in respect
of Bank Products up to the amount of the Bank Product Reserve) to Borrowers’
Loan Account, which amounts thereafter shall constitute Advances hereunder and
shall accrue interest at the rate then applicable to Advances hereunder. Any
interest not paid when due shall be compounded by being charged to Borrowers’
Loan Account and shall thereafter constitute Advances hereunder and shall accrue
interest at the rate then applicable to Advances that are Base Rate Loans
hereunder.

 

9



--------------------------------------------------------------------------------



 



(e) Computation. All interest and fees chargeable under the Loan Documents shall
be computed on the basis of a 360 day year for the actual number of days
elapsed. In the event the Base Rate is changed from time to time hereafter, the
rates of interest hereunder based upon the Base Rate automatically and
immediately shall be increased or decreased by an amount equal to such change in
the Base Rate.
(f) Intent to Limit Charges to Maximum Lawful Rate. In no event shall the
interest rate or rates payable under this Agreement, plus any other amounts paid
in connection herewith, exceed the highest rate permissible under any law that a
court of competent jurisdiction shall, in a final determination, deem
applicable. Borrowers and the Lender Group, in executing and delivering this
Agreement, intend legally to agree upon the rate or rates of interest and manner
of payment stated within it; provided, however, that, anything contained herein
to the contrary notwithstanding, if said rate or rates of interest or manner of
payment exceeds the maximum allowable under applicable law, then, ipso facto, as
of the date of this Agreement, Borrowers are and shall be liable only for the
payment of such maximum as allowed by law, and payment received from Borrowers
in excess of such legal maximum, whenever received, shall be applied to reduce
the principal balance of the Obligations to the extent of such excess.
2.7 Cash Management.
(a) Subject to Section 3.6(b), Borrowers shall and shall cause each of their
Restricted Subsidiaries to (i) establish and maintain cash management services
of a type and on terms reasonably satisfactory to Agent at one or more of the
banks set forth on Schedule 2.7(a) (each a “Cash Management Bank”), and shall
request in writing and otherwise take such reasonable steps to ensure that all
of their and their Restricted Subsidiaries’ Account Debtors forward payment of
the amounts owed by them directly to such Cash Management Bank, and (ii) deposit
or cause to be deposited promptly, and in any event no later than the first
Business Day after the date of receipt thereof, all of their Collections
(including those sent directly by their Account Debtors to Borrowers or their
Restricted Subsidiaries) into a bank account in Agent’s name (a “Cash Management
Account”) at one of the Cash Management Banks.
(b) Each Cash Management Bank shall establish and maintain Cash Management
Agreements with Agent and Borrowers, in form and substance reasonably acceptable
to Agent. Each such Cash Management Agreement shall provide, among other things,
that (i) the Cash Management Bank will comply with any instructions (each, a
“Cash Disposition Instruction”), originated by Agent directing the disposition
of the funds in such Cash Management Account without further consent by a
Borrower or its Restricted Subsidiary, as applicable, (ii) the Cash Management
Bank has no rights of setoff or recoupment or any other claim against the
applicable Cash Management Account, other than for payment of its service fees
and other charges directly related to the administration of such Cash Management
Account and for returned checks or other items of payment, (iii) at any time
after which the Agent so instructs such Cash Management Bank (a “Cash Sweep
Instruction”), it immediately will forward by daily sweep all amounts in the
applicable Cash Management Account to the Agent’s Account until such time (if
any) as Agent notifies it that the Cash Sweep Instruction is terminated pursuant
to the last sentence of this Section 2.7(b); and (iv) if clause (iii) is not
applicable, then Agent shall direct the Cash Management bank to immediately
transfer all such amounts to Borrowers’ Designated Account. Agent may issue a
Cash Sweep Instruction or Cash Disposition Instruction only on or after any date
that: (x) an Event of Default shall have occurred and be continuing or (y) the
Borrowers’ average Excess Availability during any consecutive 30-day period is
less than $10,000,000. Agent shall terminate a Cash Sweep Instruction by issuing
new instructions to the Cash Management Bank within three (3) Business Days
after Borrowers’ average Excess Availability during any consecutive 30-day
period exceeds $10,000,000; provided, however, that in no event shall Agent be
required to terminate a Cash Sweep Instruction more than three (3) times during
any consecutive twelve (12) month period.

 

10



--------------------------------------------------------------------------------



 



(c) So long as no Default or Event of Default has occurred and is continuing,
Administrative Borrower may amend Schedule 2.7(a) to add or replace a Cash
Management Bank or Cash Management Account; provided, however, that (i) such
prospective Cash Management Bank shall be reasonably satisfactory to Agent, and
(ii) prior to the time of the opening of such Cash Management Account, a
Borrower or its Restricted Subsidiary, as applicable, and such prospective Cash
Management Bank shall have executed and delivered to Agent a Cash Management
Agreement. Borrowers (or their Restricted Subsidiaries, as applicable) shall
close any of their Cash Management Accounts (and establish replacement cash
management accounts in accordance with the foregoing sentence) promptly and in
any event within 45 days of notice from Agent that the creditworthiness of any
Cash Management Bank is no longer acceptable in Agent’s reasonable judgment, or
as promptly as practicable and in any event within 75 days of notice from Agent
that the operating performance, funds transfer, or availability procedures or
performance of the Cash Management Bank with respect to Cash Management Accounts
or Agent’s liability under any Cash Management Agreement with such Cash
Management Bank is no longer acceptable in Agent’s reasonable judgment.
(d) The Cash Management Accounts shall be cash collateral accounts subject to
Control Agreements.
(e) Notwithstanding anything to the contrary contained herein, Agent
acknowledges that the Cash Management Accounts may contain from time to time
Trust Funds (as defined below), which, by law, Borrowers and their Subsidiaries
are required to collect and remit from time to time but which, pending such
remittance, shall be contained or held in the Cash Management Accounts. Upon
Agent’s delivery of a Cash Sweep Instruction, Cash Disposition Instruction or
any other exercise of control by Agent under a Control Agreement or a Cash
Management Agreement, Agent agrees to notify Borrowers and their Subsidiaries of
such exercise (which notice may be by delivery of a copy of such Cash Sweep
Instruction, if any). Upon receipt of such notice, Borrowers and their
Subsidiaries shall send written notice to Agent certifying the type and amount
of any Trust Funds contained or held in the Cash Management Accounts. Within 3
Business Days after receipt of such notice by Agent, Agent shall remit the
amount of the Trust Funds to Borrowers and their Subsidiaries for payment to the
appropriate Person; provided, that, during such 3 Business Day period, Agent
shall have the right to ask for further clarification, verification or other
supporting documentation with respect to any such type or amount certified by
Borrowers or their Subsidiaries as constituting Trust Funds and Agent shall not
be required to remit the amount of such Trust Funds so certified unless and
until Agent is reasonably satisfied as to such clarification, verification or
other supporting documentation. For the purposes of this Agreement, “Trust
Funds” means all funds held by Borrowers and their Subsidiaries, as a fiduciary,
all taxes required to be collected or withheld (including, without limitation,
federal and state withholding taxes (including the employer’s share thereof),
taxes owing to any governmental unit thereof, sales, use and excise taxes,
customs duties, import duties and independent customs brokers’ charges), other
taxes for which Borrowers and their Subsidiaries may become liable, and accrued
and unpaid employee compensation (including salaries, wages, benefits and
expense reimbursements).
2.8 Crediting Payments. The receipt of any payment item by Agent (whether from
transfers to Agent by the Cash Management Banks pursuant to the Cash Management
Agreements or otherwise) shall not be considered a payment on account unless
such payment item is a wire transfer of immediately available federal funds made
to the Agent’s Account or unless and until such payment item is honored when
presented for payment. Should any payment item not be honored when presented for
payment, then Borrowers shall be deemed not to have made such payment and
interest shall be calculated accordingly. Anything to the contrary contained
herein notwithstanding, any payment item shall be deemed received by Agent only
if it is received into the Agent’s Account on a Business Day on or before
11:00 a.m. (California time). If any payment item is received into the Agent’s
Account on a non-Business Day or after 11:00 a.m. (California time) on a
Business Day, it shall be deemed to have been received by Agent as of the
opening of business on the immediately following Business Day.

 

11



--------------------------------------------------------------------------------



 



2.9 Designated Account. Agent is authorized to make the Advances, and Issuing
Lender is authorized to issue the Letters of Credit, under this Agreement based
upon telephonic or other instructions received from anyone purporting to be an
Authorized Person or, without instructions, if pursuant to Section 2.6(d).
Administrative Borrower agrees to establish and maintain the Designated Account
with the Designated Account Bank for the purpose of receiving the proceeds of
the Advances requested by Borrowers and made by Agent or the Lenders hereunder.
Unless otherwise agreed by Agent and Administrative Borrower, any Advance,
Protective Advance, or Swing Loan requested by Borrowers and made by Agent or
the Lenders hereunder shall be made to the Designated Account.
2.10 Maintenance of Loan Account; Statements of Obligations. Agent shall
maintain an account on its books in the name of Borrowers (the “Loan Account”)
on which Borrowers will be charged with all Advances (including Protective
Advances and Swing Loans) made by Agent, Swing Lender, or the Lenders to
Borrowers or for Borrowers’ account, the Letters of Credit issued by Issuing
Lender for Borrowers’ account, and with all other payment Obligations hereunder
or under the other Loan Documents, including, accrued interest, fees and
expenses, and Lender Group Expenses. In accordance with Section 2.8, the Loan
Account will be credited with all payments received by Agent from Borrowers or
for Borrowers’ account, including all amounts received in the Agent’s Account
from any Cash Management Bank. In accordance with Section 2.6(d), Agent shall
render statements regarding the Loan Account to Administrative Borrower,
including principal, interest, fees, and including an itemization of all charges
and expenses constituting Lender Group Expenses owing, and such statements,
absent manifest error, shall be conclusively presumed to be correct and accurate
and constitute an account stated between Borrowers and the Lender Group unless,
within 30 days after receipt thereof by Administrative Borrower, Administrative
Borrower shall deliver to Agent written objection thereto describing the error
or errors contained in any such statements.
2.11 Fees. Borrowers shall pay to Agent, as and when due and payable under the
terms of the Fee Letter, the fees set forth in the Fee Letter.
2.12 Letters of Credit.
(a) Subject to the terms and conditions of this Agreement, the Issuing Lender
agrees to issue letters of credit for the account of Borrowers (each, an “L/C”)
or to purchase participations or execute indemnities or reimbursement
obligations (each such undertaking, an “L/C Undertaking”) with respect to
letters of credit issued by an Underlying Issuer (as of the Closing Date, the
prospective Underlying Issuer is to be Wells Fargo) for the account of
Borrowers. Each request for the issuance of a Letter of Credit or the amendment,
renewal, or extension of any outstanding Letter of Credit shall be made in
writing by an Authorized Person and delivered to the Issuing Lender and Agent
via hand delivery, telefacsimile, or other electronic method of transmission
reasonably in advance of the requested date of issuance, amendment, renewal, or
extension. Each such request shall be in form and substance satisfactory to the
Issuing Lender in its reasonable discretion and shall specify (i) the amount of
such Letter of Credit, (ii) the date of issuance, amendment, renewal, or
extension of such Letter of Credit, (iii) the expiration date of such Letter of
Credit, (iv) the name and address of the beneficiary thereof (or the beneficiary
of the Underlying Letter of Credit, as applicable), and (v) such other
information (including, in the case of an amendment, renewal, or extension,
identification of the outstanding Letter of Credit to be so amended, renewed, or
extended) as shall be necessary to prepare, amend, renew, or extend such Letter
of Credit. If requested by the Issuing Lender, Borrowers also shall be an
applicant under the application with respect to any Underlying Letter of Credit
that is to be the subject of an L/C Undertaking. The Issuing Lender shall have
no obligation to issue a Letter of Credit if any of the following would result
after giving effect to the issuance of such requested Letter of Credit:
(i) the Letter of Credit Usage would exceed the Borrowing Base less the
outstanding amount of Advances, or
(ii) the Letter of Credit Usage would exceed $10,000,000, or
(iii) the Letter of Credit Usage would exceed the Maximum Revolver Amount less
the outstanding amount of Advances.

 

12



--------------------------------------------------------------------------------



 



Borrowers and the Lender Group acknowledge and agree that certain Underlying
Letters of Credit may be issued to support letters of credit that already are
outstanding as of the Closing Date. Each Letter of Credit (and corresponding
Underlying Letter of Credit) shall be in form and substance acceptable to the
Issuing Lender (in the exercise of its reasonable discretion), including the
requirement that the amounts payable thereunder must be payable in Dollars. If
Issuing Lender is obligated to advance funds under a Letter of Credit, Borrowers
immediately shall reimburse such L/C Disbursement to Issuing Lender upon
receiving written or telephonic notice of such L/C Disbursement by paying to
Agent an amount equal to such L/C Disbursement not later than 11:00 a.m.,
California time, on the date that such L/C Disbursement is made, provided, that
Administrative Borrower has received written or telephonic notice of such L/C
Disbursement prior to 10:00 a.m., California time, on such date, or, if such
notice has not been received by Administrative Borrower prior to such time on
such date, then not later than 11:00 a.m., California time, on the Business Day
immediately following the day that Administrative Borrower receives such notice,
pursuant to the foregoing, and, in the absence of such reimbursement, the L/C
Disbursement immediately and automatically shall be deemed to be an Advance
hereunder and, thereafter, shall bear interest at the rate then applicable to
Advances that are Base Rate Loans under Section 2.6. To the extent an L/C
Disbursement is deemed to be an Advance hereunder, Borrowers’ obligation to
reimburse such L/C Disbursement shall be discharged and replaced by the
resulting Advance. Promptly following receipt by Agent of any payment from
Borrowers pursuant to this paragraph, Agent shall distribute such payment to the
Issuing Lender or, to the extent that Lenders have made payments pursuant to
Section 2.12(c) to reimburse the Issuing Lender, then to such Lenders and the
Issuing Lender as their interests may appear.
(b) Promptly following receipt of a notice of L/C Disbursement pursuant to
Section 2.12(a), each Lender agrees to fund its Pro Rata Share of any Advance
deemed made pursuant to the foregoing subsection on the same terms and
conditions as if Borrowers had requested such Advance and Agent shall promptly
pay to Issuing Lender the amounts so received by it from the Lenders. By the
issuance of a Letter of Credit (or an amendment to a Letter of Credit increasing
the amount thereof) and without any further action on the part of the Issuing
Lender or the Lenders, the Issuing Lender shall be deemed to have granted to
each Lender, and each Lender shall be deemed to have purchased, a participation
in each Letter of Credit, in an amount equal to its Pro Rata Share of the Risk
Participation Liability of such Letter of Credit, and each such Lender agrees to
pay to Agent, for the account of the Issuing Lender, such Lender’s Pro Rata
Share of any payments made by the Issuing Lender under such Letter of Credit. In
consideration and in furtherance of the foregoing, each Lender hereby absolutely
and unconditionally agrees to pay to Agent, for the account of the Issuing
Lender, such Lender’s Pro Rata Share of each L/C Disbursement made by the
Issuing Lender and not reimbursed by Borrowers on the date due as provided in
clause (a) of this Section, or of any reimbursement payment required to be
refunded to Borrowers for any reason. Each Lender acknowledges and agrees that
its obligation to deliver to Agent, for the account of the Issuing Lender, an
amount equal to its respective Pro Rata Share of each L/C Disbursement made by
the Issuing Lender pursuant to this Section 2.12(b) shall be absolute and
unconditional and such remittance shall be made notwithstanding the occurrence
or continuation of an Event of Default or Default or the failure to satisfy any
condition set forth in Section 3 hereof. If any such Lender fails to make
available to Agent the amount of such Lender’s Pro Rata Share of each L/C
Disbursement made by the Issuing Lender in respect of such Letter of Credit as
provided in this Section, such Lender shall be deemed to be a Defaulting Lender
and Agent (for the account of the Issuing Lender) shall be entitled to recover
such amount on demand from such Lender together with interest thereon at the
Defaulting Lender Rate until paid in full.

 

13



--------------------------------------------------------------------------------



 



(c) Each Borrower hereby agrees to indemnify, save, defend, and hold the Lender
Group harmless from any loss, cost, expense, or liability, and reasonable
attorneys fees incurred by the Lender Group arising out of or in connection with
any Letter of Credit; provided, however, that no Borrower shall be obligated
hereunder to indemnify for any loss, cost, expense, or liability to the extent
that it is caused by the gross negligence or willful misconduct of the Issuing
Lender or any other member of the Lender Group. Each Borrower agrees to be bound
by the Underlying Issuer’s regulations and interpretations of any Underlying
Letter of Credit or by Issuing Lender’s interpretations of any L/C issued by
Issuing Lender to or for such Borrower’s account, even though this
interpretation may be different from such Borrower’s own, and each Borrower
understands and agrees that the Lender Group shall not be liable for any error,
negligence, or mistake, whether of omission or commission, in following
Borrowers’ instructions or those contained in the Letter of Credit or any
modifications, amendments, or supplements thereto. Each Borrower understands
that the L/C Undertakings may require Issuing Lender to indemnify the Underlying
Issuer for certain costs or liabilities arising out of claims by Borrowers
against such Underlying Issuer. Each Borrower hereby agrees to indemnify, save,
defend, and hold the Lender Group harmless with respect to any loss, cost,
expense (including reasonable attorneys fees), or liability incurred by the
Lender Group under any L/C Undertaking as a result of the Lender Group’s
indemnification of any Underlying Issuer; provided, however, that no Borrower
shall be obligated hereunder to indemnify for any loss, cost, expense, or
liability to the extent that it is caused by the gross negligence or willful
misconduct of the Issuing Lender or any other member of the Lender Group. Each
Borrower hereby acknowledges and agrees that neither the Lender Group nor the
Issuing Lender shall be responsible for delays, errors, or omissions resulting
from the malfunction of equipment in connection with any Letter of Credit.
(d) Each Borrower hereby authorizes and directs any Underlying Issuer to deliver
to the Issuing Lender all instruments, documents, and other writings and
property received by such Underlying Issuer pursuant to such Underlying Letter
of Credit and to accept and rely upon the Issuing Lender’s instructions with
respect to all matters arising in connection with such Underlying Letter of
Credit and the related application.
(e) Any and all issuance charges, commissions, fees, and costs incurred by the
Issuing Lender relating to Underlying Letters of Credit shall be Lender Group
Expenses for purposes of this Agreement and immediately shall be reimbursable by
Borrowers to Agent for the account of the Issuing Lender; it being acknowledged
and agreed by each Borrower that, as of the Closing Date, the issuance charge
imposed by the prospective Underlying Issuer is .825% per annum times the face
amount of each Underlying Letter of Credit, that such issuance charge may be
changed from time to time, and that the Underlying Issuer also imposes a
schedule of charges for amendments, extensions, drawings, and renewals.
(f) If by reason of (i) any change after the Closing Date in any applicable law,
treaty, rule, or regulation or any change in the interpretation or application
thereof by any Governmental Authority, or (ii) compliance by the Underlying
Issuer or the Lender Group with any direction, request, or requirement
(irrespective of whether having the force of law) of any Governmental Authority
or monetary authority including, Regulation D of the Federal Reserve Board as
from time to time in effect (and any successor thereto):
(i) any reserve, deposit, or similar requirement is or shall be imposed or
modified in respect of any Letter of Credit issued hereunder, or
(ii) there shall be imposed on the Underlying Issuer or the Lender Group any
other condition regarding any Underlying Letter of Credit or any Letter of
Credit issued pursuant hereto;
and the result of the foregoing is to increase, directly or indirectly, the cost
to the Lender Group of issuing, making, guaranteeing, or maintaining any Letter
of Credit or to reduce the amount receivable in respect thereof by the Lender
Group, then, and in any such case, Agent may, at any time within a reasonable
period after the additional cost is incurred or the amount received is reduced,
notify Administrative Borrower, and Borrowers shall pay on demand such amounts
as Agent may specify to be necessary to compensate the Lender Group for such
additional cost or reduced receipt, together with interest on such amount from
the date of such demand until payment in full thereof at the rate then
applicable to Base Rate Loans hereunder. The determination by Agent of any
amount due pursuant to this Section, as set forth in a certificate setting forth
the calculation thereof in reasonable detail, shall, in the absence of manifest
or demonstrable error, be final and conclusive and binding on all of the parties
hereto.

 

14



--------------------------------------------------------------------------------



 



2.13 LIBOR Option.
(a) Interest and Interest Payment Dates. In lieu of having interest charged at
the rate based upon the Base Rate, Borrowers shall have the option (the “LIBOR
Option”) to have interest on all or a portion of the Advances be charged at a
rate of interest based upon the LIBOR Rate. Interest on LIBOR Rate Loans shall
be payable on the earliest of (i) the last day of the Interest Period applicable
thereto (provided, however, that, subject to the following clauses (ii) and
(iii), in the case of any Interest Period greater than 3 months in duration,
interest shall be payable at 3 month intervals after the commencement of the
applicable Interest Period and on the last day of such Interest Period),
(ii) the occurrence of an Event of Default in consequence of which the Required
Lenders or Agent on behalf thereof have elected to accelerate the maturity of
all or any portion of the Obligations, or (iii) termination of this Agreement
pursuant to the terms hereof. On the last day of each applicable Interest
Period, unless Administrative Borrower properly has exercised the LIBOR Option
with respect thereto, the interest rate applicable to such LIBOR Rate Loan
automatically shall convert to the rate of interest then applicable to Base Rate
Loans of the same type hereunder. At any time that an Event of Default has
occurred and is continuing, Borrowers no longer shall have the option to request
that Advances bear interest at a rate based upon the LIBOR Rate and Agent shall
have the right to convert the interest rate on all outstanding LIBOR Rate Loans
to the rate then applicable to Base Rate Loans hereunder.
(b) LIBOR Election.
(i) Administrative Borrower may, at any time and from time to time, so long as
no Event of Default has occurred and is continuing, elect to exercise the LIBOR
Option by notifying Agent prior to 11:00 a.m. (California time) at least 3
Business Days prior to the commencement of the proposed Interest Period (the
“LIBOR Deadline”). Notice of Administrative Borrower’s election of the LIBOR
Option for a permitted portion of the Advances and an Interest Period pursuant
to this Section shall be made by delivery to Agent of a LIBOR Notice received by
Agent before the LIBOR Deadline, or by telephonic notice received by Agent
before the LIBOR Deadline (to be confirmed by delivery to Agent of a LIBOR
Notice received by Agent prior to 5:00 p.m. (California time) on the same day).
Promptly upon its receipt of each such LIBOR Notice, Agent shall provide a copy
thereof to each of the Lenders.
(ii) Each LIBOR Notice shall be irrevocable and binding on Borrowers. In
connection with each LIBOR Rate Loan, each Borrower shall indemnify, defend, and
hold Agent and the Lenders harmless against any loss, cost, or expense incurred
by Agent or any Lender as a result of (A) the payment of any principal of any
LIBOR Rate Loan other than on the last day of an Interest Period applicable
thereto (including as a result of an Event of Default), (B) the conversion of
any LIBOR Rate Loan other than on the last day of the Interest Period applicable
thereto, or (C) the failure to borrow, convert, continue or prepay any LIBOR
Rate Loan on the date specified in any LIBOR Notice delivered pursuant hereto
(such losses, costs, and expenses, collectively, “Funding Losses”). Funding
Losses shall, with respect to Agent or any Lender, be deemed to equal the amount
determined by Agent or such Lender to be the excess, if any, of (1) the amount
of interest that would have accrued on the principal amount of such LIBOR Rate
Loan had such event not occurred, at the LIBOR Rate that would have been
applicable thereto, for the period from the date of such event to the last day
of the then current Interest Period therefor (or, in the case of a failure to
borrow, convert or continue, for the period that would have been the Interest
Period therefor), minus (2) the amount of interest that would accrue on such
principal amount for such period at the interest rate which Agent or such Lender
would be offered were it to be offered, at the commencement of such period,
Dollar deposits of a comparable amount and period in the London interbank
market. A certificate of Agent or a Lender delivered to Administrative Borrower
setting forth any amount or amounts that Agent or such Lender is entitled to
receive pursuant to this Section 2.13 shall be conclusive absent manifest error
unless the Administrative Borrower shall object in writing within seven (7)
Business Days of receipt thereof, specifying the basis for such objection in
detail.

 

15



--------------------------------------------------------------------------------



 



(iii) Borrowers shall have not more than 5 LIBOR Rate Loans in effect at any
given time. Borrowers only may exercise the LIBOR Option for LIBOR Rate Loans of
at least $1,000,000 and integral multiples of $500,000 in excess thereof.
(c) Prepayments. Borrowers may prepay LIBOR Rate Loans or convert such Loans to
Base Rate Loans at any time; provided, however, that in the event that LIBOR
Rate Loans are so prepaid or converted on any date that is not the last day of
the Interest Period applicable thereto, including as a result of any automatic
prepayment through the required application by Agent of proceeds of Borrowers’
and their respective Restricted Subsidiaries’ Collections in accordance with
Section 2.4(b) or for any other reason, including early termination of the term
of this Agreement or acceleration of all or any portion of the Obligations
pursuant to the terms hereof, each Borrower shall indemnify, defend, and hold
Agent and the Lenders and their Participants harmless against any and all
Funding Losses in accordance with clause (b)(ii) above.
(d) Special Provisions Applicable to LIBOR Rate.
(i) The LIBOR Rate may be adjusted by Agent with respect to any Lender on a
prospective basis to take into account any additional or increased costs to such
Lender of maintaining or obtaining any eurodollar deposits or increased costs,
in each case, due to changes in applicable law occurring subsequent to the
commencement of the then applicable Interest Period, including changes in tax
laws (except changes of general applicability in tax laws relating to taxes
based on income, profits, receipts or capital) and changes in the reserve
requirements imposed by the Board of Governors of the Federal Reserve System (or
any successor), excluding the Reserve Percentage, which additional or increased
costs would increase the cost of funding loans bearing interest at the LIBOR
Rate. In any such event, the affected Lender shall give Administrative Borrower
and Agent notice of such a determination and adjustment and Agent promptly shall
transmit the notice to each other Lender and, upon its receipt of the notice
from the affected Lender, Administrative Borrower may, by notice to such
affected Lender (y) require such Lender to furnish to Administrative Borrower a
statement setting forth the basis for adjusting such LIBOR Rate and the method
for determining the amount of such adjustment accompanied by a certificate of
such Lender stating that it is charging such similar increased costs to
similarly situated borrowers, or (z) repay the LIBOR Rate Loans with respect to
which such adjustment is made (together with any amounts due under clause
(b)(ii) above).
(ii) In the event that any change in market conditions or any law, regulation,
treaty, or directive, or any change therein or in the interpretation of
application thereof, shall at any time after the date hereof, in the reasonable
opinion of any Lender, make it unlawful or impractical for such Lender to fund
or maintain LIBOR Rate Loans or to continue such funding or maintaining, or to
determine or charge interest rates at the LIBOR Rate, such Lender shall give
notice of such changed circumstances to Agent and Administrative Borrower and
Agent promptly shall transmit the notice to each other Lender and (y) in the
case of any LIBOR Rate Loans of such Lender that are outstanding, the date
specified in such Lender’s notice shall be deemed to be the last day of the
Interest Period of such LIBOR Rate Loans, and interest upon the LIBOR Rate Loans
of such Lender thereafter shall accrue interest at the rate then applicable to
Base Rate Loans, and (z) Borrowers shall not be entitled to elect the LIBOR
Option until such Lender determines that it would no longer be unlawful or
impractical to do so.
(e) No Requirement of Matched Funding. Anything to the contrary contained herein
notwithstanding, neither Agent, nor any Lender, nor any of their Participants,
is required actually to acquire eurodollar deposits to fund or otherwise match
fund any Obligation as to which interest accrues at the LIBOR Rate. The
provisions of this Section shall apply as if each Lender or its Participants had
match funded any Obligation as to which interest is accruing at the LIBOR Rate
by acquiring eurodollar deposits for each Interest Period in the amount of the
LIBOR Rate Loans.

 

16



--------------------------------------------------------------------------------



 



2.14 Capital Requirements. If, after the date hereof, either (i) the adoption of
or change in any law, rule, regulation or guideline regarding capital
requirements for banks or bank holding companies, or any change in the
interpretation or application thereof by any Governmental Authority charged with
the administration thereof, or (ii) compliance by any Lender or its parent bank
holding company with any guideline, request or directive of any such entity
regarding capital adequacy (whether or not having the force of law), has the
effect of reducing the return on such Lender’s or such holding company’s capital
as a consequence of such Lender’s Commitments hereunder to a level below that
which such Lender or such holding company could have achieved but for such
adoption, change, or compliance (taking into consideration such Lender’s or such
holding company’s then existing policies with respect to capital adequacy and
assuming the full utilization of such entity’s capital) by any amount deemed in
good faith by such Lender to be material and the result is an increase in the
cost to any Lender of funding or maintaining any Advances to Borrowers, then
such Lender may notify Administrative Borrower and Agent thereof. Following
receipt of such notice, Borrowers agree to pay such Lender on demand the amount
of such reduction of return of capital as and when such reduction is determined,
payable within 90 days after presentation by such Lender of a statement in the
amount and setting forth in reasonable detail such Lender’s calculation thereof
and the assumptions upon which such calculation was based (which statement shall
be deemed true and correct absent manifest error). In determining such amount,
such Lender may use any reasonable averaging and attribution methods.
2.15 Joint and Several Liability of Borrowers.
(a) Each Borrower is accepting joint and several liability hereunder and under
the other Loan Documents in consideration of the financial accommodations to be
provided by the Lender Group under this Agreement, for the mutual benefit,
directly and indirectly, of each Borrower and in consideration of the
undertakings of the other Borrowers to accept joint and several liability for
the Obligations.
(b) Each Borrower, jointly and severally, hereby irrevocably and unconditionally
accepts, not merely as a surety but also as a co-debtor, joint and several
liability with the other Borrowers, with respect to the payment and performance
of all of the Obligations (including, without limitation, any Obligations
arising under this Section 2.15), it being the intention of the parties hereto
that all the Obligations shall be the joint and several obligations of each
Borrower without preferences or distinction among them.
(c) If and to the extent that any Borrower shall fail to make any payment with
respect to any of the Obligations as and when due or to perform any of the
Obligations in accordance with the terms thereof, then in each such event the
other Borrowers will make such payment with respect to, or perform, such
Obligation.
(d) The Obligations of each Borrower under the provisions of this Section 2.15
constitute the absolute and unconditional, full recourse Obligations of each
Borrower enforceable against each Borrower to the full extent of its properties
and assets, irrespective of the validity, regularity or enforceability of this
Agreement or any other circumstances whatsoever.
(e) Except as otherwise expressly provided in this Agreement, each Borrower
hereby waives notice of acceptance of its joint and several liability, notice of
any Advances or Letters of Credit issued under or pursuant to this Agreement,
notice of the occurrence of any Default, Event of Default, or of any demand for
any payment under this Agreement, notice of any action at any time taken or
omitted by Agent or Lenders under or in respect of any of the Obligations, any
requirement of diligence or to mitigate damages and, generally, to the extent
permitted by applicable law, all demands, notices and other formalities of every
kind in connection with this Agreement (except as otherwise provided in this
Agreement). Each Borrower hereby assents to, and waives notice of, any extension
or postponement of the time for the payment of any of the Obligations, the
acceptance of any payment of any of the Obligations, the acceptance of any
partial payment thereon, any waiver, consent or other action or acquiescence by
Agent or Lenders at any time or times in respect of any default by any Borrower
in the performance or satisfaction of any term, covenant, condition or provision
of this Agreement, and the taking, addition, substitution or release, in whole
or in part, at any time or times, of any security for any of the Obligations or
the addition, substitution or release, in whole or in part, of any Borrower.
Without limiting the generality of the foregoing, each Borrower assents to any
other action or delay in acting or failure to act on the part of any Agent or
Lender with respect to the failure by any Borrower to comply with any of its
respective Obligations, including, without limitation, any failure strictly or
diligently to assert any right or to pursue any remedy or to comply fully with
applicable laws or regulations thereunder, which might, but for the provisions
of this Section 2.15 afford grounds for terminating, discharging or relieving
any Borrower, in whole or in part, from any of its Obligations under this
Section 2.15, it being the intention of each Borrower that, so long as any of
the Obligations hereunder remain unsatisfied, the Obligations of each Borrower
under this Section 2.15 shall not be discharged except by performance and then
only to the extent of such performance. The Obligations of each Borrower under
this Section 2.15 shall not be diminished or rendered unenforceable by any
winding up, reorganization, arrangement, liquidation, reconstruction or similar
proceeding with respect to any Borrower or any Agent or Lender.

 

17



--------------------------------------------------------------------------------



 



(f) Each Borrower represents and warrants to Agent and Lenders that such
Borrower is currently informed of the financial condition of Borrowers and of
all other circumstances which a diligent inquiry would reveal and which bear
upon the risk of nonpayment of the Obligations. Each Borrower further represents
and warrants to Agent and Lenders that such Borrower has read and understands
the terms and conditions of the Loan Documents. Each Borrower hereby covenants
that such Borrower will continue to keep informed of Borrowers’ financial
condition, the financial condition of other guarantors, if any, and of all other
circumstances which bear upon the risk of nonpayment or nonperformance of the
Obligations.
(g) Each Borrower waives all rights and defenses arising out of an election of
remedies by Agent or any Lender, even though that election of remedies, such as
a nonjudicial foreclosure with respect to security for a guaranteed obligation,
has destroyed Agent’s or such Lender’s rights of subrogation and reimbursement
against such Borrower by the operation of Section 580(d) of the California Code
of Civil Procedure or otherwise.
(h) Each Borrower waives all rights and defenses that such Borrower may have
because the Obligations are secured by Real Property. This means, among other
things:
(i) Agent and Lenders may collect from such Borrower without first foreclosing
on any Collateral pledged by Borrowers.
(ii) If Agent or any Lender forecloses on any Real Property Collateral pledged
by Borrowers:
(A) The amount of the Obligations may be reduced only by the price for which
that collateral is sold at the foreclosure sale, even if the collateral is worth
more than the sale price.
(B) Agent and Lenders may collect from such Borrower even if Agent or Lenders,
by foreclosing on the Real Property Collateral, has destroyed any right such
Borrower may have to collect from the other Borrowers.
This is an unconditional and irrevocable waiver of any rights and defenses such
Borrower may have because the Obligations are secured by Real Property. These
rights and defenses include, but are not limited to, any rights or defenses
based upon Section 580a, 580b, 580d or 726 of the California Code of Civil
Procedure.
(i) The provisions of this Section 2.15 are made for the benefit of Agent,
Lenders and their respective successors and assigns, and may be enforced by it
or them from time to time against any or all Borrowers as often as occasion
therefor may arise and without requirement on the part of any such Agent,
Lender, successor or assign first to marshal any of its or their claims or to
exercise any of its or their rights against any Borrower or to exhaust any
remedies available to it or them against any Borrower or to resort to any other
source or means of obtaining payment of any of the Obligations hereunder or to
elect any other remedy. The provisions of this Section 2.15 shall remain in
effect until all of the Obligations shall have been paid in full or otherwise
fully satisfied. If at any time, any payment, or any part thereof, made in
respect of any of the Obligations, is rescinded or must otherwise be restored or
returned by any Agent or Lender upon the insolvency, bankruptcy or
reorganization of any Borrower, or otherwise, the provisions of this
Section 2.15 will forthwith be reinstated in effect, as though such payment had
not been made.

 

18



--------------------------------------------------------------------------------



 



(j) Each Borrower hereby agrees that it will not enforce any of its rights of
contribution or subrogation against any other Borrower with respect to any
liability incurred by it hereunder or under any of the other Loan Documents, any
payments made by it to Agent or Lenders with respect to any of the Obligations
or any collateral security therefor until such time as all of the Obligations
have been paid in full in cash. Any claim which any Borrower may have against
any other Borrower with respect to any payments to any Agent or Lender hereunder
or under any other Loan Documents are hereby expressly made subordinate and
junior in right of payment, without limitation as to any increases in the
Obligations arising hereunder or thereunder, to the prior payment in full in
cash of the Obligations and, in the event of any insolvency, bankruptcy,
receivership, liquidation, reorganization or other similar proceeding under the
laws of any jurisdiction relating to any Borrower, its debts or its assets,
whether voluntary or involuntary, all such Obligations shall be paid in full in
cash before any payment or distribution of any character, whether in cash,
securities or other property, shall be made to any other Borrower therefor.
(k) Each Borrower hereby agrees that, after the occurrence and during the
continuance of any Default or Event of Default, the payment of any amounts due
with respect to the indebtedness owing by any Borrower to any other Borrower is
hereby subordinated to the prior payment in full in cash of the Obligations.
Each Borrower hereby agrees that after the occurrence and during the continuance
of any Default or Event of Default, such Borrower will not demand, sue for or
otherwise attempt to collect any indebtedness of any other Borrower owing to
such Borrower until the Obligations shall have been paid in full in cash. If,
notwithstanding the foregoing sentence, such Borrower shall collect, enforce or
receive any amounts in respect of such indebtedness, such amounts shall be
collected, enforced and received by such Borrower as trustee for Agent, and such
Borrower shall deliver any such amounts to Agent for application to the
Obligations in accordance with Section 2.4(b).
3. CONDITIONS; TERM OF AGREEMENT.
3.1 Conditions Precedent to the Initial Extension of Credit. The obligation of
each Lender to make its initial extension of credit provided for hereunder, is
subject to the fulfillment, to the satisfaction of Agent and each Lender of each
of the conditions precedent set forth on Schedule 3.1 (the making of such
initial extension of credit by a Lender being conclusively deemed to be its
satisfaction or waiver of the conditions precedent).
3.2 Conditions Precedent to all Extensions of Credit. The obligation of the
Lender Group (or any member thereof) to make any Advances hereunder at any time
(or to extend any other credit hereunder) shall be subject to the following
conditions precedent:
(a) the representations and warranties contained in this Agreement and in the
other Loan Documents shall be true and correct in all material respects on and
as of the date of such extension of credit, as though made on and as of such
date (except to the extent that such representations and warranties relate
solely to an earlier date);
(b) no Default or Event of Default shall have occurred and be continuing on the
date of such extension of credit, nor shall either result from the making
thereof;
(c) no injunction, writ, restraining order, or other order of any nature
restricting or prohibiting, directly or indirectly, the extending of such credit
shall have been issued and remain in force by any Governmental Authority against
any Borrower, Agent, any Lender, or any of their Affiliates; and
(d) no Material Adverse Change shall have occurred.

 

19



--------------------------------------------------------------------------------



 



3.3 Term. This Agreement shall continue in full force and effect for a term
ending on the fifth anniversary of the date hereof (the “Maturity Date”). The
foregoing notwithstanding, the Lender Group, upon the election of the Required
Lenders, shall have the right to terminate its obligations under this Agreement
immediately and without notice upon the occurrence and during the continuation
of an Event of Default.
3.4 Effect of Termination. On the date of termination of this Agreement, all
Obligations (including contingent reimbursement obligations of Borrowers with
respect to outstanding Letters of Credit) and Bank Product Obligations
immediately shall become due and payable without notice or demand and Borrowers
agree to (a) either (i) provide cash collateral to be held by Agent for the
benefit of those Lenders in an amount equal to 105% of the Letter of Credit
Usage, or (ii) cause the original Letters of Credit to be returned to the
Issuing Lender, and (b) provide cash collateral or other security reasonably
satisfactory to Agent (in an amount determined by Agent as sufficient to satisfy
the reasonably estimated credit exposure) to be held by Agent for the benefit of
the Bank Product Providers with respect to the Bank Product Obligations). No
termination of this Agreement, however, shall relieve or discharge Borrowers or
their respective Restricted Subsidiaries of their duties, Obligations, Bank
Product Obligations, or covenants hereunder or under any other Loan Document and
the Agent’s Liens in the Collateral shall remain in effect until all Obligations
and Bank Product Obligations have been paid in full and the Lender Group’s
obligations to provide additional credit hereunder have been terminated. When
this Agreement has been terminated and all of the Obligations and Bank Product
Obligations have been paid in full and the Lender Group’s obligations to provide
additional credit under the Loan Documents have been terminated irrevocably,
Agent will, at Borrowers’ sole expense, execute and deliver any termination
statements, lien releases, mortgage releases, re-assignments of trademarks,
discharges of security interests, and other similar discharge or release
documents (and, if applicable, in recordable form) as are reasonably necessary
to release, as of record, the Agent’s Liens and all notices of security
interests and liens previously filed by Agent with respect to the Obligations
and Bank Product Obligations.
3.5 Early Termination by Borrowers. Borrowers have the option, at any time upon
30 days prior written notice by Administrative Borrower to Agent, to terminate
this Agreement by paying to Agent, in cash, the Obligations and the Bank Product
Obligations (including (a) either (i) providing cash collateral to be held by
Agent for the benefit of those Lenders in an amount equal to 105% of the Letter
of Credit Usage, or (ii) causing the original Letters of Credit to be returned
to the Issuing Lender, and (b) providing cash collateral or other security
reasonably satisfactory to Agent (in an amount determined by Agent as sufficient
to satisfy the reasonably estimated credit exposure) to be held by Agent for the
benefit of the Bank Product Providers with respect to the Bank Products
Obligations), in full, together with the Applicable Prepayment Premium. If
Administrative Borrower has sent a notice of termination pursuant to the
provisions of this Section, then, absent an agreement to the contrary contained
in any Loan Document, the Commitments shall terminate and Borrowers shall be
obligated to repay the Obligations and the Bank Product Obligations (including
(a) either (i) providing cash collateral to be held by Agent for the benefit of
those Lenders in an amount equal to 105% of the Letter of Credit Usage, or
(ii) causing the original Letters of Credit to be returned to the Issuing
Lender, and (b) providing cash collateral or other security reasonably
satisfactory to Agent (in an amount determined by Agent as sufficient to satisfy
the reasonably estimated credit exposure) to be held by Agent for the benefit of
the Bank Product Providers with respect to the Bank Products Obligations), in
full, together with the Applicable Prepayment Premium, on the date set forth as
the date of termination of this Agreement in such notice.
3.6 Conditions Subsequent to the Initial Extension of Credit. The obligation of
the Lender Group (or any member thereof) to continue to make Advances (or
otherwise extend credit hereunder) is subject to the fulfillment, on or before
the date applicable thereto, of each of the conditions subsequent set forth
below (the failure by Borrowers to so perform or cause to be performed
constituting an Event of Default):
(a) within 30 days after the Closing Date, Borrowers shall have delivered to
Agent certified copies of the policies of insurance, together with the
endorsements thereto, as are required by Section 5.8, the form and substance of
which shall be reasonably satisfactory to Agent and its counsel;

 

20



--------------------------------------------------------------------------------



 



(b) within 45 days after the Closing Date, Borrowers shall deliver to Agent Cash
Management Agreements and Control Agreements, in form and substance reasonably
satisfactory to Agent;
(c) within 90 days after the Closing Date, Borrowers shall use their
commercially reasonable efforts to deliver to Agent Collateral Access Agreements
with respect to all leased locations, including, without limitation, the
following locations: Niagara International Trade Center, 2221 Niagara Falls
Boulevard, Wheatfield, New York; 701 I-85 North, Charlotte, North Carolina; 14
Hayward Street, Quincy, Massachusetts; and 16319 Arthur Street, Cerritos,
California (it being understood and agreed that Agent may, in its Permitted
Discretion, take a reserve for rent payable in respect of any leased location
for which a Collateral Access Agreement is not so obtained);
(d) within 5 days (or, in the case of clause (iv) below, 10 days) after the
Closing Date, Borrowers shall deliver to Agent the following certificates
representing shares of Stock pledged under the Security Agreement, as well as
Stock powers with respect thereto endorsed in blank: (i) Certificate #5 for 65
Common Shares of 3091780 Nova Scotia Company, (ii) Certificate #7 for 65 Common
Shares of 3091780 Nova Scotia Company, (iii) Certificate #102 for 10 shares of
Kilian Manufacturing Corporation, and (iv) a certificate representing 65% of the
Stock of Warner Electric UK Group Ltd.; and
(e) within 60 days after the Closing Date, the following conditions shall have
been satisfied with respect to all Real Property Collateral (other than the Real
Property Collateral located in the State of New York): (a) Agent shall have been
granted a first priority Mortgage on such Real Property Collateral; (b) Agent
shall have received mortgagee title insurance policies (or marked commitments to
issue the same) for such Real Property Collateral issued by a title insurance
company reasonably satisfactory to Agent in an amount reasonably satisfactory to
Agent assuring Agent that the Mortgage on such Real Property Collateral is a
valid and enforceable first priority mortgage Lien on such Real Property
Collateral free and clear of all defects and encumbrances except Permitted
Liens, and such mortgagee title insurance policies (or marked commitments to
issue the same) otherwise shall be in form and substance reasonably satisfactory
to Agent; (c) Borrowers and their Subsidiaries shall have paid to said title
insurance company all expenses and premiums of said title insurance company in
connection with the issuance of such mortgagee title insurance policies (or
marked commitments to issue the same) and in addition shall, to the extent
required, have paid all recording costs, stamp taxes, mortgage taxes,
intangibles taxes and other fees and costs (including reasonable attorneys fees
and expenses) incurred in connection therewith; and (d) Agent shall have
received such other documentation and opinions of counsel, in form and substance
reasonably satisfactory to Agent, in connection with the grant of such Mortgage
as Agent shall request in its Permitted Discretion, including, without
limitation, surveys (or existing surveys and survey affidavits that are
(x) sufficient to have the “matters that would be shown on a survey” exception
deleted from the mortgagee policy of title insurance and (y) reasonably
satisfactory to Agent), financing statements and fixture filings.
4. REPRESENTATIONS AND WARRANTIES.
In order to induce the Lender Group to enter into this Agreement, each Borrower
makes the following representations and warranties to the Lender Group which
shall be true, correct, and complete, in all material respects, as of the date
hereof, and shall be true, correct, and complete, in all material respects, as
of the Closing Date, and at and as of the date of the making of each Advance (or
other extension of credit) made thereafter, as though made on and as of the date
of such Advance (or other extension of credit) (except to the extent that such
representations and warranties relate solely to an earlier date) and such
representations and warranties shall survive the execution and delivery of this
Agreement:
4.1 No Encumbrances. Borrowers and their respective Restricted Subsidiaries have
good and indefeasible title to, or a valid leasehold interest in, their material
personal property assets and good and marketable title to, or a valid leasehold
interest in, their Real Property, in each case, free and clear of Liens except
for Permitted Liens.

 

21



--------------------------------------------------------------------------------



 



4.2 Eligible Accounts. As to each Account that is identified by a Borrower as an
Eligible Account in a borrowing base report submitted to Agent, such Account is
(a) a bona fide existing payment obligation of the applicable Account Debtors
created by the sale and delivery of Inventory or the rendition of services to
such Account Debtors in the ordinary course of Borrowers’ business, (b) owed to
Borrowers without any known defenses, disputes, offsets, counterclaims, or
rights of cancellation, and (c) not excluded as ineligible by virtue of one or
more of the excluding criteria set forth in the definition of Eligible Accounts.
4.3 Eligible Inventory.
(a) As to each item of Inventory that is identified by a Borrower as Eligible
Raw Materials Inventory in a borrowing base report submitted to Agent, such
Inventory is not excluded as ineligible by virtue of one or more of the
excluding criteria set forth in the definition of Eligible Raw Materials
Inventory.
(b) As to each item of Inventory that is identified by a Borrower as Finished
Goods Inventory in a borrowing base report submitted to Agent, such Inventory is
(a) to such Borrower’s knowledge, of good and merchantable quality, free from
known defects, and (b) not excluded as ineligible by virtue of one or more of
the excluding criteria set forth in the definition of Eligible Finished Goods
Inventory.
4.4 Equipment. Each material item of Equipment of Borrowers and their respective
Restricted Subsidiaries is used or held for use in their business and, to such
owner’s knowledge, is in good working order, ordinary wear and tear and damage
by casualty excepted.
4.5 Location of Inventory and Equipment. The Inventory and Equipment (other than
(i) vehicles, (ii) Equipment out for repair, (iii) Equipment and Inventory in
transit between locations identified on Schedule 4.5(b), (iv) dies, tools,
patterns, molds and similar items maintained with customers in the ordinary
course of business, and (v) items of de minimus value) of Borrowers and their
respective Restricted Subsidiaries are not stored with a bailee, warehouseman,
or similar party (except as identified on Schedule 4.5(a), as such Schedule
shall be required to be updated pursuant to the immediately succeeding sentence)
and are located only at the locations identified on Schedule 4.5(b) (as such
Schedule shall be required to be updated pursuant to the immediately succeeding
sentence). Administrative Borrower shall be required to update Schedules 4.5(a)
and Schedule 4.5(b) simultaneously with the delivery of quarterly financial
statements required pursuant to Section 5.3; provided, that such Schedules shall
be required to be updated only with respect to Equipment or Inventory having an
aggregate value of $250,000 or greater.
4.6 Inventory Records. Each Borrower keeps correct and accurate records
itemizing and describing the type, quality, and quantity of its and its
Restricted Subsidiaries’ Inventory and the book value thereof.
4.7 State of Incorporation; Location of Chief Executive Office; Organizational
Identification Number; Commercial Tort Claims.
(a) The jurisdiction of organization of Borrowers and each of their respective
Restricted Subsidiaries is set forth on Schedule 4.7(a).
(b) The chief executive office of Borrowers and each of their respective
Restricted Subsidiaries is located at the address indicated on Schedule 4.7(b)
(as such Schedule may be updated pursuant to Section 5.9).
(c) Borrowers’ and each of their respective Restricted Subsidiaries’
organizational identification numbers, if any, are identified on
Schedule 4.7(c).

 

22



--------------------------------------------------------------------------------



 



(d) As of the Closing Date, Borrowers and their respective Restricted
Subsidiaries do not hold any commercial tort claims, except as set forth on
Schedule 4.7(d).
4.8 Due Organization and Qualification; Restricted Subsidiaries.
(a) Each Borrower is duly organized and existing and in good standing under the
laws of the jurisdiction of their organization and qualified to do business in
any state where the failure to be so qualified reasonably could be expected to
result in a Material Adverse Change.
(b) Set forth on Schedule 4.8(b) is a complete and accurate description of the
authorized capital Stock of each Borrower and their respective Restricted
Subsidiaries, by class, and, as of the Closing Date, a description of the number
of shares of each such class that are issued and outstanding. Other than as
described on Schedule 4.8(b), as of the Closing Date, there are no
subscriptions, options, warrants, or calls relating to any shares of each
Borrower’s or any of their respective Restricted Subsidiaries’ capital Stock,
including any right of conversion or exchange under any outstanding security or
other instrument. None of Borrowers or any of their respective Restricted
Subsidiaries is subject to any obligation (contingent or otherwise) to
repurchase or otherwise acquire or retire any shares of its capital Stock or any
security convertible into or exchangeable for any of its capital Stock.
(c) Set forth on Schedule 4.8(c) is a complete and accurate list of each
Borrower’s direct and indirect Restricted Subsidiaries, showing, as of the
Closing Date, the number and the percentage of the outstanding shares of each
class of common and preferred Stock authorized for each of such Restricted
Subsidiaries owned directly or indirectly by the applicable Borrower. All of the
outstanding capital Stock of each such Restricted Subsidiary has been validly
issued and is fully paid and non-assessable.
4.9 Due Authorization; No Conflict.
(a) The execution, delivery, and performance by each Borrower of this Agreement,
the other Loan Documents and the Acquisition Documents to which each is a party
have been duly authorized by all necessary action on the part of such Borrower.
(b) (i) The execution, delivery, and performance by each Borrower of this
Agreement and the other Loan Documents to which it is a party do not (A) violate
any material provision of federal, state, or local law or regulation applicable
to any Borrower, the Governing Documents of any Borrower, or any material order,
judgment, or decree of any court or other Governmental Authority binding on any
Borrower, (B) conflict with, result in a breach of, or constitute (with due
notice or lapse of time or both) a default under any material contractual
obligation of any Borrower, (C) result in or require the creation or imposition
of any Lien of any nature whatsoever upon any properties or assets of any
Borrower, other than Permitted Liens, or (D) require any approval or consent of
any Person under any material contractual obligation of any Borrower, other than
consents or approvals that have been obtained and that are still in force and
effect; and (ii) the execution, delivery, and performance by each Borrower of
the Acquisition Documents to which it is a party do not (A) violate any
provision of federal, state, or local law or regulation applicable to any
Borrower, the Governing Documents of any Borrower, or any order, judgment, or
decree of any court or other Governmental Authority binding on any Borrower,
(B) conflict with, result in a breach of, or constitute (with due notice or
lapse of time or both) a default under any contractual obligation of any
Borrower, (C) result in or require the creation or imposition of any Lien of any
nature whatsoever upon any properties or assets of any Borrower, other than
Permitted Liens, or (D) require any approval or consent of any Person under any
contractual obligation of any Borrower, other than consents or approvals that
have been obtained and that are still in force and effect, which, in each of
cases (A), (B), (C) and (D) of this clause (ii), could reasonably be expected to
result in a Material Adverse Change.

 

23



--------------------------------------------------------------------------------



 



(c) (i) Other than the filing of financing statements, and the recordation of
the Mortgages, the execution, delivery, and performance by each Borrower of this
Agreement and the other Loan Documents to which it is a party do not require any
registration with, consent, or approval of, or notice to, or other action with
or by, any Governmental Authority, other than consents or approvals that have
been obtained and that are still in force and effect; and (ii) other than the
filing of financing statements, and the recordation of the Mortgages, the
execution, delivery, and performance by each Borrower of the Acquisition
Documents to which it is a party do not require any registration with, consent,
or approval of, or notice to, or other action with or by, any Governmental
Authority, other than consents or approvals that have been obtained and that are
still in force and effect and other than those items which could not reasonably
be expected to result in a Material Adverse Change.
(d) (i) This Agreement and the other Loan Documents to which each Borrower is a
party, and all other documents contemplated hereby and thereby, when executed
and delivered by such Borrower will be the legally valid and binding obligations
of such Borrower, enforceable against such Borrower in accordance with their
respective terms, except as enforcement may be limited by equitable principles
or by bankruptcy, insolvency, reorganization, moratorium, or similar laws
relating to or limiting creditors’ rights generally; and (ii) the Acquisition
Documents to which each Borrower is a party, and all other documents
contemplated hereby and thereby, when executed and delivered by such Borrower
will be the legally valid and binding obligations of such Borrower, enforceable
against such Borrower in accordance with their respective terms, except as
enforcement may be limited by equitable principles or by bankruptcy, insolvency,
reorganization, moratorium, or similar laws relating to or limiting creditors’
rights generally and except to the extent that the lack of such enforceability
could not reasonably be expected to result in a Material Adverse Change.
(e) The Agent’s Liens in the Collateral are validly created, perfected, and
first priority Liens to the extent provided for in the other Loan Documents,
subject only to Permitted Liens.
(f) (i) The execution, delivery, and performance by each Guarantor of the Loan
Documents to which it is a party have been duly authorized by all necessary
action on the part of such Guarantor; and (ii) the execution, delivery, and
performance by each Guarantor of the Acquisition Documents to which it is a
party have been duly authorized by all necessary action on the part of such
Guarantor except to the extent that the lack of such authorization could not
reasonably be expected to result in a Material Adverse Change.
(g) The execution, delivery, and performance by each Guarantor of the Loan
Documents to which it is a party do not (i) violate any material provision of
federal, state, or local law or regulation applicable to such Guarantor, the
Governing Documents of such Guarantor, or any material order, judgment, or
decree of any court or other Governmental Authority binding on such Guarantor,
(ii) conflict with, result in a breach of, or constitute (with due notice or
lapse of time or both) a default under any material contractual obligation of
such Guarantor, (iii) result in or require the creation or imposition of any
Lien of any nature whatsoever upon any properties or assets of such Guarantor,
other than Permitted Liens, or (iv) require any approval or consent of any
Person under any material contractual obligation of such Guarantor, other than
consents or approvals that have been obtained and that are still in force and
effect.
(h) Other than the filing of financing statements and the recordation of the
Mortgages, the execution, delivery, and performance by each Guarantor of the
Loan Documents to which such Guarantor is a party do not require any
registration with, consent, or approval of, or notice to, or other action with
or by, any Governmental Authority, other than consents or approvals that have
been obtained and that are still in force and effect.
(i) (i) The Loan Documents to which each Guarantor is a party, and all other
documents contemplated hereby and thereby, when executed and delivered by such
Guarantor will be the legally valid and binding obligations of such Guarantor,
enforceable against such Guarantor in accordance with their respective terms,
except as enforcement may be limited by equitable principles or by bankruptcy,
insolvency, reorganization, moratorium, or similar laws relating to or limiting
creditors’ rights generally; and (ii) the Acquisition Documents to which each
Guarantor is a party, and all other documents contemplated hereby and thereby,
when executed and delivered by such Guarantor will be the legally valid and
binding obligations of such Guarantor, enforceable against such Guarantor in
accordance with their respective terms, except as enforcement may be limited by
equitable principles or by bankruptcy, insolvency, reorganization, moratorium,
or similar laws relating to or limiting creditors’ rights generally and except
to the extent that the lack of such enforceability could not reasonably be
expected to result in a Material Adverse Change.

 

24



--------------------------------------------------------------------------------



 



4.10 Litigation. Other than those matters disclosed on Schedule 4.10, there are
no actions, suits, or proceedings pending or, to the knowledge of each Borrower,
threatened against any Borrower or any of its Restricted Subsidiaries that
(a) if adversely determined, could result in a Material Adverse Change or
(b) relate to this Agreement or any other Loan Documents or any transaction
contemplated hereby or thereby.
4.11 No Material Adverse Change. All financial statements relating to Borrowers
and their respective Restricted Subsidiaries that have been delivered by
Borrowers to the Lender Group have been prepared in accordance with GAAP
(except, in the case of unaudited financial statements, for the lack of
footnotes and being subject to year-end audit adjustments) and present fairly in
all material respects, Borrowers’ and their respective Restricted Subsidiaries’
financial condition as of the date thereof and results of operations for the
period then ended. There has not been a Material Adverse Change with respect to
Borrowers and their respective Restricted Subsidiaries since October 1, 2004.
4.12 Fraudulent Transfer.
(a) Each Borrower and each of their respective Restricted Subsidiaries, taken as
a whole, is Solvent.
(b) No transfer of property is being made by any Borrower or any of its
Restricted Subsidiaries and no obligation is being incurred by any Borrower or
any of its Restricted Subsidiaries in connection with the transactions
contemplated by this Agreement or the other Loan Documents with the intent to
hinder, delay, or defraud either present or future creditors of Borrowers or any
of their respective Restricted Subsidiaries.
4.13 Employee Compliance.
(a) Set forth on Schedule 4.13(a) is a complete and accurate list of all Plans
that meet the definition of an “employee pension benefit plan” under
Section 3(2) of ERISA and that are currently maintained or contributed to by any
Borrower, any of their respective Restricted Subsidiaries or any of their
respective ERISA Affiliates as of the Closing Date.
(b) each Borrower, their respective Restricted Subsidiaries, and their
respective ERISA Affiliates are in compliance in all material respects with all
applicable provisions and requirements of ERISA and the regulations and
published interpretations thereunder with respect to each Plan, and have
performed all their obligations in all material respects under each Plan.
(c) No ERISA Event has occurred or is reasonably expected to occur.
(d) All liabilities under each Plan are (i) funded to at least the minimum level
required by law or, if higher, to the level required by the terms governing the
Plans, (ii) insured with a reputable insurance company, (iii) provided for or
recognized in the financial statements most recently delivered to Agent pursuant
to Section 5.3 hereof to the extent required by GAAP or (iv) estimated in the
formal notes to the financial statements most recently delivered to Agent
pursuant to Section 5.3 hereof to the extent required by GAAP.
(e) To the best knowledge of each Borrower, there are no circumstances which may
give rise to a material liability in relation to any Plan which is not funded,
insured, provided for, recognized or estimated in the manner described in
subsection (d) above.

 

25



--------------------------------------------------------------------------------



 



4.14 Environmental Condition. Except as set forth on Schedule 4.14 or disclosed
in the Phase I Environmental Site Assessment prepared by URS, and except for
matters that would not reasonably be expected to result in the Borrowers or any
of their respective Restricted Subsidiaries incurring material liability, (a) to
Borrowers’ knowledge, none of Borrowers’ or their respective Restricted
Subsidiaries’ properties or assets has ever been used by Borrowers, any of their
respective Restricted Subsidiaries, or by previous owners or operators in the
disposal of, or to produce, store, handle, treat, release, or transport, any
Hazardous Materials, where such use, production, storage, handling, treatment,
release or transport was in violation, in any material respect, of any
applicable Environmental Law, (b) to Borrowers’ knowledge, none of Borrowers’
nor any of their respective Restricted Subsidiaries’ properties is or has ever
been designated or identified pursuant to any environmental protection statute
as a site requiring investigation or remediation due to the disposal or release
of Hazardous Materials, (c) none of Borrowers nor any of their respective
Restricted Subsidiaries have received notice that a Lien arising under any
Environmental Law has attached to any revenues of any Borrower or any of its
Restricted Subsidiaries or to any Real Property owned or operated by Borrowers
or any of their respective Restricted Subsidiaries, and (d) none of Borrowers
nor any of their respective Restricted Subsidiaries have received a summons,
citation, notice, or directive from the United States Environmental Protection
Agency or any other federal or state governmental agency (“Environmental Claim”)
concerning any action or omission by any Borrower or any of its Restricted
Subsidiaries resulting in the releasing or disposing of Hazardous Materials into
the environment other than Environmental Claims that would not reasonably be
expected to result in a Material Adverse Change, and there are no material
Environmental Claims currently pending against Borrowers or any of their
respective Restricted Subsidiaries.
4.15 Intellectual Property. Except for the matters which could not reasonably be
expected to result in a Material Adverse Change, each Borrower and each of their
respective Restricted Subsidiaries owns, or holds licenses in, all trademarks,
trade names, copyrights, patents, patent rights, and licenses that are necessary
to the conduct of its business as currently conducted.
4.16 Leases. Except for the matters which could not reasonably be expected to
result in a Material Adverse Change, Borrowers and their respective Restricted
Subsidiaries enjoy peaceful and undisturbed possession under all leases material
to their business and to which they are parties or under which they are
operating and all of such material leases are valid and subsisting and no
material default by Borrowers or their respective Restricted Subsidiaries exists
under any of them except for payments which are the subject of a Permitted
Protest.
4.17 Deposit Accounts and Securities Accounts. As of the Closing Date, set forth
on Schedule 4.17 is a listing of all of Borrowers’ and their respective
Restricted Subsidiaries’ Deposit Accounts and Securities Accounts, including,
with respect to each bank or securities intermediary (a) the name and address of
such Person, and (b) the account numbers of the Deposit Accounts or Securities
Accounts maintained with such Person.
4.18 Complete Disclosure. All factual information furnished by or on behalf of
Borrowers or their respective Restricted Subsidiaries with respect to Borrowers
or such Restricted Subsidiaries in writing to Agent or any Lender for purposes
of or in connection with this Agreement and the other Loan Documents is, when
taken as a whole with all other furnished information, true and accurate in all
material respects on the date as of which such information is dated or certified
and not incomplete by omitting to state any fact necessary to make such
information (when taken as a whole with all other furnished information) not
misleading in any material respect at such time in light of the circumstances
under which such information was provided. On the Closing Date, the Projections
received by Agent pursuant to clause (t) of Schedule 3.1 represent, and as of
the date on which any other Projections are delivered to Agent, such additional
Projections represent Borrowers’ good faith estimate of their and their
respective Restricted Subsidiaries’ future performance for the periods covered
thereby (it being understood that the Projections are subject to significant
uncertainties and contingencies, many of which are beyond control and that no
assurance is or can be given that the Projections will be realized and that
actual results may vary from such Projections and such variances may be
material).

 

26



--------------------------------------------------------------------------------



 



4.19 Indebtedness. Set forth on Schedule 4.19 is a true and complete list of all
Indebtedness of each Borrower and each of their respective Restricted
Subsidiaries outstanding immediately prior to the Closing Date that is to remain
outstanding after the Closing Date and such Schedule accurately reflects the
aggregate principal amount of such Indebtedness and describes the principal
terms thereof.
4.20 Material Contracts. Except for matters which, either individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Change, each Material Contract (a) is in full force and effect and is binding
upon and enforceable against each Person that is a party thereto in accordance
with its terms, (b) has not been otherwise amended or modified (except as not
otherwise prohibited hereby), and (c) is not in default due to the action of any
Borrower or any of its Restricted Subsidiaries.
5. AFFIRMATIVE COVENANTS.
Each Borrower covenants and agrees that, until termination of all of the
Commitments and payment in full of the Obligations, Borrowers shall and shall
cause each of their respective Restricted Subsidiaries to do all of the
following:
5.1 Accounting System. Maintain a system of accounting that enables Borrowers to
produce financial statements in accordance with GAAP and maintain records
pertaining to the Collateral that contain information as from time to time
reasonably may be requested by Agent. Borrowers also shall keep a reporting
system that shows all additions, sales, claims, returns, and allowances with
respect to their and their respective Restricted Subsidiaries’ sales.
5.2 Collateral Reporting. Provide Agent with each of the reports set forth on
Schedule 5.2 at the times specified therein. In addition, each Borrower agrees
to cooperate fully with Agent to facilitate and implement, where appropriate, a
system of electronic collateral reporting in order to provide electronic
reporting of each of the items set forth above.
5.3 Financial Statements, Reports, Certificates. Deliver to Agent each of the
financial statements, reports, or other items set forth on Schedule 5.3 at the
time specified herein. In addition, Parent agrees that no Restricted Subsidiary
of Parent will have a fiscal year different from that of Parent.
5.4 Intentionally Omitted.
5.5 Inspection. Subject to any specific limitations set forth in any other Loan
Document, permit Agent and each of its duly authorized representatives or agents
to visit any of its properties and inspect any of its assets or books and
records, to examine and make copies of its books and records, and to discuss its
affairs, finances, and accounts with, and to be advised as to the same by, its
officers and employees at such reasonable times and intervals as Agent may
designate and, so long as no Default or Event of Default exists, with reasonable
prior notice to Administrative Borrower.
5.6 Maintenance of Properties. Maintain and preserve all of their properties
which are necessary or useful in the proper conduct to their business in good
working order and condition, ordinary wear, tear, and casualty excepted (and
except where the failure to do so could not be expected to result in a Material
Adverse Change), and comply at all times with the provisions of all material
leases to which it is a party as lessee (except where the failure to do so could
not reasonably be expected to result in a Material Adverse Change), so as to
prevent any loss or forfeiture thereof or thereunder.

 

27



--------------------------------------------------------------------------------



 



5.7 Taxes. Cause all material assessments and taxes, whether real, personal, or
otherwise, due or payable by, or imposed, levied, or assessed against Borrowers,
their respective Restricted Subsidiaries, or any of their respective assets to
be paid in full, before delinquency or before the expiration of any extension
period, except to the extent that the validity of such assessment or tax shall
be the subject of a Permitted Protest. Borrowers will and will cause their
respective Restricted Subsidiaries to make timely payment or deposit of all tax
payments and withholding taxes required of them by applicable laws, including
those laws concerning F.I.C.A., F.U.T.A., state disability, and local, state,
and federal income taxes, and will, upon request, furnish Agent with proof
reasonably satisfactory to Agent indicating that the applicable Borrower or
applicable Restricted Subsidiary has made such payments or deposits (except to
the extent the subject of a Permitted Protest).
5.8 Insurance.
(a) At Borrowers’ expense, maintain insurance respecting their and their
respective Restricted Subsidiaries’ assets wherever located, covering loss or
damage by fire, theft, explosion, and all other hazards and risks as ordinarily
are insured against by other Persons engaged in the same or similar businesses
and in the same geographic area. Borrowers also shall maintain business
interruption, public liability, and product liability insurance, as well as
insurance against larceny, embezzlement, and criminal misappropriation. All such
policies of insurance shall be in such amounts and with such insurance companies
as are reasonably satisfactory to Agent. Borrowers shall deliver copies of all
such policies to Agent with an endorsement naming Agent as the sole loss payee
(under a reasonably satisfactory lender’s loss payable endorsement) or
additional insured, as appropriate. Each policy of insurance or endorsement
shall contain a clause requiring the insurer to give not less than 30 days prior
written notice to Agent in the event of cancellation of the policy for any
reason whatsoever.
(b) Administrative Borrower shall give Agent prompt notice of any loss exceeding
$500,000 covered by such insurance. So long as no Event of Default has occurred
and is continuing, Borrowers shall have the exclusive right to adjust any losses
payable under any such insurance policies which are less than $500,000.
Following the occurrence and during the continuation of an Event of Default, or
in the case of any losses payable under such insurance exceeding $500,000, Agent
shall have the exclusive right to adjust any losses payable under any such
insurance policies, without any liability to Borrowers whatsoever in respect of
such adjustments. Any monies received as payment for any loss under any
insurance policy mentioned above (other than liability insurance policies) or as
payment of any award or compensation for condemnation or taking by eminent
domain, shall be paid over to Agent to be applied at the option of the Required
Lenders either to the prepayment of the Obligations or to be disbursed to
Administrative Borrower under staged payment terms reasonably satisfactory to
the Required Lenders for application to the cost of repairs, replacements, or
restorations; provided, however, that, with respect to any such monies in an
aggregate amount during any 12 consecutive month period not in excess of
$500,000, so long as (A) no Default or Event of Default shall have occurred and
is continuing, (B) Borrowers’ Excess Availability is greater than $10,000,000,
(C) Administrative Borrower shall have given Agent prior written notice of the
intention of Borrowers or their respective Restricted Subsidiaries to apply such
monies to the costs of repairs, replacement, or restoration of the property
which is the subject of the loss, destruction, or taking by condemnation,
(D) the monies are held in a cash collateral account in which Agent has a
perfected first-priority security interest, and (E) Borrowers or their
respective Restricted Subsidiaries complete such repairs, replacements, or
restoration within 360 days after the initial receipt of such monies, Borrowers
shall have the option to apply such monies to the costs of repairs, replacement,
or restoration of the property which is the subject of the loss, destruction, or
taking by condemnation unless and to the extent that such applicable period
shall have expired without such repairs, replacements, or restoration being
made, in which case, any amounts remaining in the cash collateral account shall
be paid to Agent and applied as set forth above.
(c) Borrowers will not, and will not suffer or permit their respective
Restricted Subsidiaries to, take out separate insurance concurrent in form or
contributing in the event of loss with that required to be maintained under this
Section 5.8, unless Agent is included thereon as an additional insured or loss
payee under a lender’s loss payable endorsement. Administrative Borrower
promptly shall notify Agent whenever such separate insurance is taken out,
specifying the insurer thereunder and full particulars as to the policies
evidencing the same, and copies of such policies promptly shall be provided to
Agent.

 

28



--------------------------------------------------------------------------------



 



5.9 Location of Inventory and Equipment. Keep Borrowers’ and their respective
Restricted Subsidiaries’ Inventory and Equipment (other than (i) vehicles, (ii)
Equipment out for repair, (iii) Equipment and Inventory in transit between
locations identified on Schedule 4.5(b), (iv) items stored with a bailee,
warehouseman, or similar party to the extent disclosed on Schedule 4.5(a),
(v) dies, tools, patterns, molds and similar items maintained with customers in
the ordinary course of business, and (vi) items of de minimus value) only at the
locations identified on Schedule 4.5(b) and their chief executive offices only
at the locations identified on Schedule 4.7(b); provided, however, that
Administrative Borrower may amend Schedule 4.5(b) or Schedule 4.7(b) so long as
(A) with respect to Schedule 4.5(b), such amendment occurs by written notice to
Agent in accordance with the last sentence of Section 4.5, and with respect to
Schedule 4.7(b), such amendment occurs by written notice to Agent not less than
30 days prior to the date on which such chief executive office is relocated,
(B) such new location is within the continental United States, and (C) at the
time of such written notification, the applicable Borrower or Restricted
Subsidiary (x) with respect to any location at which books and records (other
than prior years’ historical records) are maintained or Inventory and/or
Equipment having an aggregate value of $2,000,000 or greater is maintained,
obtains a Collateral Access Agreement with respect thereto and (y) with respect
to any other location, uses its commercially reasonable efforts to provide Agent
a Collateral Access Agreement with respect thereto.
5.10 Compliance with Laws. Comply with the requirements of all applicable laws,
rules, regulations, and orders of any Governmental Authority, other than laws,
rules, regulations, and orders the non-compliance with which, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Change.
5.11 Leases. Except for matters which could not reasonably be expected to result
in a Material Adverse Change, pay when due all rents and other amounts payable
under any material leases to which any Borrower or any of its Restricted
Subsidiaries is a party or by which any Borrower’s or any of their respective
Restricted Subsidiaries’ properties and assets are bound, unless such payments
are the subject of a Permitted Protest.
5.12 Existence. Except as permitted by Section 6.3 and Section 6.4, at all times
preserve and keep in full force and effect each Borrower’s and each of their
respective Restricted Subsidiaries’ valid existence and, except to the extent
failure to do so could not reasonably be expected to result in a Material
Adverse Change, good standing and any rights, franchises, permits, licenses,
authorizations, approvals, entitlements and accreditations material to their
businesses.
5.13 Environmental.
(a) Keep any property either owned or operated by any Borrower or any of its
Restricted Subsidiaries free of any Environmental Liens or post bonds or other
financial assurances sufficient to satisfy the obligations or liability
evidenced by such Environmental Liens, (b) comply, in all material respects,
with Environmental Laws and provide to Agent reasonable documentation of such
compliance which Agent reasonably requests, provided that, so long as no Default
or Event of Default shall have occurred and be continuing, Agent shall not make
such a request more than once per any consecutive 12-month period, (c) promptly
notify Agent of any release of a Hazardous Material in any reportable quantity
from or onto property owned or operated by any Borrower or any of its Restricted
Subsidiaries and take any Remedial Actions required to abate said release or
otherwise to come into material compliance with applicable Environmental Law,
and (d) promptly, but in any event within 10 Business Days of its receipt
thereof, provide Agent with written notice of any of the following: (i) notice
that an Environmental Lien has been filed against any of the real or personal
property of any Borrower or any of its Restricted Subsidiaries,
(ii) commencement of any Environmental Action or notice that an Environmental
Action will be filed against any Borrower or any of its Restricted Subsidiaries
which Environmental Action could reasonably be expected to result in any
Borrower or any of its Restricted Subsidiaries incurring material liability
under Environmental Laws, and (iii) notice of a violation, citation, or other
administrative order which reasonably could be expected to result in a Material
Adverse Change.

 

29



--------------------------------------------------------------------------------



 



5.14 Intentionally Omitted.
5.15 Control Agreements. Subject to Section 3.6(b), take all reasonable steps in
order for Agent to obtain control in accordance with Sections 8-106, 9-104,
9-105, 9-106, and 9-107 of the Code with respect to (subject to the proviso
contained in Section 6.12) all of its Securities Accounts, Deposit Accounts,
electronic chattel paper, investment property, and letter of credit rights.
5.16 Formation of Subsidiaries. At the time that any Borrower or any Guarantor
forms any direct or indirect Subsidiary or acquires any direct or indirect
Subsidiary after the Closing Date and such Subsidiary is a Restricted
Subsidiary, such Borrower or such Guarantor shall (a) cause such new Restricted
Subsidiary to provide to Agent a joinder to this Agreement or the Guaranty, as
applicable (it being understood and agreed that Agent shall determine, in its
Permitted Discretion, whether such new Restricted Subsidiary would become a
Borrower or a Guarantor, based primarily on whether such new Restricted
Subsidiary would be an operating company that would generate Borrowing Base),
and the Security Agreement, together with such other security documents
(including Mortgages with respect to any Real Property of such new Restricted
Subsidiary, subject to Section 5.17), as well as appropriate financing
statements (and with respect to all property subject to a Mortgage, fixture
filings), all in form and substance reasonably satisfactory to Agent (including
being sufficient to grant Agent a first priority Lien (subject to Permitted
Liens) in and to the assets of such newly formed or acquired Restricted
Subsidiary), (b) provide to Agent a pledge agreement and appropriate
certificates and powers or financing statements, hypothecating all of the direct
or beneficial ownership interest in such new Restricted Subsidiary, in form and
substance reasonably satisfactory to Agent, and (c) provide to Agent all other
documentation, including one or more opinions of counsel reasonably satisfactory
to Agent, which in its opinion is appropriate with respect to the execution and
delivery of the applicable documentation referred to above (including policies
of title insurance or other documentation with respect to all property subject
to a Mortgage). Notwithstanding the foregoing, if a Subsidiary that is so formed
or acquired is a Controlled Foreign Corporation, then clause (a) of the
immediately preceding sentence shall not be applicable and, with respect to
clause (b) of the immediately preceding sentence, such pledge shall be limited
to 65% of the voting power of all classes of capital Stock of such Subsidiary
entitled to vote. Any document, agreement, or instrument executed or issued
pursuant to this Section 5.16 shall be a Loan Document. Notwithstanding the
foregoing, Agent and Lenders shall not be obligated to consent to any such
formation or acquisition of a Subsidiary unless such formation or acquisition is
otherwise expressly permitted hereunder.
5.17 Real Property. Upon the acquisition of any fee interest in Real Property
with a purchase price or Fair Market Value in excess of $500,000 (other than
Real Property located in the State of New York or in any other state having
substantially similar real estate mortgage taxes), promptly notify Agent of the
acquisition of such Real Property and within 60 days (or such longer time as
Agent, in its reasonable discretion, may agree) thereafter: (a) grant Agent a
first priority Mortgage on such Real Property; (b) deliver mortgagee title
insurance policies (or marked commitments to issue the same) for such Real
Property issued by a title insurance company reasonably satisfactory to Agent in
an amount reasonably satisfactory to Agent assuring Agent that the Mortgage on
such Real Property Collateral is a valid and enforceable first priority mortgage
Lien on such Real Property Collateral free and clear of all defects and
encumbrances except Permitted Liens, and such mortgagee title insurance policies
(or marked commitments to issue the same) otherwise shall be in form and
substance reasonably satisfactory to Agent; (c) Borrowers and their Subsidiaries
shall pay to said title insurance company all expenses and premiums of said
title insurance company in connection with the issuance of such mortgagee title
insurance policies (or marked commitments to issue the same) and in addition
shall, to the extent required, pay all recording costs, stamp taxes, mortgage
taxes, intangibles taxes and other fees and costs (including reasonable
attorneys fees and expenses) incurred in connection therewith; and (d) execute
and/or deliver to Agent such other documentation and opinions of counsel, in
form and substance reasonably satisfactory to Agent, in connection with the
grant of such Mortgage as Agent shall request in its Permitted Discretion,
including, without limitation, surveys (or existing surveys and survey
affidavits that are (x) sufficient to have the “matters that would be shown on a
survey” exception deleted from the mortgagee policy of title insurance and
(y) reasonably satisfactory to Agent), financing statements and fixture filings.

 

30



--------------------------------------------------------------------------------



 



5.18 ERISA Compliance
(a) Each Borrower shall do, and shall cause each of their respective Restricted
Subsidiaries and ERISA Affiliates to do, each of the following: (i) maintain
each Plan in compliance in all material respects with the applicable provisions
of ERISA, the IRC and each other applicable federal or state law; (ii) cause
each Qualified Plan to maintain its qualified status under Section 401(a) of the
IRC; (iii) make all required contributions to each Plan; (iv) ensure that all
liabilities under each Plan are (A) funded to at least the minimum level
required by law or, if higher, to the level required by the terms governing such
Plan; (B) insured with a reputable insurance company; or (C) provided for or
recognized in the financial statements most recently delivered to Agent under
Section 5.3 (to the extent required by GAAP); and (v) ensure that the
contributions or premium payments to or in respect of each Plan are and continue
to be promptly paid at no less than the rates required under the rules of such
Plan and in accordance with the most recent actuarial advice received in
relation to such Plan and applicable law.
(b) Deliver to Agent such certifications or other evidence of compliance with
the provisions of Section 4.13 as Agent may from time to time reasonably
request.
(c) Promptly notify Agent of each of the following ERISA events affecting any
Borrower, any of their respective Restricted Subsidiaries or any ERISA
Affiliates (but in no event more than ten (10) days after such event), together
with a copy of each notice with respect to such event that may be required to be
filed with a Governmental Authority and each notice delivered by a Governmental
Authority to any Borrower, any of their respective Restricted Subsidiaries or
any ERISA Affiliates with respect to such event:
(i) an ERISA Event;
(ii) the adoption of any new Pension Plan by any Borrower, any of their
respective Restricted Subsidiaries or any ERISA Affiliates; or
(iii) except as required under the terms of any collective bargaining agreement,
the adoption of any amendment to a Pension Plan, if such amendment will result
in a material increase in benefits or unfunded benefit liabilities (as defined
in Section 4001(a)(18) of ERISA).
(d) Promptly deliver to Agent, upon request, copies of (i) each Schedule B
(Actuarial Information) to the annual report (Form 5500 Series) filed by any
Borrower, any of their respective Restricted Subsidiaries or any ERISA
Affiliates with the Internal Revenue Service with respect to each Pension Plan;
(ii) all notices received by any Borrower, any of their respective Restricted
Subsidiaries or any of their respective ERISA Affiliates from a Multiemployer
Plan sponsor concerning an ERISA Event; and (iii) such other documents or
governmental reports or filings relating to any Plan as Agent shall reasonably
request.

 

31



--------------------------------------------------------------------------------



 



6. NEGATIVE COVENANTS.
Borrowers covenant and agree that, until termination of all of the Commitments
and payment in full of the Obligations, Borrowers will not and will not permit
any of their respective Restricted Subsidiaries to do any of the following:
6.1 Indebtedness. Create, incur, assume, suffer to exist, guarantee, or
otherwise become or remain, directly or indirectly, liable with respect to any
Indebtedness, except:
(a) Indebtedness evidenced by this Agreement and the other Loan Documents,
together with Indebtedness owed to Underlying Issuers with respect to Underlying
Letters of Credit,
(b) Indebtedness set forth on Schedule 4.19,
(c) Permitted Purchase Money Indebtedness,
(d) refinancings, renewals, or extensions of Indebtedness permitted under
clauses (b) and (c) of this Section 6.1 (and continuance or renewal of any
Permitted Liens associated therewith) so long as: (i) such refinancings,
renewals, or extensions do not result in an increase in the principal amount of
the Indebtedness so refinanced, renewed, or extended, (ii) such refinancings,
renewals, or extensions do not result in a shortening of the average weighted
maturity of the Indebtedness so refinanced, renewed, or extended, nor are they
on terms or conditions, that, taken as a whole, are materially more burdensome
or restrictive to the applicable Borrower, (iii) if the Indebtedness that is
refinanced, renewed, or extended was subordinated in right of payment to the
Obligations, then the terms and conditions of the refinancing, renewal, or
extension Indebtedness must include subordination terms and conditions that are
at least as favorable to the Lender Group, taken as a whole, as those that were
applicable to the refinanced, renewed, or extended Indebtedness, and (iv) the
Indebtedness that is refinanced, renewed, or extended is not recourse to any
Person that is liable on account of the Obligations other than those Persons
which were obligated with respect to the Indebtedness that was refinanced,
renewed, or extended or as otherwise permitted pursuant to Section 6.1,
(e) endorsement of instruments or other payment items for deposit,
(f) Indebtedness consisting of Permitted Investments,
(g) Indebtedness represented by any notes issued pursuant to the Indenture,
including any Senior Notes (or any other evidence of indebtedness for borrowed
money under the Senior Notes or the Indenture) in an aggregate principal amount
not to exceed $165,000,000 (provided, however, that such Indebtedness may exceed
$165,000,000 up to $250,000,000 so long as with respect to the incurrence of any
such Indebtedness in excess of $165,000,000, both immediately before and
immediately after giving effect to any such incurrence, (i) no Default or Event
of Default shall have occurred and be continuing and (ii) the Borrowers and the
Restricted Subsidiaries shall be in pro forma compliance with the covenants set
forth in Section 6.16) at any one time outstanding and any Refinancing
Indebtedness in respect thereof (whether in whole or in part),
(h) Hedge Agreements entered into in the ordinary course of business and not for
speculative purposes;
(i) Indebtedness of a Loan Party to another Loan Party and any Refinancing
Indebtedness in respect thereof (whether in whole or in part) so long as such
Indebtedness is subject to the Intercompany Subordination Agreement;
(j) Guarantees by a Loan Party of Indebtedness incurred by another Loan Party so
long as the incurrence of such Indebtedness is otherwise permitted by the terms
hereof;
(k) Permitted Subordinated Indebtedness in an aggregate principal amount not to
exceed $75,000,000 and any Refinancing Indebtedness in respect thereof so long
as with respect to the incurrence of any such Permitted Subordinated
Indebtedness, both immediately before and immediately after giving effect to any
such incurrence, the Borrowers and the Restricted Subsidiaries shall be in pro
forma compliance with the covenants set forth in Section 6.16;

 

32



--------------------------------------------------------------------------------



 



(l) Indebtedness (other than for borrowed money) solely to the extent subject to
Permitted Liens;
(m) (i) Permitted Acquired Indebtedness and (ii) Indebtedness of any Borrower
and the Restricted Subsidiaries owed to the seller of any property acquired in a
Permitted Acquisition on an unsecured subordinated basis, which subordination
shall be on terms reasonably satisfactory to Agent, in each case, so long as
both immediately prior and after giving effect thereto, (x) no Event of Default
shall exist or result therefrom, and (y) the Borrowers and the Restricted
Subsidiaries will be in pro forma compliance with the covenants set forth in
Section 6.16, after giving effect to such Permitted Acquisition and the
incurrence or issuance of such Indebtedness;
(n) Indebtedness consisting of promissory notes issued by any Borrower or any
Restricted Subsidiary to current or former directors, officers, employees and
consultants, their respective estates, spouses or former spouses to finance the
purchase or redemption of Stock permitted by Section 6.10;
(o) Indebtedness consisting of obligations of any Borrower or any Restricted
Subsidiary under deferred compensation, adjustment of purchase price, earn outs,
indemnification or other similar arrangements incurred by such Person in
connection with the Acquisition Transactions, Permitted Acquisitions and
Permitted Dispositions;
(p) cash management obligations and other Indebtedness in respect of netting
services, overdraft protections and similar arrangements, in each case in
connection with cash management and Deposit Accounts and incurred in the
ordinary course of business; and
(q) additional Indebtedness of Borrowers and their Restricted Subsidiaries in an
aggregate principal amount not to exceed $15,000,000 at any time outstanding
solely to the extent that such Indebtedness consists of either (i) Purchase
Money Indebtedness or (ii) Indebtedness that is subordinated to the Obligations
on terms reasonably satisfactory to Agent.
6.2 Liens. Create, incur, assume, or suffer to exist, directly or indirectly,
any Lien on or with respect to any of its assets, of any kind, whether now owned
or hereafter acquired, or any income or profits therefrom, except for Permitted
Liens (including Liens that are replacements of Permitted Liens to the extent
that the original Indebtedness is refinanced, renewed, or extended under
Section 6.1 and so long as the replacement Liens only encumber those assets that
secured the refinanced, renewed, or extended Indebtedness and proceeds thereof
or additions or accessions thereto).
6.3 Restrictions on Fundamental Changes. Enter into any merger, consolidation,
reorganization, or recapitalization, or liquidate, wind up, or dissolve itself
(or suffer any liquidation or dissolution), except that:
(a) any Borrower or any Restricted Subsidiary may merge with (i) any Borrower
(including a merger, the purpose of which is to reorganize such Borrower into a
new jurisdiction), or (ii) any one or more other Restricted Subsidiaries;
provided that a Borrower shall be the continuing or surviving Person or the
continuing or surviving Person shall expressly assume the obligations of such
Borrower in a manner reasonably acceptable to Agent;
(b) any Borrower or Restricted Subsidiary may liquidate or dissolve or change
its legal form so long as its assets are transferred to (i) in the case of a
Borrower, to another Borrower and (ii) in the case of a Restricted Subsidiary,
to a Loan Party or any other Restricted Subsidiary;
(c) so long as no Default or Event of Default has occurred and is continuing or
would result therefrom, any Borrower or Restricted Subsidiary may merge with any
other Person in order to effect an Investment permitted pursuant to
Section 6.12; provided that the continuing or surviving Person shall be a
Restricted Subsidiary, which together with each of its Restricted Subsidiaries,
shall have complied with the requirements of Section 5.16;

 

33



--------------------------------------------------------------------------------



 



(d) the Borrowers and the Restricted Subsidiaries may consummate the Acquisition
Transactions; and
(e) so long as no Event of Default exists or would result therefrom, a merger,
consolidation, reorganization, recapitalization, liquidation, windup or
dissolution, the sole purpose of which is to effect a Disposition permitted
pursuant to Section 6.4.
6.4 Disposal of Assets. Other than Permitted Dispositions, convey, sell, lease,
license, assign, transfer, or otherwise dispose of (collectively, a
“Disposition”) any of the assets of any Borrower or any of its Restricted
Subsidiaries.
6.5 Change Name. Change any Borrower’s or any of their respective Restricted
Subsidiaries’ name, organizational identification number, jurisdiction of
organization, or organizational identity; provided, however, that any Borrower
or any of its Restricted Subsidiaries may change its name upon at least 10 days
prior written notice by Parent or Administrative Borrower to Agent of such
change so long as, (a) at the time of such written notification, such Borrower
or such Restricted Subsidiary provides any financing statements necessary to
perfect and continue perfected the Agent’s Liens and (b) immediately after such
name change, Administrative Borrower provides Agent with evidence of such name
change (including copies of any related public filings).
6.6 Nature of Business. Engage in any material line of business substantially
different from those lines of business conducted by Borrowers and the Restricted
Subsidiaries on the Closing Date other than any businesses reasonably related or
ancillary thereto.
6.7 Prepayments and Amendments. Except in connection with a refinancing
permitted by Section 6.1,
(a) optionally prepay, redeem, defease, purchase, or otherwise acquire any
Indebtedness of any Borrower or any Restricted Subsidiary of a Borrower, except
(i) Purchase Money Indebtedness, (ii) the Obligations in accordance with this
Agreement; (iii) Borrowers may optionally redeem the Senior Notes to the extent
permitted by the Indenture so long as (x) no Event of Default has occurred and
is continuing or would result therefrom and (y) Borrowers’ Excess Availability
exceeds $10,000,000 after giving effect to any such payment, and (iv) any other
Indebtedness (other than Permitted Subordinated Indebtedness) so long as (x) no
Event of Default has occurred and is continuing or would result therefrom and
(y) Borrowers’ Excess Availability exceeds $10,000,000 after giving effect to
any such payment;
(b) make any payment on account of Indebtedness that has been contractually
subordinated in right of payment if such payment is not permitted at such time
under the subordination terms and conditions, or
(c) directly or indirectly, amend, modify, alter, increase, or change any of the
terms or conditions of any agreement, instrument, document, indenture, or other
writing evidencing or concerning the Senior Notes or any Permitted Subordinated
Indebtedness in a manner materially adverse to the interests of the Lender Group
other than to consummate a Refinancing Indebtedness in respect thereof.
6.8 Intentionally Omitted.
6.9 Intentionally Omitted.

 

34



--------------------------------------------------------------------------------



 



6.10 Distributions. Make any distribution or declare or pay any dividends (in
cash or other property, other than common Stock) on, or purchase, acquire,
redeem, or retire (a “Restricted Payment”) any of Parent’s Stock, of any class,
whether now or hereafter outstanding, except as follows:
(a) to pay Holdings to enable it to pay general corporate overhead expenses of
Holdings, including franchise taxes and other fees required to maintain the
existence of Holdings, insurance premiums and indemnification claims made by
directors or officers of Holdings attributable to the ownership or operation of
any Loan Party;
(b) (i) so long as (x) no Default or Event of Default has occurred and is
continuing or would result therefrom and (y) immediately after giving effect
thereto, Borrowers shall have Excess Availability of not less than $10,000,000,
to pay reasonable fees paid to non-independent members of Holdings’ Board of
Directors, (ii) to pay reasonable expenses incurred by non-independent members
of Holdings’ Board of Directors, and (iii) to pay reasonable fees paid to and
expenses incurred by independent members of Holdings’ Board of Directors,
collectively for clauses (i), (ii) and (iii), in an aggregate amount not to
exceed $500,000 in any fiscal year;
(c) so long as (i) no Default or Event of Default has occurred and is continuing
or would result therefrom and (ii) immediately after giving effect thereto,
Borrowers shall have Excess Availability of not less than $3,000,000, to permit
Holdings to purchase, repurchase, redeem or otherwise acquire shares of capital
Stock of any Loan Party from employees, former employees, directors or former
directors of such Loan Party (or permitted transferees of such employees, former
employees, directors or former directors), pursuant to the terms of agreements
(including employment agreements) or plans (or amendments thereto) approved by
such Loan Party’s Board of Directors under which such Persons purchase or sell,
or are granted the option to purchase or sell, shares of such Stock; provided,
that the aggregate amount of such repurchases and other acquisitions in any
calendar year shall not exceed $500,000;
(d) so long as (i) no Default or Event of Default has occurred and is continuing
or would result therefrom and (ii) immediately after giving effect thereto,
Borrowers shall have Excess Availability of not less than $1,000,000, to permit
Holdings to pay management fees pursuant to the terms of the Management
Agreement; provided, that the aggregate amount of such management fees in any
calendar year shall not exceed $1,000,000; provided, further, that in the event
the payment of such management fees is restricted based on Excess Availability,
such management fees shall continue to accrue, and all accrued but unpaid
amounts shall be payable following the increase in Excess Availability above
such limitation (after giving effect to any payment of such accrued but unpaid
amounts);
(e) Restricted Payments made on the Closing Date to consummate the Acquisition
Transactions;
(f) to the extent constituting Restricted Payments, the Borrowers and the
Restricted Subsidiaries may enter into transactions expressly permitted by
Section 6.4 or Section 6.12;
(g) cashless repurchases of Stock deemed to occur upon exercise of stock options
or warrants if such Stock represents a portion of the exercise price of such
options or warrants;
(h) to Holdings (or any direct or indirect parent of Holdings) to be used solely
to pay federal, state and local income taxes made no earlier than five days
prior to the date on which such Person is required to make such payment in an
amount not to exceed the aggregate tax liability attributable to Borrowers and
their respective Subsidiaries for such calendar year determined as if Borrowers
and their respective Subsidiaries were a separate affiliated group (as defined
in Section 1504 of the IRC, as amended) filing a consolidated return, or, to the
extent applicable, a separate group filing combined or unitary returns, and then
only to the extent that any such payments are actually paid by Holdings to
governmental entities; and

 

35



--------------------------------------------------------------------------------



 



(i) so long as (i) no Default or Event of Default has occurred and is continuing
or would result therefrom and (ii) immediately after giving effect thereto,
Borrowers shall have Excess Availability of not less than $10,000,000, other
Restricted Payments not to exceed $10,000,000 in the aggregate since the Closing
Date; provided that such amount may be increased by an amount equal to amounts
available for Restricted Payments pursuant to Section 4.09(iii) of the
Indenture.
6.11 Fiscal Year. Modify or change its fiscal year.
6.12 Investments. Except for Permitted Investments, directly or indirectly, make
or acquire any Investment, or incur any liabilities (including contingent
obligations) for or in connection with any Investment; provided, however, that
Borrowers and their respective Restricted Subsidiaries shall not have Permitted
Investments (other than in the Cash Management Accounts) in Deposit Accounts or
Securities Accounts in an aggregate amount in excess of $50,000 (exclusive of
Trust Funds) at any one time unless the applicable Borrower or the applicable
Restricted Subsidiary, and the applicable securities intermediary or bank have
entered into Control Agreements governing such Permitted Investments in order to
perfect (and further establish) the Agent’s Liens in such Permitted Investments.
Subject to the foregoing proviso, Borrowers shall not and shall not permit their
respective Restricted Subsidiaries to establish or maintain any Deposit Account
or Securities Account unless Agent shall have received a Control Agreement in
respect of such Deposit Account or Securities Account.
6.13 Transactions with Affiliates. Directly or indirectly enter into or permit
to exist any transaction with any Affiliate of any Borrower except for
transactions that (a) are in the ordinary course of Borrowers’ business, (b) are
upon fair and reasonable terms and (c) are no less favorable to Borrowers or
their respective Restricted Subsidiaries, as applicable, than would be obtained
in an arm’s length transaction with a non-Affiliate; provided, however, that if
any such transaction involves aggregate payments or other property with a Fair
Market Value in excess of $2,500,000, it shall be approved by a majority of the
members of the Board of Directors of Parent (including a majority of the
disinterested members thereof), such approval to be evidenced by board
resolutions stating that the Parent’s Board of Directors has determined that
such transactions comply with the foregoing provisions, and if any such
transaction involves an aggregate Fair Market Value of more than $5,000,000,
Parent will, prior to the consummation thereof, obtain a favorable opinion as to
the fairness of the financial terms of such transactions or series of related
transactions to the applicable Loan Party, from an Independent Financial Advisor
and file the same with Agent; provided, further, however, that such restrictions
shall not apply to:
(a) transactions exclusively between or among Holdings and its Subsidiaries
permitted hereby;
(b) reasonable fees and compensation paid to, and indemnity provided for
directors, officers, employees and consultants to Holdings and its Subsidiaries
(provided, that to the extent otherwise covered by clauses (b) or (d) of
Section 6.10, then such clauses of Section 6.10 shall also apply);
(c) any Permitted Acquisition from a non-Affiliate that is an arm’s length
transaction and fails to comply with this Section solely because such a
non-Affiliate becomes an Affiliate as a result of such Permitted Acquisition;
(d) transactions otherwise permitted by this Agreement;
(e) any Investment permitted pursuant to Section 6.12;
(f) any sale of the Stock of any Loan Party in exchange for equity contributions
from Parent;

 

36



--------------------------------------------------------------------------------



 



(g) any merger or other transaction with an Affiliate solely for the purpose of
reincorporating a Loan Party in another jurisdiction or creating a holding
company, to the extent otherwise permitted by this Agreement;
(h) any employment, stock option, stock repurchase, employee benefit
compensation, business expense reimbursement, severance, termination or other
employment-related agreements, arrangements or plans entered into in good faith
by a Loan Party in the ordinary course of business;
(i) sales or purchases of inventory, other products or services to or from any
Affiliate of the Borrowers entered into in the ordinary course of business on
terms no less favorable to the Borrowers and its Subsidiaries than those that
could be obtained at the time of such sale or purchase in arm’s-length dealings
with a Person who is not an Affiliate;
(j) any agreement in effect as of the Closing Date or any transaction
contemplated thereby and any amendment thereto so long as any such amendment or
replacement agreement is not more disadvantageous to Borrowers or the Restricted
Subsidiaries in any material respect than the original agreement as in effect on
the Closing Date; and
(k) the Management Agreement.
6.14 Use of Proceeds. Use the proceeds of the Advances for any purpose other
than (a) on the Closing Date, to pay transactional fees, costs, and expenses
incurred in connection with this Agreement, the other Loan Documents, and the
transactions contemplated hereby and thereby and to backstop or replace Letters
of Credit, and (b) thereafter, consistent with the terms and conditions hereof,
to finance ongoing working capital, capital expenditure, and general corporate
needs of Borrowers, including Permitted Acquisitions, and for its lawful and
permitted purposes.
6.15 Intentionally Omitted.

 

37



--------------------------------------------------------------------------------



 



6.16 Financial Covenants.
(a) Fixed Charge Coverage Ratio. Fail to maintain or achieve a Fixed Charge
Coverage Ratio, measured on a fiscal quarter-end basis, of at least the required
amount set forth in the following table for the “Applicable Period” set forth
opposite thereto; provided, however, that, with respect to any “Applicable
Period”, if daily average Excess Availability was at least $12,500,000 during
the 30 day period immediately preceding the applicable date of determination and
on the applicable date of determination, then the foregoing covenant shall not
apply for such applicable period:

          Applicable Ratio     Applicable Period 1.05:1.0    
For the 4 quarter period
ending March 31, 2005
1.10:1.0    
For the 4 quarter period
ending June 30, 2005
1.10:1.0    
For the 4 quarter period
ending September 30, 2005
1.10:1.0    
For the 4 quarter period
ending December 31, 2005
1.20:1.0    
For the 4 quarter period
ending each fiscal quarter thereafter

(b) Capital Expenditures. Make Capital Expenditures in any fiscal year in excess
of the amount set forth in the following table for the applicable period:

          Applicable Amount     Applicable Period $ 7,900,000    
fiscal year 2005
$ 8,200,000    
fiscal year 2006
$ 8,300,000    
fiscal year 2007
$ 8,500,000    
fiscal year 2008
$ 8,800,000    
fiscal year 2009 and each fiscal year thereafter

provided, however, that up to 75% of the difference between the amount of
Capital Expenditure that may be made in any fiscal year and the amount of
Capital Expenditures actually made in such fiscal year, may be made in the
immediately succeeding fiscal year; provided further, however, that with respect
to any Permitted Acquisitions, the “Applicable Amount” for the “Applicable
Period” in which such Permitted Acquisition is consummated shall be increased by
an amount equal to the product of (a) 1.25 times (b) the average amount per year
of Capital Expenditures made by such acquired Person during the immediately
preceding three (3) year period.
6.17 Acquisition Documents. Amend, modify or waive in any way materially adverse
to the Lender Group, any term or provision of the Acquisition Documents.
6.18 Indenture Documents. Amend, modify or waive in any way materially adverse
to the Lender Group, any term or provision of the Indenture Documents.
6.19 Governing Documents. Amend, modify or waive in any way materially adverse
to the Lender Group, any term or provision of any Governing Document of any
Borrower or Guarantor.

 

38



--------------------------------------------------------------------------------



 



6.20 Real Property Collateral. Without in any manner limiting Section 6.2,
execute and deliver a mortgage with respect to any Real Property located in the
State of New York or any other Real Property for which Borrowers and their
Restricted Subsidiaries are not required to grant a Mortgage pursuant to
Section 5.17, except (a) in favor of Agent or (b) if the Agent has been, or will
simultaneously be, granted a first priority mortgage with respect thereto, in
favor of the Trustee as a second priority mortgage to the extent permitted by
the Intercreditor Agreement.
7. EVENTS OF DEFAULT.
Any one or more of the following events shall constitute an event of default
(each, an “Event of Default”) under this Agreement:
7.1 If Borrowers fail to pay when due and payable, or when declared due and
payable, (a) all or any portion of the Obligations consisting of interest, fees,
or charges due the Lender Group, reimbursement of Lender Group Expenses, or
other amounts (other than any portion thereof constituting principal)
constituting Obligations (including any portion thereof that accrues after the
commencement of an Insolvency Proceeding, regardless of whether allowed or
allowable in whole or in part as a claim in any such Insolvency Proceeding), and
such failure continues for a period of 3 Business Days, or (b) all or any
portion of the principal of the Obligations);
7.2 If any Borrower or any of its Restricted Subsidiaries
(a) fails to perform or observe any covenant or other agreement contained in any
of Sections 5.5, 5.8, 5.12 (as to existence), and 6.1 through 6.20 of this
Agreement or Section 6 of the Security Agreement;
(b) fails to perform or observe any covenant or other agreement contained in any
of Sections 2.7, 5.2, and 5.3 of this Agreement and such failure continues for a
period of 3 Business Days after written notice thereof is given to
Administrative Borrower by Agent;
(c) fails to perform or observe any covenant or other agreement contained in any
of Sections 5.6, 5.7, 5.9, 5.15, 5.16, and 5.17 of this Agreement and such
failure continues for a period of 10 Business Days after written notice thereof
is given to Administrative Borrower by Agent; or
(d) fails to perform or observe any covenant or other agreement contained in
this Agreement, or in any of the other Loan Documents; in each case, other than
any such covenant or agreement that is the subject of another provision of this
Section 7 (in which event such other provision of this Section 7 shall govern),
and such failure continues for a period of 20 Business Days after written notice
thereof is given to Administrative Borrower by Agent;
7.3 If any of any Borrower’s or any of its Restricted Subsidiaries’ assets with
an individual fair market value of $1,000,000 or more or assets with an
aggregate fair market value of $3,000,000 or more is attached, seized, subjected
to a writ or distress warrant, or is levied upon, or comes into the possession
of any third Person and the same is not discharged before the earlier of 30 days
after the date it first arises or 5 days prior to the date on which such
property or asset is subject to forfeiture by such Borrower or the applicable
Restricted Subsidiary;
7.4 If an Insolvency Proceeding is commenced by any Borrower or any of its
Restricted Subsidiaries;

 

39



--------------------------------------------------------------------------------



 



7.5 If an Insolvency Proceeding is commenced against any Borrower or any of its
Restricted Subsidiaries, and any of the following events occur: (a) the
applicable Borrower or Restricted Subsidiary consents to the institution of such
Insolvency Proceeding against it, (b) the petition commencing the Insolvency
Proceeding is not timely controverted, (c) the petition commencing the
Insolvency Proceeding is not dismissed within 60 calendar days of the date of
the filing thereof, (d) an interim trustee is appointed to take possession of
all or any substantial portion of the properties or assets of, or to operate all
or any substantial portion of the business of, any Borrower or any such
Restricted Subsidiary, or (e) an order for relief shall have been issued or
entered therein;
7.6 If any Borrower or any of its Restricted Subsidiaries is enjoined,
restrained, or in any way prevented by court order from continuing to conduct
all or any material part of its business affairs;
7.7 If one or more judgments, orders, or awards involving an individual amount
of $1,000,000 or more or an aggregate amount of $3,000,000, or more (except to
the extent fully covered by insurance pursuant to which the insurer has accepted
liability therefor in writing) shall be entered or filed against any Borrower or
any of its Restricted Subsidiaries or with respect to any of their respective
assets, and the same is not released, discharged, bonded against, or stayed
pending appeal before 30 days after the date it first arises;
7.8 If there is a default in one or more agreements to which any Borrower or any
of its Restricted Subsidiaries is a party with one or more third Persons
relative to Indebtedness of any Borrower or any of its Restricted Subsidiaries
involving an aggregate amount of $3,000,000 or more, and (a) such default
(i) occurs at the final maturity of the obligations thereunder, or (ii) results
in a right by such third Person(s), irrespective of whether exercised, to
accelerate the maturity of the applicable Borrower’s or Restricted Subsidiary’s
obligations thereunder, or (b) or any such Indebtedness obligations shall be
required to be prepaid or redeemed (other than by a regularly scheduled required
prepayment or redemption), prior to the stated maturity thereof;
7.9 If any warranty, representation, statement, or Record made herein or in any
other Loan Document or delivered to Agent or any Lender in connection with this
Agreement or any other Loan Document proves to be untrue in any material respect
as of the date of issuance or making or deemed making thereof;
7.10 If the obligation of any Guarantor under the Guaranty is limited or
terminated by operation of law or by such Guarantor or any such Guarantor
becomes the subject of an Insolvency Proceeding;
7.11 If the Security Agreement or any other Loan Document that purports to
create a Lien, shall, for any reason, fail or cease to create a valid and
perfected and, except to the extent permitted by the terms hereof or thereof,
first priority Lien on or security interest in the Collateral covered hereby or
thereby, except as permitted under this Agreement;
7.12 Any provision of any Loan Document shall at any time for any reason be
declared to be null and void, or the validity or enforceability thereof shall be
contested by any Borrower or any of its Restricted Subsidiaries, or a proceeding
shall be commenced by any Borrower or any of its Restricted Subsidiaries, or by
any Governmental Authority having jurisdiction over any Borrower or any of its
Restricted Subsidiaries, seeking to establish the invalidity or unenforceability
thereof, or any Borrower or any of its Restricted Subsidiaries shall deny that
it has any liability or obligation purported to be created under any Loan
Document;
7.13 If any Change of Control shall have occurred;

 

40



--------------------------------------------------------------------------------



 



7.14 If (a) there shall occur and be continuing any “Event of Default” (or any
comparable term) under, and as defined in any Indenture Document, (b) any of the
Obligations for any reason shall cease to be “Credit Agreement Secured
Obligations” (or any comparable terms) under, and as defined in the
Intercreditor Agreement, (c) any Indebtedness other than the Obligations shall
constitute “Credit Agreement Senior Obligations” (or any comparable term) under,
and as defined in, any Intercreditor Agreement or any other document evidencing
or governing any Indebtedness that has been contractually subordinated in right
of payment to the Obligations, except as expressly permitted by this Agreement,
(d) any holder of any Senior Note shall fail to perform or comply with any of
the subordination provisions of the documents evidencing or governing such
Indebtedness, or (e) the subordination provisions of the Intercreditor Agreement
shall, in whole or in part, terminate, cease to be effective or cease to be
legally valid, binding and enforceable against any holder of such Indebtedness;
or
7.15 If there occurs one or more ERISA Events which results in or otherwise is
associated with liability of any Borrower, any of its Restricted Subsidiaries,
or any of their respective ERISA Affiliates in excess of $3,000,000 in the
aggregate during the term of this Agreement.
8. THE LENDER GROUP’S RIGHTS AND REMEDIES.
8.1 Rights and Remedies. Upon the occurrence, and during the continuation, of an
Event of Default, the Required Lenders (at their election but without notice of
their election and without demand) may authorize and instruct Agent to do any
one or more of the following on behalf of the Lender Group (and Agent, acting
upon the instructions of the Required Lenders, shall do the same on behalf of
the Lender Group), all of which are authorized by Borrowers:
(a) Declare all or any portion of the Obligations, whether evidenced by this
Agreement, by any of the other Loan Documents, or otherwise, immediately due and
payable;
(b) Cease or restrict advancing money or extending credit to or for the benefit
of Borrowers under this Agreement, under any of the Loan Documents, or under any
other agreement between Borrowers and the Lender Group;
(c) Terminate this Agreement and any of the other Loan Documents as to any
future liability or obligation of the Lender Group, but without affecting any of
the Agent’s Liens in the Collateral and without affecting the Obligations; and
(d) The Lender Group shall have all other rights and remedies available at law
or in equity or pursuant to any other Loan Document.
The foregoing to the contrary notwithstanding, upon the occurrence of any Event
of Default described in Section 7.4 or Section 7.5, in addition to the remedies
set forth above, without any notice to Borrowers or any other Person or any act
by the Lender Group, the Commitments shall automatically terminate and the
Obligations then outstanding, together with all accrued and unpaid interest
thereon and all fees and all other amounts due under this Agreement and the
other Loan Documents, shall automatically and immediately become due and
payable, without presentment, demand, protest, or notice of any kind, all of
which are expressly waived by Borrowers.
8.2 Remedies Cumulative. The rights and remedies of the Lender Group under this
Agreement, the other Loan Documents, and all other agreements shall be
cumulative. The Lender Group shall have all other rights and remedies not
inconsistent herewith as provided under the Code, by law, or in equity. No
exercise by the Lender Group of one right or remedy shall be deemed an election,
and no waiver by the Lender Group of any Event of Default shall be deemed a
continuing waiver. No delay by the Lender Group shall constitute a waiver,
election, or acquiescence by it.

 

41



--------------------------------------------------------------------------------



 



9. TAXES AND EXPENSES.
If any Borrower or any of its Restricted Subsidiaries fails to pay any monies
(whether taxes, assessments, insurance premiums, or, in the case of leased
properties or assets, rents or other amounts payable under such leases) due to
third Persons, or fails to make any deposits or furnish any required proof of
payment or deposit, all as required under the terms of this Agreement, then,
Agent, in its sole discretion and without prior notice to such Person, may do
any or all of the following: (a) except for payments which are the subject of a
Permitted Protest, make payment of the same or any part thereof, (b) set up such
reserves against the Borrowing Base or the Maximum Revolver Amount as Agent
deems necessary in its Permitted Discretion to protect the Lender Group from the
exposure created by such failure, or (c) in the case of the failure to comply
with Section 5.8 hereof, obtain and maintain insurance policies of the type
described in Section 5.8 and take any action with respect to such policies as
Agent deems prudent in its Permitted Discretion. Any such amounts paid by Agent
shall constitute Lender Group Expenses and any such payments shall not
constitute an agreement by the Lender Group to make similar payments in the
future or a waiver by the Lender Group of any Event of Default under this
Agreement. Except in connection with payments made by Agent pursuant to clause
(a) above, Agent need not inquire as to, or contest the validity of, any such
expense, tax, or Lien and the receipt of the usual official notice for the
payment thereof shall be conclusive evidence that the same was validly due and
owing.
10. WAIVERS; INDEMNIFICATION.
10.1 Demand; Protest; etc. Each Borrower waives demand, protest, notice of
protest, notice of default or dishonor, notice of payment and nonpayment,
nonpayment at maturity, release, compromise, settlement, extension, or renewal
of documents, instruments, chattel paper, and guarantees at any time held by the
Lender Group on which any Borrower may in any way be liable.
10.2 The Lender Group’s Liability for Collateral. Each Borrower hereby agrees
that: (a) so long as Agent complies with its obligations, if any, under the
Code, the Lender Group shall not in any way or manner be liable or responsible
for: (i) the safekeeping of the Collateral, (ii) any loss or damage thereto
occurring or arising in any manner or fashion from any cause, (iii) any
diminution in the value thereof, or (iv) any act or default of any carrier,
warehouseman, bailee, forwarding agency, or other Person, and (b) all risk of
loss, damage, or destruction of the Collateral shall be borne by Borrowers.
10.3 Indemnification. Each Borrower shall pay, indemnify, defend, and hold the
Agent-Related Persons, the Lender-Related Persons, and each Participant (each,
an “Indemnified Person”) harmless (to the fullest extent permitted by law) from
and against any and all claims, demands, suits, actions, investigations,
proceedings, liabilities, fines, costs, penalties and damages, and all
reasonable fees and disbursements of attorneys, experts and consultants and
other costs and expenses actually incurred in connection therewith or in
connection with the enforcement of this indemnification (as and when they are
incurred and irrespective of whether suit is brought), at any time asserted
against, imposed upon, or incurred by any of them (a) in connection with or as a
result of or related to the execution, delivery, enforcement, performance, or
administration (including any restructuring or workout with respect hereto) of
this Agreement, any of the other Loan Documents, or the transactions
contemplated hereby or thereby or the monitoring of Borrowers’ and their
respective Restricted Subsidiaries’ compliance with the terms of the Loan
Documents, (b) with respect to any investigation, litigation, or proceeding
related to this Agreement, any other Loan Document, or the use of the proceeds
of the credit provided hereunder (irrespective of whether any Indemnified Person
is a party thereto), or any act, omission, event, or circumstance in any manner
related thereto, and (c) in connection with or arising out of any presence or
release of Hazardous Materials at, on, under, to or from any assets or
properties owned, leased or operated by any Borrower or any of its Subsidiaries
or any Environmental Actions, Environmental Liabilities and Costs or Remedial
Actions related in any way to any such assets or properties of any Borrower or
any of its Subsidiaries (all the foregoing, collectively, the “Indemnified
Liabilities”) provided, however, that any claim with respect to taxes should be
governed solely by Section 15.11. The foregoing to the contrary notwithstanding,
Borrowers shall have no obligation to any Indemnified Person under this
Section 10.3 with respect to any Indemnified Liability that a court of competent
jurisdiction finally determines to have resulted from the gross negligence or
willful misconduct of such Indemnified Person. This provision shall survive the
termination of this Agreement and the repayment of the Obligations. If any
Indemnified Person makes any payment to any other Indemnified Person with
respect to an Indemnified Liability as to which Borrowers were required to
indemnify the Indemnified Person receiving such payment, the Indemnified Person
making such payment is entitled to be indemnified and reimbursed by Borrowers
with respect thereto. WITHOUT LIMITATION, THE FOREGOING INDEMNITY SHALL APPLY TO
EACH INDEMNIFIED PERSON WITH RESPECT TO INDEMNIFIED LIABILITIES WHICH IN WHOLE
OR IN PART ARE CAUSED BY OR ARISE OUT OF ANY NEGLIGENT ACT OR OMISSION OF SUCH
INDEMNIFIED PERSON OR OF ANY OTHER PERSON.

 

42



--------------------------------------------------------------------------------



 



11. NOTICES.
Unless otherwise provided in this Agreement, all notices or demands by Borrowers
or Agent to the other relating to this Agreement or any other Loan Document
shall be in writing and (except for financial statements and other informational
documents which may be sent by first-class mail, postage prepaid) shall be
personally delivered or sent by registered or certified mail (postage prepaid,
return receipt requested), overnight courier, electronic mail (at such email
addresses as Parent, Administrative Borrower or Agent, as applicable, may
designate to each other in accordance herewith), or telefacsimile to Borrowers
in care of Administrative Borrower or to Agent, as the case may be, at its
address set forth below:

         
 
  If to Parent of Administrative Borrower:   ALTRA INDUSTRIAL MOTION, INC.
 
      14 Hayward St.
 
      Quincy, Massachusetts 02171
 
      Attn: Michael L. Hurt
 
      Fax No.: (617) 689-6202
 
       
 
  with copies to:   GENSTAR CAPITAL, L.P.
 
      Four Embarcadero Center
 
      Suite 1900
 
      San Francisco, CA 94111
 
      Attn: Darren J. Gold
 
      Fax No.: (415) 834-2383
 
       
 
      and
 
       
 
      WEIL, GOTSHAL & MANGES LLP
 
      200 Crescent Court, Suite 300
 
      Dallas, Texas 75201
 
      Attn: Angela L. Fontana, Esq.
 
      Fax No.: (214) 746-7777
 
       
 
  If to Agent:   WELLS FARGO FOOTHILL, INC.
 
      One Boston Place
 
      Boston, Massachusetts 02108
 
      Attn: Business Finance Manager
 
      Fax No.: (617) 523-5839
 
       
 
  with copies to:   MORRISON & FOERSTER LLP
 
      1290 Avenue of the Americas, 40th Floor
 
      New York, New York 10104-0050
 
      Attn: Mark B. Joachim, Esq.
 
      Fax No.: (212) 468-7900

 

43



--------------------------------------------------------------------------------



 



Agent and Borrowers may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to the other
party. All notices or demands sent in accordance with this Section 11, other
than notices by Agent in connection with enforcement rights against the
Collateral under the provisions of the Code, shall be deemed received on the
earlier of the date of actual receipt or 3 Business Days after the deposit
thereof in the mail or, where permitted by law, transmitted by telefacsimile or
any other method set forth above.
12. CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.
(a) THE VALIDITY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (UNLESS
EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT OF SUCH
OTHER LOAN DOCUMENT), THE CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT HEREOF
AND THEREOF, AND THE RIGHTS OF THE PARTIES HERETO AND THERETO WITH RESPECT TO
ALL MATTERS ARISING HEREUNDER OR THEREUNDER OR RELATED HERETO OR THERETO SHALL
BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK.
(b) THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE TRIED AND LITIGATED ONLY IN
THE STATE AND TO THE EXTENT PERMITTED BY APPLICABLE LAW, FEDERAL COURTS LOCATED
IN THE COUNTY OF NEW YORK, STATE OF NEW YORK, PROVIDED, HOWEVER, THAT ANY SUIT
SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT
AGENT’S OPTION, IN THE COURTS OF ANY JURISDICTION WHERE AGENT ELECTS TO BRING
SUCH ACTION OR WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND. EACH
BORROWER AND EACH MEMBER OF THE LENDER GROUP WAIVE, TO THE EXTENT PERMITTED
UNDER APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE OF FORUM
NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN
ACCORDANCE WITH THIS SECTION 12(b) .
(c) EACH BORROWER AND EACH MEMBER OF THE LENDER GROUP HEREBY WAIVE THEIR
RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR
ARISING OUT OF ANY OF THE LOAN DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED
THEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL
OTHER COMMON LAW OR STATUTORY CLAIMS. EACH BORROWER AND EACH MEMBER OF THE
LENDER GROUP REPRESENT THAT EACH HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A
WRITTEN CONSENT TO A TRIAL BY THE COURT.
13. ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS.
13.1 Assignments and Participations.
(a) Any Lender may assign and delegate to one or more assignees (each an
“Assignee”) that are Eligible Transferees all, or any ratable part of all, of
the Obligations, the Commitments and the other rights and obligations of such
Lender hereunder and under the other Loan Documents, in a minimum amount of
$5,000,000; provided, however, that Borrowers and Agent may continue to deal
solely and directly with such Lender in connection with the interest so assigned
to an Assignee until (i) written notice of such assignment, together with
payment instructions, addresses, and related information with respect to the
Assignee, have been given to Administrative Borrower and Agent by such Lender
and the Assignee, (ii) such Lender and its Assignee have delivered to
Administrative Borrower and Agent an Assignment and Acceptance, and (iii) the
assigning Lender or Assignee has paid to Agent for Agent’s separate account a
processing fee in the amount of $3,500. Anything contained herein to the
contrary notwithstanding, the payment of any fees shall not be required and the
Assignee need not be an Eligible Transferee if such assignment is in connection
with any merger, consolidation, sale, transfer, or other disposition of all or
any substantial portion of the business or loan portfolio of the assigning
Lender.

 

44



--------------------------------------------------------------------------------



 



(b) From and after the date that Agent notifies the assigning Lender (with a
copy to Administrative Borrower) that it has received an executed Assignment and
Acceptance and payment of the above-referenced processing fee and the
satisfaction of the other conditions in Section 13.1(a), (i) the Assignee
thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, shall have the rights and obligations of a Lender under the Loan
Documents, and (ii) the assigning Lender shall, to the extent that rights and
obligations hereunder and under the other Loan Documents have been assigned by
it pursuant to such Assignment and Acceptance, relinquish its rights (except
with respect to Section 10.3 hereof) and be released from any future obligations
under this Agreement (and in the case of an Assignment and Acceptance covering
all or the remaining portion of an assigning Lender’s rights and obligations
under this Agreement and the other Loan Documents, such Lender shall cease to be
a party hereto and thereto), and such assignment shall effect a novation between
Borrowers and the Assignee; provided, however, that nothing contained herein
shall release any assigning Lender from obligations that survive the termination
of this Agreement, including such assigning Lender’s obligations under
Article 16 and Section 16.7 of this Agreement.
(c) By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the Assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (i) other than as provided in
such Assignment and Acceptance, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other Loan Document furnished pursuant hereto,
(ii) such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of Borrowers or the
performance or observance by Borrowers of any of their obligations under this
Agreement or any other Loan Document furnished pursuant hereto, (iii) such
Assignee confirms that it has received a copy of this Agreement, together with
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into such Assignment and Acceptance,
(iv) such Assignee will, independently and without reliance upon Agent, such
assigning Lender or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement, (v) such
Assignee appoints and authorizes Agent to take such actions and to exercise such
powers under this Agreement as are delegated to Agent, by the terms hereof,
together with such powers as are reasonably incidental thereto, and (vi) such
Assignee agrees that it will perform all of the obligations which by the terms
of this Agreement are required to be performed by it as a Lender.
(d) Immediately upon Agent’s receipt of the required processing fee payment and
the fully executed Assignment and Acceptance and the satisfaction of the other
conditions in Section 13.1(a), this Agreement shall be deemed to be amended to
the extent, but only to the extent, necessary to reflect the addition of the
Assignee and the resulting adjustment of the Commitments arising therefrom. The
Commitment allocated to each Assignee shall reduce such Commitments of the
assigning Lender pro tanto.
(e) Any Lender may at any time sell to one or more commercial banks, financial
institutions, or other Persons (a “Participant”) participating interests in all
or any portion of its Obligations, the Commitment, and the other rights and
interests of that Lender (the “Originating Lender”) hereunder and under the
other Loan Documents; provided, however, that (i) the Originating Lender shall
remain a “Lender” for all purposes of this Agreement and the other Loan
Documents and the Participant receiving the participating interest in the
Obligations, the Commitments, and the other rights and interests of the
Originating Lender hereunder shall not constitute a “Lender” hereunder or under
the other Loan Documents and the Originating Lender’s obligations under this
Agreement shall remain unchanged, (ii) the Originating Lender shall remain
solely responsible for the performance of such obligations, (iii) Borrowers,
Agent, and the Lenders shall continue to deal solely and directly with the
Originating Lender in connection with the Originating Lender’s rights and
obligations under this Agreement and the other Loan Documents, (iv) no
Originating Lender shall transfer or grant any participating interest under
which the Participant has the right to approve any amendment to, or any consent
or waiver with respect to, this Agreement or any other Loan Document, except to

 

45



--------------------------------------------------------------------------------



 



the extent such amendment to, or consent or waiver with respect to this
Agreement or of any other Loan Document would (A) extend the final maturity date
of the Obligations hereunder in which such Participant is participating, (B)
reduce the interest rate applicable to the Obligations hereunder in which such
Participant is participating, (C) release all or substantially all of the
Collateral or guaranties (except to the extent expressly provided herein or in
any of the Loan Documents) supporting the Obligations hereunder in which such
Participant is participating, (D) postpone the payment of, or reduce the amount
of, the interest or fees payable to such Participant through such Lender, or
(E) change the amount or due dates of scheduled principal repayments or
prepayments or premiums, and (v) all amounts payable by Borrowers hereunder
shall be determined as if such Lender had not sold such participation, except
that, if amounts outstanding under this Agreement are due and unpaid, or shall
have been declared or shall have become due and payable upon the occurrence of
an Event of Default, each Participant shall be deemed to have the right of set
off in respect of its participating interest in amounts owing under this
Agreement to the same extent as if the amount of its participating interest were
owing directly to it as a Lender under this Agreement. The rights of any
Participant only shall be derivative through the Originating Lender with whom
such Participant participates and no Participant shall have any rights under
this Agreement or the other Loan Documents or any direct rights as to the other
Lenders, Agent, Borrowers, the Collections of Borrowers or their respective
Subsidiaries, the Collateral, or otherwise in respect of the Obligations. No
Participant shall have the right to participate directly in the making of
decisions by the Lenders among themselves.
(f) In connection with any such assignment or participation or proposed
assignment or participation, a Lender may, subject to the provisions of
Section 16.7, disclose all documents and information which it now or hereafter
may have relating to Borrowers and their respective Restricted Subsidiaries and
their respective businesses.
(g) Any other provision in this Agreement notwithstanding, any Lender may at any
time create a security interest in, or pledge, all or any portion of its rights
under and interest in this Agreement in favor of any Federal Reserve Bank in
accordance with Regulation A of the Federal Reserve Bank or U.S. Treasury
Regulation 31 CFR § 203.24, and such Federal Reserve Bank may enforce such
pledge or security interest in any manner permitted under applicable law.
(h) Agent (on behalf of Borrowers) shall maintain, or cause to be maintained, a
register (the “Register”) on which it enters the name of a Lender as the
registered owner of each Advance held by such Lender. Other than in connection
with an assignment by a Lender of all or any portion of its Commitment to an
Affiliate of such Lender (i) a Registered Loan may be assigned or sold in whole
or in part only by registration of such assignment or sale on the Register and
(ii) any assignment or sale of all or part of such Registered Loan may be
effected only by registration of such assignment or sale on the Register,
together with the surrender of any note, if any, evidencing the same duly
endorsed by (or accompanied by a written instrument of assignment or sale duly
executed by) the holder of such note, if any, whereupon, at the request of the
designated assignee(s) or transferee(s), one or more new notes in the same
aggregate principal amount shall be issued to the designated assignee(s) or
transferee(s). Prior to the registration of assignment or sale of any Registered
Loan, Borrowers shall treat the Person in whose name such Loan is registered as
the owner thereof for the purpose of receiving all payments thereon and for all
other purposes, notwithstanding notice to the contrary. In the case of any
assignment by a Lender of all or any portion of its Commitment to an Affiliate
of such Lender, and which assignment is not recorded in the Register, the
assigning Lender, on behalf of Borrowers, shall maintain a register comparable
to the Register.

 

46



--------------------------------------------------------------------------------



 



13.2 Successors. This Agreement shall bind and inure to the benefit of the
respective successors and assigns of each of the parties; provided, however,
that Borrowers may not assign this Agreement or any rights or duties hereunder
without the Lenders’ prior written consent and any prohibited assignment shall
be absolutely void ab initio. No consent to assignment by the Lenders shall
release any Borrower from its Obligations. A Lender may assign this Agreement
and the other Loan Documents and its rights and duties hereunder and thereunder
pursuant to Section 13.1 hereof and, except as expressly required pursuant to
Section 13.1 hereof, no consent or approval by any Borrower is required in
connection with any such assignment.
14. AMENDMENTS; WAIVERS.
14.1 Amendments and Waivers. No amendment or waiver of any provision of this
Agreement or any other Loan Document (other than Bank Product Agreements), and
no consent with respect to any departure by Borrowers or any of their respective
Restricted Subsidiaries therefrom, shall be effective unless the same shall be
in writing and signed by the Required Lenders (or by Agent at the written
request of the Required Lenders) and Administrative Borrower (on behalf of all
Loan Parties) and then any such waiver or consent shall be effective, but only
in the specific instance and for the specific purpose for which given; provided,
however, that no such waiver, amendment, or consent shall, unless in writing and
signed by all of the Lenders affected thereby and Administrative Borrower (on
behalf of all Loan Parties), do any of the following:
(a) increase or extend any Commitment of any Lender,
(b) postpone or delay any date fixed by this Agreement or any other Loan
Document for any payment of principal, interest, fees, or other amounts due
hereunder or under any other Loan Document,
(c) reduce the principal of, or the rate of interest on, any loan or other
extension of credit hereunder, or reduce any fees or other amounts payable
hereunder or under any other Loan Document,
(d) change the Pro Rata Share that is required to take any action hereunder,
(e) amend or modify this Section or any provision of this Agreement providing
for consent or other action by all Lenders,
(f) other than as permitted by Section 15.12, release Agent’s Lien in and to any
of the Collateral,
(g) change the definition of “Required Lenders” or “Pro Rata Share”,
(h) contractually subordinate any of the Agent’s Liens,
(i) release any Borrower or any Guarantor from any obligation for the payment of
money,
(j) change the definition of Borrowing Base or the definitions of Eligible
Accounts, Eligible Inventory, Maximum Revolver Amount, or change Section 2.1(b),
or
(k) amend any of the provisions of Section 15.
and, provided further, however, that no amendment, waiver or consent shall,
unless in writing and signed by Agent, Issuing Lender, or Swing Lender, as
applicable, affect the rights or duties of Agent, Issuing Lender, or Swing
Lender, as applicable, under this Agreement or any other Loan Document. The
foregoing notwithstanding, any amendment, modification, waiver, consent,
termination, or release of, or with respect to, any provision of this Agreement
or any other Loan Document that relates only to the relationship of the Lender
Group among themselves, and that does not affect the rights or obligations of
Borrowers, shall not require consent by or the agreement of Borrowers.

 

47



--------------------------------------------------------------------------------



 



14.2 Replacement of Holdout Lender.
(a) If any action to be taken by the Lender Group or Agent hereunder requires
the unanimous consent, authorization, or agreement of all Lenders, and a Lender
(“Holdout Lender”) fails to give its consent, authorization, or agreement, then
Agent, upon at least 5 Business Days prior irrevocable notice to the Holdout
Lender, may permanently replace the Holdout Lender with one or more substitute
Lenders (each, a “Replacement Lender”), and the Holdout Lender shall have no
right to refuse to be replaced hereunder. Such notice to replace the Holdout
Lender shall specify an effective date for such replacement, which date shall
not be later than 15 Business Days after the date such notice is given.
(b) Prior to the effective date of such replacement, the Holdout Lender and each
Replacement Lender shall execute and deliver an Assignment and Acceptance,
subject only to the Holdout Lender being repaid its share of the outstanding
Obligations (including an assumption of its Pro Rata Share of the Risk
Participation Liability) without any premium or penalty of any kind whatsoever.
If the Holdout Lender shall refuse or fail to execute and deliver any such
Assignment and Acceptance prior to the effective date of such replacement, the
Holdout Lender shall be deemed to have executed and delivered such Assignment
and Acceptance. The replacement of any Holdout Lender shall be made in
accordance with the terms of Section 13.1 . Until such time as the Replacement
Lenders shall have acquired all of the Obligations, the Commitments, and the
other rights and obligations of the Holdout Lender hereunder and under the other
Loan Documents, the Holdout Lender shall remain obligated to make the Holdout
Lender’s Pro Rata Share of Advances and to purchase a participation in each
Letter of Credit, in an amount equal to its Pro Rata Share of the Risk
Participation Liability of such Letter of Credit.
14.3 No Waivers; Cumulative Remedies. No failure by Agent or any Lender to
exercise any right, remedy, or option under this Agreement or any other Loan
Document, or delay by Agent or any Lender in exercising the same, will operate
as a waiver thereof. No waiver by Agent or any Lender will be effective unless
it is in writing, and then only to the extent specifically stated. No waiver by
Agent or any Lender on any occasion shall affect or diminish Agent’s and each
Lender’s rights thereafter to require strict performance by Borrowers or any of
their respective Restricted Subsidiaries of any provision of this Agreement.
Agent’s and each Lender’s rights under this Agreement and the other Loan
Documents will be cumulative and not exclusive of any other right or remedy that
Agent or any Lender may have.
15. AGENT; THE LENDER GROUP.
15.1 Appointment and Authorization of Agent. Each Lender hereby designates and
appoints WFF as its representative under this Agreement and the other Loan
Documents and each Lender hereby irrevocably authorizes Agent to execute and
deliver each of the other Loan Documents on its behalf and to take such other
action on its behalf under the provisions of this Agreement and each other Loan
Document and to exercise such powers and perform such duties as are expressly
delegated to Agent by the terms of this Agreement or any other Loan Document,
together with such powers as are reasonably incidental thereto. Agent agrees to
act as such on the express conditions contained in this Section 15. The
provisions of this Section 15 (other than the proviso to Section 15.11(a) ) are
solely for the benefit of Agent, and the Lenders, and Borrowers and their
respective Restricted Subsidiaries shall have no rights as a third party
beneficiary of any of the provisions contained herein. Any provision to the
contrary contained elsewhere in this Agreement or in any other Loan Document
notwithstanding, Agent shall not have any duties or responsibilities, except
those expressly set forth herein, nor shall Agent have or be deemed to have any
fiduciary relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against Agent; it being
expressly understood and agreed that the use of the word “Agent” is for
convenience only, that WFF is merely the representative of the Lenders, and only
has the contractual duties set forth herein. Except as expressly otherwise
provided in this Agreement, Agent shall have and

 

48



--------------------------------------------------------------------------------



 



may use its sole discretion with respect to exercising or refraining from
exercising any discretionary rights or taking or refraining from taking any
actions that Agent expressly is entitled to take or assert under or pursuant to
this Agreement and the other Loan Documents. Without limiting the generality of
the foregoing, or of any other provision of the Loan Documents that provides
rights or powers to Agent, Lenders agree that Agent shall have the right to
exercise the following powers as long as this Agreement remains in effect: (a)
maintain, in accordance with the Loan Documents and its customary business
practices, ledgers and records reflecting the status of the Obligations, the
Collateral, the Collections of Borrowers and their respective Restricted
Subsidiaries, and related matters, (b) execute or file any and all financing or
similar statements or notices, amendments, renewals, supplements, documents,
instruments, proofs of claim, notices and other written agreements with respect
to the Loan Documents, (c) make Advances, for itself or on behalf of Lenders as
provided in the Loan Documents, (d) exclusively receive, apply, and distribute
the Collections of Borrowers and their respective Restricted Subsidiaries as
provided in the Loan Documents, (e) open and maintain such bank accounts and
cash management arrangements as Agent deems necessary and appropriate in
accordance with the Loan Documents for the foregoing purposes with respect to
the Collateral and the Collections of Borrowers and their respective Restricted
Subsidiaries, (f) perform, exercise, and enforce any and all other rights and
remedies of the Lender Group with respect to the Loan Parties, the Obligations,
the Collateral, the Collections of Borrowers and their respective Restricted
Subsidiaries, or otherwise related to any of same as provided in the Loan
Documents, and (g) incur and pay such Lender Group Expenses as Agent may deem
necessary or appropriate for the performance and fulfillment of its functions
and powers pursuant to the Loan Documents.
15.2 Delegation of Duties. Agent may execute any of its duties under this
Agreement or any other Loan Document by or through agents, employees or
attorneys in fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. Agent shall not be responsible for the
negligence or misconduct of any agent or attorney in fact that it selects as
long as such selection was made without gross negligence or willful misconduct.
15.3 Liability of Agent. None of the Agent-Related Persons shall (a) be liable
for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except for its own gross negligence or willful misconduct),
or (b) be responsible in any manner to any of the Lenders for any recital,
statement, representation or warranty made by any Borrower or any Subsidiary or
Affiliate of any Borrower, or any officer or director thereof, contained in this
Agreement or in any other Loan Document, or in any certificate, report,
statement or other document referred to or provided for in, or received by Agent
under or in connection with, this Agreement or any other Loan Document, or the
validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or any other Loan Document, or for any failure of any Borrower or any
other party to any Loan Document to perform its obligations hereunder or
thereunder. No Agent-Related Person shall be under any obligation to any Lender
to ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the books and records or properties of Borrowers or the
books or records or properties of any of Borrowers’ Subsidiaries or Affiliates.
15.4 Reliance by Agent. Agent shall be entitled to rely, and shall be fully
protected in relying, upon any writing, resolution, notice, consent,
certificate, affidavit, letter, telegram, telefacsimile or other electronic
method of transmission, telex or telephone message, statement or other document
or conversation believed by it to be genuine and correct and to have been
signed, sent, or made by the proper Person or Persons, and upon advice and
statements of legal counsel (including counsel to Borrowers or counsel to any
Lender), independent accountants and other experts selected by Agent. Agent
shall be fully justified in failing or refusing to take any action under this
Agreement or any other Loan Document unless Agent shall first receive such
advice of legal counsel and until such advice is received, Agent shall act, or
refrain from acting, as it deems reasonably advisable. If Agent so requests, it
shall first be indemnified to its reasonable satisfaction by the Lenders against
any and all liability and expense that may be incurred by it by reason of taking
or continuing to take any such action. Agent shall in all cases be fully
protected in acting, or in refraining from acting, under this Agreement or any
other Loan Document in accordance with a request or consent of the requisite
Lenders and such request and any action taken or failure to act pursuant thereto
shall be binding upon all of the Lenders.

 

49



--------------------------------------------------------------------------------



 



15.5 Notice of Default or Event of Default. Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default, except
with respect to defaults in the payment of principal, interest, fees, and
expenses required to be paid to Agent for the account of the Lenders and, except
with respect to Events of Default of which Agent has actual knowledge, unless
Agent shall have received written notice from a Lender or Administrative
Borrower referring to this Agreement, describing such Default or Event of
Default, and stating that such notice is a “notice of default.” Agent promptly
will notify the Lenders of its receipt of any such notice or of any Event of
Default of which Agent has actual knowledge. If any Lender obtains actual
knowledge of any Event of Default, such Lender promptly shall notify the other
Lenders and Agent of such Event of Default. Each Lender shall be solely
responsible for giving any notices to its Participants, if any. Subject to
Section 15.4, Agent shall take such action with respect to such Default or Event
of Default as may be requested by the Required Lenders in accordance with
Section 8; provided, however, that unless and until Agent has received any such
request, Agent may (but shall not be obligated to) take such action, or refrain
from taking such action, with respect to such Default or Event of Default as it
shall deem advisable.
15.6 Credit Decision. Each Lender acknowledges that none of the Agent-Related
Persons has made any representation or warranty to it, and that no act by Agent
hereinafter taken, including any review of the affairs of Borrowers and their
respective Subsidiaries or Affiliates, shall be deemed to constitute any
representation or warranty by any Agent-Related Person to any Lender. Each
Lender represents to Agent that it has, independently and without reliance upon
any Agent-Related Person and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, prospects, operations, property, financial and other condition and
creditworthiness of Borrowers and any other Person party to a Loan Document, and
all applicable bank regulatory laws relating to the transactions contemplated
hereby, and made its own decision to enter into this Agreement and to extend
credit to Borrowers. Each Lender also represents that it will, independently and
without reliance upon any Agent-Related Person and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement and the other Loan Documents, and to make such investigations as
it deems necessary to inform itself as to the business, prospects, operations,
property, financial and other condition and creditworthiness of Borrowers and
any other Person party to a Loan Document. Except for notices, reports, and
other documents expressly herein required to be furnished to the Lenders by
Agent, Agent shall not have any duty or responsibility to provide any Lender
with any credit or other information concerning the business, prospects,
operations, property, financial and other condition or creditworthiness of
Borrowers and any other Person party to a Loan Document that may come into the
possession of any of the Agent-Related Persons.
15.7 Costs and Expenses; Indemnification. Agent may incur and pay Lender Group
Expenses to the extent Agent reasonably deems necessary or appropriate for the
performance and fulfillment of its functions, powers, and obligations pursuant
to the Loan Documents, including court costs, attorneys fees and expenses, fees
and expenses of financial accountants, advisors, consultants, and appraisers,
costs of collection by outside collection agencies, auctioneer fees and
expenses, and costs of security guards or insurance premiums paid to maintain
the Collateral, whether or not Borrowers are obligated to reimburse Agent or
Lenders for such expenses pursuant to this Agreement or otherwise. Agent is
authorized and directed to deduct and retain sufficient amounts from the
Collections of Borrowers and their respective Restricted Subsidiaries received
by Agent to reimburse Agent for such out-of-pocket costs and expenses prior to
the distribution of any amounts to Lenders. In the event Agent is not reimbursed
for such costs and expenses from the Collections of Borrowers and their
respective Restricted Subsidiaries received by Agent, each Lender hereby agrees
that it is and shall be obligated to pay to or reimburse Agent for the amount of
such Lender’s Pro Rata Share thereof. Whether or not the transactions
contemplated hereby are consummated, the Lenders shall indemnify upon demand the
Agent-Related Persons (to the extent not reimbursed by or on behalf of Borrowers
and without

 

50



--------------------------------------------------------------------------------



 



limiting the obligation of Borrowers to do so), according to their Pro Rata
Shares, from and against any and all Indemnified Liabilities; provided, however,
that no Lender shall be liable for the payment to any Agent-Related Person of
any portion of such Indemnified Liabilities resulting solely from such Person’s
gross negligence or willful misconduct nor shall any Lender be liable for the
obligations of any Defaulting Lender in failing to make an Advance or other
extension of credit hereunder. Without limitation of the foregoing, each Lender
shall reimburse Agent upon demand for such Lender’s Pro Rata Share of any costs
or out of pocket expenses (including reasonable attorneys, accountants,
advisors, and consultants fees and expenses) incurred by Agent in connection
with the preparation, execution, delivery, administration, modification,
amendment, or enforcement (whether through negotiations, legal proceedings or
otherwise) of, or legal advice in respect of rights or responsibilities under,
this Agreement, any other Loan Document, or any document contemplated by or
referred to herein or therein, to the extent that Agent is not reimbursed for
such expenses by or on behalf of Borrowers. The undertaking in this Section
shall survive the payment of all Obligations hereunder and the resignation or
replacement of Agent.
15.8 Agent in Individual Capacity. WFF and its Affiliates may make loans to,
issue letters of credit for the account of, accept deposits from, acquire equity
interests in, and generally engage in any kind of banking, trust, financial
advisory, underwriting, or other business with Borrowers and their respective
Subsidiaries and Affiliates and any other Person party to any Loan Documents as
though WFF were not Agent hereunder, and, in each case, without notice to or
consent of the other members of the Lender Group. The other members of the
Lender Group acknowledge that, pursuant to such activities, WFF or its
Affiliates may receive information regarding Borrowers or their respective
Affiliates and any other Person party to any Loan Documents that is subject to
confidentiality obligations in favor of Borrowers or such other Person and that
prohibit the disclosure of such information to the Lenders, and the Lenders
acknowledge that, in such circumstances (and in the absence of a waiver of such
confidentiality obligations, which waiver Agent will use its reasonable best
efforts to obtain), Agent shall not be under any obligation to provide such
information to them. The terms “Lender” and “Lenders” include WFF in its
individual capacity.
15.9 Successor Agent. Agent may resign as Agent upon 45 days notice to the
Lenders. If Agent resigns under this Agreement, the Required Lenders shall
appoint a successor Agent for the Lenders. If no successor Agent is appointed
prior to the effective date of the resignation of Agent, Agent may appoint,
after consulting with the Lenders, a successor Agent. If Agent has materially
breached or failed to perform any material provision of this Agreement or of
applicable law, the Required Lenders may agree in writing to remove and replace
Agent with a successor Agent from among the Lenders. In any such event, upon the
acceptance of its appointment as successor Agent hereunder, such successor Agent
shall succeed to all the rights, powers, and duties of the retiring Agent and
the term “Agent” shall mean such successor Agent and the retiring Agent’s
appointment, powers, and duties as Agent shall be terminated. After any retiring
Agent’s resignation hereunder as Agent, the provisions of this Section 15 shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Agent under this Agreement. If no successor Agent has accepted
appointment as Agent by the date which is 45 days following a retiring Agent’s
notice of resignation, the retiring Agent’s resignation shall nevertheless
thereupon become effective and the Lenders shall perform all of the duties of
Agent hereunder until such time, if any, as the Lenders appoint a successor
Agent as provided for above.
15.10 Lender in Individual Capacity. Any Lender and its respective Affiliates
may make loans to, issue letters of credit for the account of, accept deposits
from, acquire equity interests in and generally engage in any kind of banking,
trust, financial advisory, underwriting or other business with Borrowers and
their respective Subsidiaries and Affiliates and any other Person party to any
Loan Documents as though such Lender were not a Lender hereunder without notice
to or consent of the other members of the Lender Group. The other members of the
Lender Group acknowledge that, pursuant to such activities, such Lender and its
respective Affiliates may receive information regarding Borrowers or their
Affiliates and any other Person party to any Loan Documents that is subject to
confidentiality obligations in favor of Borrowers or such other Person and that
prohibit the disclosure of such information to the Lenders, and the Lenders
acknowledge that, in such circumstances (and in the absence of a waiver of such
confidentiality obligations, which waiver such Lender will use its reasonable
best efforts to obtain), such Lender shall not be under any obligation to
provide such information to them. With respect to the Swing Loans and Protective
Advances, Swing Lender shall have the same rights and powers under this
Agreement as any other Lender and may exercise the same as though it were not
the sub-agent of Agent.

 

51



--------------------------------------------------------------------------------



 



15.11 Withholding Taxes.
(a) All payments made by any Borrower hereunder or under any note or other Loan
Document will be made without setoff, counterclaim, or other defense. In
addition, except as provided in this Section, all such payments will be made
free and clear of, and without deduction or withholding for, any present or
future Taxes, and in the event any deduction or withholding of Taxes is
required, each Borrower shall comply with the penultimate sentence of this
Section 15.11(a). “Taxes” shall mean, any taxes, levies, imposts, duties, fees,
assessments or other charges of whatever nature now or hereafter imposed by any
jurisdiction or by any political subdivision or taxing authority thereof or
therein with respect to such payments (but excluding (i) any tax imposed by any
jurisdiction or by any political subdivision or taxing authority thereof or
therein measured by or based on the net income, capital, receipts or profits of
any Lender, (ii) franchise or similar taxes, (iii) any non-United States taxes
imposed by the jurisdictions under the laws of which the Lender or Agent, as the
case may be, is organized, conducts business or has a present or former
connection (other than by reason of the transactions contemplated hereby or by
the other Loan Documents), or any political subdivision thereof, in effect on
the Closing Date (or, in the case of (A) an Assignee, the date of the Assignment
and Acceptance, (B) a successor Lender, the date such successor Lender becomes a
Lender hereunder and (C) a successor Agent, the date of the appointment of such
Agent) applicable to such Lender or Agent, as the case may be, but not excluding
any United States withholding tax payable with respect to interest arising under
any Loan Document as a result of any change in such laws occurring after the
Closing Date (or the date of such Assignment and Acceptance, the date such
successor Lender becomes a Lender or the date of the appointment of such Agent),
(iv) any taxes that are attributable to such Lender’s or Agent’s failure to
comply with the requirements of Section 15.11(b) and (v) all liabilities,
penalties and interest with respect to any of the forgoing excluded taxes) and
all interest, penalties or similar liabilities with respect thereto. If any
Taxes are so levied or imposed, each Borrower agrees to pay the full amount of
such Taxes and such additional amounts as may be necessary so that every payment
of all amounts due under this Agreement, any note, or Loan Document, including
any amount paid pursuant to this Section 15.11(a) after withholding or deduction
for or on account of any Taxes, will not be less than the amount provided for
herein; provided, however, that Borrowers shall not be required to increase any
such amounts if the increase in such amount payable results from Agent’s or such
Lender’s own willful misconduct or gross negligence (as finally determined by a
court of competent jurisdiction). Each Borrower will furnish to Agent as
promptly as is commercially reasonable after the date the payment of any Tax is
due pursuant to applicable law certified copies of any tax receipts provided by
the taxing authority evidencing such payment by any Borrower.
(b) (i) Each Lender, Assignee, successor Lender, Agent or successor Agent that
is not a “United States person” within the meaning of Section 7701(a)(30) of the
IRC (each, a “Foreign Lender”) shall deliver to the Administrative Borrower and
Agent, on or prior to the date which is fifteen (15) Business Days after the
Closing Date (or upon accepting an assignment of an interest herein), two duly
signed, properly completed copies of either IRS Form W-8BEN or any successor
thereto (relating to such Foreign Lender and entitling it to an exemption from,
or reduction of, United States withholding tax on all payments to be made to
such Foreign Lender by a Borrower or any other Loan Party pursuant to this
Agreement or any other Loan Document) or IRS Form W-8ECI or any successor
thereto (relating to all payments to be made to such Foreign Lender by a
Borrower or any other Loan Party pursuant to this Agreement or any other Loan
Document) or such other evidence reasonably satisfactory to Administrative
Borrower and Agent that such Foreign Lender is entitled to an exemption from, or
reduction of, United States withholding tax, including any exemption pursuant to
Section 881(c) of the IRC, and in the case of a Foreign Lender claiming such an
exemption under Section 881(c) of the IRC, a certificate that establishes in
writing to the Administrative Borrower and the Administrative Agent that such
Foreign Lender is not (i) a “bank” as defined in Section 881(c)(3)(A) of the
IRC, (ii) a 10-percent shareholder within the meaning of Section 871(h)(3)(B) of
the IRC, or (iii) a Controlled Foreign Corporation related to

 

52



--------------------------------------------------------------------------------



 



a Borrower with the meaning of Section 864(d) of the IRC. Thereafter and from
time to time, each such Foreign Lender shall (A) within a commercially
reasonable period submit to the Administrative Borrower and Agent such
additional duly and properly completed and signed copies of one or more of such
forms or certificates (or such successor forms or certificates as shall be
adopted from time to time by the relevant United States taxing authorities) as
may then be available under then current United States laws and regulations to
avoid, or such evidence as is reasonably satisfactory to the Administrative
Borrower and Agent of any available exemption from, or reduction of, United
States withholding taxes in respect of all payments to be made to such Foreign
Lender by a Borrower or other Loan Party pursuant to this Agreement, or any
other Loan Document, in each case, (1) on or before the date that any such form,
certificate or other evidence expires or becomes obsolete, (2) after the
occurrence of any event requiring a change in the most recent form, certificate
or evidence previously delivered by it to the Administrative Borrower and Agent
and (3) from time to time thereafter if reasonably requested by the
Administrative Borrower or the Administrative Agent, and (B) within a
commercially reasonable period notify the Administrative Borrower and Agent of
any change in circumstances which would modify or render invalid any claimed
exemption or reduction.
(ii) The Borrowers shall not be required to pay any additional amount or any
indemnity payment to (A) any Foreign Lender with respect to any taxes required
to be deducted or withheld solely on the basis of the information, certificates
or statements of exemption such Lender transmits pursuant to this
Section 15.11(b) or (B) any Lender if such Lender shall have failed to satisfy
the foregoing provisions of this Section 15.11(b).
(c) If a Lender claims an exemption from withholding tax in a jurisdiction other
than the United States, Lender agrees with and in favor of Agent and Borrowers,
to deliver to Agent any such form or forms, as may be required under the laws of
such jurisdiction as a condition to exemption from, or reduction of, foreign
withholding or backup withholding tax before receiving its first payment under
this Agreement and at any other time reasonably requested by Agent or
Administrative Borrower.
Lender agrees promptly to notify Agent and Administrative Borrower of any change
in circumstances which would modify or render invalid any claimed exemption or
reduction.
(d) If any Lender is entitled to a reduction in the applicable withholding tax,
Agent may withhold from any interest payment to such Lender an amount equivalent
to the applicable withholding tax after taking into account such reduction. If
the forms or other documentation required by subsection (b) or (c) of this
Section 15.11 are not delivered to Agent, then Agent may withhold from any
interest payment to such Lender not providing such forms or other documentation
an amount equivalent to the applicable withholding tax.
(e) If the IRS or any other Governmental Authority of the United States or other
jurisdiction asserts a claim that Agent did not properly withhold tax from
amounts paid to or for the account of any Lender due to a failure on the part of
the Lender (because the appropriate form was not delivered, was not properly
executed, or because such Lender failed to notify Agent of a change in
circumstances which rendered the exemption from, or reduction of, withholding
tax ineffective, or for any other reason) such Lender shall indemnify and hold
Agent harmless for all amounts paid, directly or indirectly, by Agent, as tax or
otherwise, including penalties and interest, and including any taxes imposed by
any jurisdiction on the amounts payable to Agent under this Section 15.11,
together with all costs and expenses (including attorneys fees and expenses).
The obligation of the Lenders under this subsection shall survive the payment of
all Obligations and the resignation or replacement of Agent.

 

53



--------------------------------------------------------------------------------



 



(f) Each Lender agrees that, upon the occurrence of any event giving rise to the
operation of Section 15.11(a) with respect to such Lender, it will, if requested
by the Administrative Borrower, use reasonable efforts (subject to overall
policy considerations of such Lender) to designate another lending office for
any loans affected by such event with the object of avoiding the consequences of
such event; provided, that such designation is made on terms that cause such
Lender and its lending office(s) to suffer no economic, legal or regulatory
disadvantage, and provided, further, that nothing in this Section shall affect
or postpone any of the obligations of the Borrowers or the rights of any Lender
pursuant to Section 15.11(a). In determining whether designating another lending
office would cause such Lender or its lending office(s) to suffer economic
disadvantage, such Lender shall disregard any economic disadvantage that the
Administrative Borrower agrees, in form and substance reasonably satisfactory to
such Lender, to indemnify and hold such Lender harmless therefrom. If, after
such reasonable efforts by such Lender, such Lender does not so designate a
different one of its lending offices so as to avoid the consequences of such
event, then the Administrative Borrower may, at its sole expense and effort,
upon notice to such Lender and the Agent, require such Lender to assign and
delegate, without recourse, all its interests, rights and obligations under this
Agreement to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment, and which assignee shall
be reasonably acceptable to Agent). A Lender shall not be required to make any
such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling such Borrower to require
such assignment and delegation cease to apply.
15.12 Collateral Matters.
(a) The Lenders hereby irrevocably authorize Agent, at its option and in its
sole discretion, to release any Lien on any Collateral (i) upon the termination
of the Commitments and payment and satisfaction in full by Borrowers of all
non-contingent Obligations, (ii) constituting property being sold or disposed of
if a release is required or desirable in connection therewith and if
Administrative Borrower certifies to Agent that the sale or disposition is
permitted under Section 6.4 of this Agreement or the other Loan Documents (and
Agent may rely conclusively on any such certificate, without further inquiry),
(iii) constituting property in which none of any Borrower or any of its
Restricted Subsidiaries owned any interest at the time the Agent’s Lien was
granted nor at any time thereafter, or (iv) constituting property leased to a
Borrower or any of its Restricted Subsidiaries under a lease that has expired or
is terminated in a transaction permitted under this Agreement. Except as
provided above, Agent will not execute and deliver a release of any Lien on any
Collateral without the prior written authorization of (y) if the release is of
all or substantially all of the Collateral, all of the Lenders, or
(z) otherwise, the Required Lenders. Upon request by Agent or Administrative
Borrower at any time, the Lenders will confirm in writing Agent’s authority to
release any such Liens on particular types or items of Collateral pursuant to
this Section 15.12; provided, however, that (1) Agent shall not be required to
execute any document necessary to evidence such release on terms that, in
Agent’s opinion, would expose Agent to liability or create any obligation or
entail any consequence other than the release of such Lien without recourse,
representation, or warranty, and (2) such release shall not in any manner
discharge, affect, or impair the Obligations or any Liens (other than those
expressly being released) upon (or obligations of Borrowers in respect of) all
interests retained by Borrowers or any of their respective Restricted
Subsidiaries, including, the proceeds of any sale, all of which shall continue
to constitute part of the Collateral.
(b) Agent shall have no obligation whatsoever to any of the Lenders to assure
that the Collateral exists or is owned by Borrowers or any of their respective
Restricted Subsidiaries or is cared for, protected, or insured or has been
encumbered, or that the Agent’s Liens have been properly or sufficiently or
lawfully created, perfected, protected, or enforced or are entitled to any
particular priority, or to exercise at all or in any particular manner or under
any duty of care, disclosure or fidelity, or to continue exercising, any of the
rights, authorities and powers granted or available to Agent pursuant to any of
the Loan Documents, it being understood and agreed that in respect of the
Collateral, or any act, omission, or event related thereto, subject to the terms
and conditions contained herein, Agent may act in any manner it may deem
appropriate, in its sole discretion given Agent’s own interest in the Collateral
in its capacity as one of the Lenders and that Agent shall have no other duty or
liability whatsoever to any Lender as to any of the foregoing, except as
otherwise provided herein.

 

54



--------------------------------------------------------------------------------



 



15.13 Restrictions on Actions by Lenders; Sharing of Payments.
(a) Each of the Lenders agrees that it shall not, without the express written
consent of Agent, set off against the Obligations, any amounts owing by such
Lender to Borrowers or any of their respective Restricted Subsidiaries or any
deposit accounts of Borrowers or any of their respective Restricted Subsidiaries
now or hereafter maintained with such Lender. Each of the Lenders further agrees
that it shall not, unless specifically requested to do so in writing by Agent,
take or cause to be taken any action, including, the commencement of any legal
or equitable proceedings, to foreclose any Lien on, or otherwise enforce any
security interest in, any of the Collateral.
(b) If, at any time or times any Lender shall receive (i) by payment,
foreclosure, setoff, or otherwise, any proceeds of Collateral or any payments
with respect to the Obligations, except for any such proceeds or payments
received by such Lender from Agent pursuant to the terms of this Agreement, or
(ii) payments from Agent in excess of such Lender’s ratable portion of all such
distributions by Agent, such Lender promptly shall (A) turn the same over to
Agent, in kind, and with such endorsements as may be required to negotiate the
same to Agent, or in immediately available funds, as applicable, for the account
of all of the Lenders and for application to the Obligations in accordance with
the applicable provisions of this Agreement, or (B) purchase, without recourse
or warranty, an undivided interest and participation in the Obligations owed to
the other Lenders so that such excess payment received shall be applied ratably
as among the Lenders in accordance with their Pro Rata Shares; provided,
however, that to the extent that such excess payment received by the purchasing
party is thereafter recovered from it, those purchases of participations shall
be rescinded in whole or in part, as applicable, and the applicable portion of
the purchase price paid therefor shall be returned to such purchasing party, but
without interest except to the extent that such purchasing party is required to
pay interest in connection with the recovery of the excess payment.
15.14 Agency for Perfection. Agent hereby appoints each other Lender as its
agent (and each Lender hereby accepts such appointment) for the purpose of
perfecting the Agent’s Liens in assets which, in accordance with Article 8 or
Article 9, as applicable, of the Code can be perfected only by possession or
control. Should any Lender obtain possession or control of any such Collateral,
such Lender shall notify Agent thereof, and, promptly upon Agent’s request
therefor shall deliver possession or control of such Collateral to Agent or in
accordance with Agent’s instructions.
15.15 Payments by Agent to the Lenders. All payments to be made by Agent to the
Lenders shall be made by bank wire transfer of immediately available funds
pursuant to such wire transfer instructions as each party may designate for
itself by written notice to Agent. Concurrently with each such payment, Agent
shall identify whether such payment (or any portion thereof) represents
principal, premium, fees, or interest of the Obligations.
15.16 Concerning the Collateral and Related Loan Documents. Each member of the
Lender Group authorizes and directs Agent to enter into this Agreement and the
other Loan Documents. Each member of the Lender Group agrees that any action
taken by Agent in accordance with the terms of this Agreement or the other Loan
Documents relating to the Collateral and the exercise by Agent of its powers set
forth therein or herein, together with such other powers that are reasonably
incidental thereto, shall be binding upon all of the Lenders.

 

55



--------------------------------------------------------------------------------



 



15.17 Field Audits and Examination Reports; Confidentiality; Disclaimers by
Lenders; Other Reports and Information. By becoming a party to this Agreement,
each Lender:
(a) is deemed to have requested that Agent furnish such Lender, promptly after
it becomes available, a copy of each field audit or examination report (each a
“Report” and collectively, “Reports”) prepared by or at the request of Agent,
and Agent shall so furnish each Lender with such Reports,
(b) expressly agrees and acknowledges that neither the Borrowers nor the Agent
(i) make any representation or warranty as to the accuracy of any Report, and
(ii) shall be liable for any information contained in any Report,
(c) expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that Agent or other party performing any audit or
examination will inspect only specific information regarding Borrowers and their
respective Restricted Subsidiaries and will rely significantly upon the books
and records of Borrowers and their respective Restricted Subsidiaries, as well
as on representations of Borrowers’ and their respective Restricted
Subsidiaries’ personnel,
(d) agrees to keep all Reports and other material, non-public information
regarding Borrowers and their respective Restricted Subsidiaries and their
operations, assets, and existing and contemplated business plans in a
confidential manner in accordance with Section 16.7, and
(e) without limiting the generality of any other indemnification provision
contained in this Agreement, agrees: (i) to hold Agent and any such other Lender
preparing a Report harmless from any action the indemnifying Lender may take or
fail to take or any conclusion the indemnifying Lender may reach or draw from
any Report in connection with any loans or other credit accommodations that the
indemnifying Lender has made or may make to Borrowers, or the indemnifying
Lender’s participation in, or the indemnifying Lender’s purchase of, a loan or
loans of Borrowers; and (ii) to pay and protect, and indemnify, defend and hold
Agent, and any such other Lender preparing a Report harmless from and against,
the claims, actions, proceedings, damages, costs, expenses, and other amounts
(including, attorneys fees and costs) incurred by Agent and any such other
Lender preparing a Report as the direct or indirect result of any third parties
who might obtain all or part of any Report through the indemnifying Lender.
In addition to the foregoing: (x) any Lender may from time to time request of
Agent in writing that Agent provide to such Lender a copy of any report or
document provided by Borrowers and their respective Restricted Subsidiaries to
Agent that has not been contemporaneously provided by Borrowers and their
respective Restricted Subsidiaries to such Lender, and, upon receipt of such
request, Agent promptly shall provide a copy of same to such Lender, (y) to the
extent that Agent is entitled, under any provision of the Loan Documents, to
request additional reports or information from Borrowers and their respective
Restricted Subsidiaries, any Lender may, from time to time, reasonably request
Agent to exercise such right as specified in such Lender’s notice to Agent,
whereupon Agent promptly shall request of the applicable Person the additional
reports or information reasonably specified by such Lender, and, upon receipt
thereof from the applicable Person, Agent promptly shall provide a copy of same
to such Lender, and (z) any time that Agent renders to Administrative Borrower a
statement regarding the Loan Account, Agent shall send a copy of such statement
to each Lender.
15.18 Several Obligations; No Liability. Notwithstanding that certain of the
Loan Documents now or hereafter may have been or will be executed only by or in
favor of Agent in its capacity as such, and not by or in favor of the Lenders,
any and all obligations on the part of Agent (if any) to make any credit
available hereunder shall constitute the several (and not joint) obligations of
the respective Lenders on a ratable basis, according to their Commitments, to
make an amount of such credit not to exceed, in principal amount, at any one
time outstanding, the amount of their Commitments. Nothing contained herein
shall confer upon any Lender any interest in, or subject any Lender to any
liability for, or in respect of, the business, assets, profits, losses, or
liabilities of any other Lender. Each Lender shall be solely responsible for
notifying its Participants of any matters relating to the Loan Documents to the
extent any such notice may be required, and no Lender shall have any obligation,
duty, or liability to any Participant of any other Lender. Except as provided in
Section 15.7, no member of the Lender Group shall have any liability for the
acts of any other member of the Lender Group. No Lender shall be responsible to
any Borrower or any other Person for any failure by any other Lender to fulfill
its obligations to make credit available hereunder, nor to advance for it or on
its behalf in connection with its Commitment, nor to take any other action on
its behalf hereunder or in connection with the financing contemplated herein.

 

56



--------------------------------------------------------------------------------



 



15.19 Bank Product Providers. Each Bank Product Provider shall be deemed a party
hereto for purposes of any reference in a Loan Document to the parties for whom
Agent is acting; it being understood and agreed that the rights and benefits of
such Bank Product Provider under the Loan Documents consist exclusively of such
Bank Product Provider’s right to share in payments and collections out of the
Collateral as more fully set forth herein. In connection with any such
distribution of payments and collections, Agent shall be entitled to assume no
amounts are due to any Bank Product Provider unless such Bank Product Provider
has notified Agent in writing of the amount of any such liability owed to it
prior to such distribution.
16. GENERAL PROVISIONS.
16.1 Effectiveness. This Agreement shall be binding and deemed effective when
executed by each Borrower, Agent, and each Lender whose signature is provided
for on the signature pages hereof.
16.2 Section Headings. Headings and numbers have been set forth herein for
convenience only. Unless the contrary is compelled by the context, everything
contained in each Section applies equally to this entire Agreement.
16.3 Interpretation. Neither this Agreement nor any uncertainty or ambiguity
herein shall be construed against the Lender Group or Borrowers, whether under
any rule of construction or otherwise. On the contrary, this Agreement has been
reviewed by all parties and shall be construed and interpreted according to the
ordinary meaning of the words used so as to accomplish fairly the purposes and
intentions of all parties hereto.
16.4 Severability of Provisions. Each provision of this Agreement shall be
severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision.
16.5 Counterparts; Electronic Execution. This Agreement may be executed in any
number of counterparts and by different parties on separate counterparts, each
of which, when executed and delivered, shall be deemed to be an original, and
all of which, when taken together, shall constitute but one and the same
Agreement. Delivery of an executed counterpart of this Agreement by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this Agreement. Any
party delivering an executed counterpart of this Agreement by telefacsimile or
other electronic method of transmission also shall deliver an original executed
counterpart of this Agreement but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Agreement. The foregoing shall apply to each other Loan Document mutatis
mutandis.
16.6 Revival and Reinstatement of Obligations. If the incurrence or payment of
the Obligations by any Borrower or any Guarantor or the transfer to the Lender
Group of any property should for any reason subsequently be declared to be void
or voidable under any state or federal law relating to creditors’ rights,
including provisions of the Bankruptcy Code relating to fraudulent conveyances,
preferences, or other voidable or recoverable payments of money or transfers of
property (collectively, a “Voidable Transfer”), and if the Lender Group is
required to repay or restore, in whole or in part, any such Voidable Transfer,
or elects to do so upon the reasonable advice of its counsel, then, as to any
such Voidable Transfer, or the amount thereof that the Lender Group is required
or elects to repay or restore, and as to all reasonable costs, expenses, and
attorneys fees of the Lender Group related thereto, the liability of Borrowers
or such Guarantor automatically shall be revived, reinstated, and restored and
shall exist as though such Voidable Transfer had never been made.

 

57



--------------------------------------------------------------------------------



 



16.7 Confidentiality. Agent and Lenders each individually (and not jointly or
jointly and severally) agree that material, non-public information regarding
Borrowers and their respective Subsidiaries, their operations, assets, and
existing and contemplated business plans shall be treated by Agent and the
Lenders in a confidential manner, and shall not be disclosed by Agent and the
Lenders to Persons who are not parties to this Agreement, except: (a) to
attorneys for and other advisors, accountants, auditors, and consultants to any
member of the Lender Group for matters in connection with this Agreement, (b) to
Subsidiaries and Affiliates of any member of the Lender Group (including the
Bank Product Providers), provided that any such Subsidiary or Affiliate shall
have agreed to receive such information hereunder subject to the terms of this
Section 16.7, (c) as may be required by statute, decision, or judicial or
administrative order, rule, or regulation, (d) as may be agreed to in advance by
Parent or Administrative Borrower or its Subsidiaries or as requested or
required by any Governmental Authority pursuant to any subpoena or other legal
process, (e) as to any such information that is or becomes generally available
to the public (other than as a result of prohibited disclosure by Agent or the
Lenders or their respective Affiliates and Subsidiaries), (f) in connection with
any assignment, prospective assignment, sale, prospective sale, participation or
prospective participations, or pledge or prospective pledge of any Lender’s
interest under this Agreement, provided that any such assignee, prospective
assignee, purchaser, prospective purchaser, participant, prospective
participant, pledgee, or prospective pledgee shall have agreed in writing to
receive such information hereunder and keep it confidential subject to the terms
of this Section, and (g) in connection with any litigation or other adversary
proceeding involving parties hereto which such litigation or adversary
proceeding involves claims related to the rights or duties of such parties under
this Agreement or the other Loan Documents. The provisions of this Section 16.7
shall survive for 2 years after the payment in full of the Obligations.
16.8 Integration. This Agreement, together with the other Loan Documents,
reflects the entire understanding of the parties with respect to the
transactions contemplated hereby and shall not be contradicted or qualified by
any other agreement, oral or written, before the date hereof.
16.9 Altra Industrial Motion, Inc. as Agent for Borrowers. Each Borrower hereby
irrevocably appoints Altra Industrial Motion, Inc. as the borrowing agent and
attorney-in-fact for all Borrowers (the “Administrative Borrower”) which
appointment shall remain in full force and effect unless and until Agent shall
have received prior written notice signed by each Borrower that such appointment
has been revoked and that another Loan Party has been appointed Administrative
Borrower. Each Borrower hereby irrevocably appoints and authorizes the
Administrative Borrower (a) to provide Agent with all notices with respect to
Advances and Letters of Credit obtained for the benefit of any Borrower and all
other notices and instructions under this Agreement and (b) to take such action
as the Administrative Borrower deems appropriate on its behalf to obtain
Advances and Letters of Credit and to exercise such other powers as are
reasonably necessary to carry out the purposes of this Agreement. It is
understood that the handling of the Loan Account and Collateral in a combined
fashion, as more fully set forth herein, is done solely as an accommodation to
Borrowers in order to utilize the collective borrowing powers of Borrowers in
the most efficient and economical manner and at their request, and that Lender
Group shall not incur liability to any Borrower as a result hereof. Each
Borrower expects to derive benefit, directly or indirectly, from the handling of
the Loan Account and the Collateral in a combined fashion since the successful
operation of each Borrower is dependent on the continued successful performance
of the integrated group. To induce the Lender Group to do so, and in
consideration thereof, each Borrower hereby jointly and severally agrees to
indemnify each member of the Lender Group and hold each member of the Lender
Group harmless against any and all liability, expense, loss or claim of damage
or injury, made against the Lender Group by any Borrower or by any third party
whosoever, arising from or incurred by reason of (a) the handling of the Loan
Account and Collateral as herein provided, (b) the Lender Group’s relying on any
instructions of the Administrative Borrower, or (c) any other action taken by
the Lender Group hereunder or under the other Loan Documents, except that
Borrowers will have no liability to the relevant Agent-Related Person or
Lender-Related Person under this Section 16.9 with respect to any liability that
has been finally determined by a court of competent jurisdiction to have
resulted solely from the gross negligence or willful misconduct of such
Agent-Related Person or Lender-Related Person, as the case may be.
[Signature pages to follow.]

 

58



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.

                          ALTRA INDUSTRIAL MOTION, INC., a Delaware corporation,
WARNER ELECTRIC LLC, a Delaware limited liability company,
KILIAN MANUFACTURING CORPORATION, a Delaware corporation,
WARNER ELECTRIC TECHNOLOGY LLC, a Delaware limited liability company,
FORMSPRAG LLC, a Delaware limited liability company,
BOSTON GEAR LLC, a Delaware limited liability company,
NUTTALL GEAR LLC, a Delaware limited liability company    
 
                   
 
  By:                                       Name: Michael L. Hurt            
Title: Chief Executive Officer    
 
                        AMERIDRIVES INTERNATIONAL, L.P., a Delaware limited
partnership,    
 
                        By:   American Enterprises MPT Corp., its general
partner    
 
                   
 
      By:                                           Name: Michael L. Hurt      
          Title: Chief Executive Officer    
 
                        WELLS FARGO FOOTHILL, INC.,
a California corporation, as Agent and as a Lender    
 
                   
 
      By:                              
 
          Title:        
 
             
 
   

 

59



--------------------------------------------------------------------------------



 



Final Version
EXHIBIT A-1
FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT
This ASSIGNMENT AND ACCEPTANCE AGREEMENT (“Assignment Agreement”) is entered
into as of                      between  _____  (“Assignor”), solely in its
capacity as Lender, and  _____  (“Assignee”). Reference is made to the Agreement
described in Annex I hereto (the “Credit Agreement”). Capitalized terms used
herein and not otherwise defined shall have the meanings ascribed to them in the
Credit Agreement.
1. In accordance with the terms and conditions of Section 13 of the Credit
Agreement, the Assignor hereby sells and assigns to the Assignee, and the
Assignee hereby purchases and assumes from the Assignor, that interest in and to
the Assignor’s rights and obligations under the Loan Documents as of the date
hereof with respect to the Obligations owing to the Assignor, and Assignor’s
portion of the Commitments, all to the extent specified on Annex I.
2. The Assignor (a) represents and warrants that (i) it is the legal and
beneficial owner of the interest being assigned by it hereunder and that such
interest is free and clear of any adverse claim and (ii) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Assignment Agreement and to consummate the transactions contemplated hereby;
(b) makes no representation or warranty and assumes no responsibility with
respect to (i) any statements, representations or warranties made in or in
connection with the Loan Documents, or (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
other instrument or document furnished pursuant thereto; (c) makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of any Borrower or any Guarantor or the performance or
observance by any Borrower or any Guarantor of any of their respective
obligations under the Loan Documents or any other instrument or document
furnished pursuant thereto, and (d) represents and warrants that the amount set
forth as the purchase price on Annex I represents the amount owed by Borrowers
to Assignor with respect to Assignor’s share of the Advances assigned hereunder,
as reflected on Assignor’s books and records.
3. The Assignee (a) confirms that it has received copies of the Credit Agreement
and the other Loan Documents, together with copies of the financial statements
referred to therein and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment Agreement; (b) agrees that it will, independently and without
reliance upon Agent, Assignor, or any other Lender, based upon such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking any action under the Loan
Documents; (c) confirms that it is an Eligible Transferee; (d) appoints and
authorizes the Agent to take such action as agent on its behalf and to exercise
such powers under the Loan Documents as are delegated to Agent by the terms
thereof, together with such powers as are reasonably incidental thereto;
(e) agrees that it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender, [and (f) attaches the forms prescribed by the
Internal Revenue Service of the United States certifying as to the Assignee’s
status for purposes of determining exemption from United States withholding
taxes with respect to all payments to be made to the Assignee under the Credit
Agreement or such other documents as are necessary to indicate that all such
payments are subject to such rates at a rate reduced by an applicable tax
treaty.]

 

 



--------------------------------------------------------------------------------



 



4. Following the execution of this Assignment Agreement by the Assignor and
Assignee, the Assignor will deliver this Assignment Agreement to the Agent for
recording by the Agent. The effective date of this Assignment (the “Settlement
Date”) shall be the latest to occur of (a) the date of the execution and
delivery hereof by the Assignor and the Assignee, (b) the receipt by Agent for
its sole and separate account a processing fee in the amount of $3,500 (if
required by the Credit Agreement), (c) the receipt of any required consent of
the Agent, and (d) the date specified in Annex I.
5. As of the Settlement Date (a) the Assignee shall be a party to the Credit
Agreement and, to the extent of the interest assigned pursuant to this
Assignment Agreement, have the rights and obligations of a Lender thereunder and
under the other Loan Documents, and (b) the Assignor shall, to the extent of the
interest assigned pursuant to this Assignment Agreement, relinquish its rights
and be released from its obligations under the Credit Agreement and the other
Loan Documents, provided, however, that nothing contained herein shall release
any assigning Lender from obligations that survive the termination of this
Assignment Agreement, including such assigning Lender’s obligations under
Article 13, Article 15 and Section 16.7 of the Credit Agreement.
6. Upon the Settlement Date, Assignee shall pay to Assignor the purchase price
(as set forth in Annex I). From and after the Settlement Date, Agent shall make
all payments that are due and payable to the holder of the interest assigned
hereunder (including payments of principal, interest, fees and other amounts) to
Assignor for amounts which have accrued up to but excluding the Settlement Date
and to Assignee for amounts which have accrued from and after the Settlement
Date. On the Settlement Date, Assignor shall pay to Assignee an amount equal to
the portion of any interest, fee, or any other charge that was paid to Assignor
prior to the Settlement Date on account of the interest assigned hereunder and
that are due and payable to Assignee with respect thereto, to the extent that
such interest, fee or other charge relates to the period of time from and after
the Settlement Date.
7. This Assignment Agreement may be executed in counterparts and by the parties
hereto in separate counterparts, each of which when so executed and delivered
shall be an original, but all of which shall together constitute one and the
same instrument. This Assignment Agreement may be executed and delivered by
telecopier or other facsimile transmission all with the same force and effect as
if the same were a fully executed and delivered original manual counterpart.
8. THIS ASSIGNMENT AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Assignment Agreement and
Annex I hereto to be executed by their respective officers, as of the first date
written above.

            [NAME OF ASSIGNOR]

as Assignor
      By:           Name:           Title:           [NAME OF ASSIGNEE]

as Assignee
      By:           Name:           Title:      

          ACCEPTED THIS                 DAY OF                    
 
        WELLS FARGO FOOTHILL, INC.,
a California corporation, as Agent
 
       
By: 
 
 
   
 
 Name: 
 
   
 
 Title:
 
   

 

 



--------------------------------------------------------------------------------



 



ANNEX FOR ASSIGNMENT AND ACCEPTANCE
ANNEX I
1. Borrowers:
Altra Industrial Motion, Inc., a Delaware corporation, Warner Electric LLC, a
Delaware limited liability company, Kilian Manufacturing Corporation, a Delaware
corporation, Warner Electric Technology LLC, a Delaware limited liability
company, Formsprag LLC, a Delaware limited liability company, Boston Gear LLC, a
Delaware limited liability company, Nuttall Gear LLC, a Delaware limited
liability company, and Ameridrives International, L.P., a Delaware limited
partnership.
2. Name and Date of Credit Agreement:
Credit Agreement, dated as of November 30, 2004, by and among Altra Industrial
Motion, Inc., a Delaware corporation (“Parent”), Borrowers, the lenders from
time to time a party thereto (the “Lenders”), Wells Fargo Foothill, Inc., a
California corporation, as the arranger and administrative agent for the
Lenders.

         
3. Date of Assignment Agreement:
                               
4. Amounts:
         
a. Assigned Amount of Commitment
  $                               
b. Assigned Amount of Advances
  $                               
5. Settlement Date:
                                  
6. Purchase Price
  $                               
7. Notice and Payment Instructions, etc.
       

                 
 
  Assignee:       Assignor:    
 
               
 
 
 
     
 
   
 
               
 
 
 
     
 
   
 
               
 
 
 
     
 
   

 

 



--------------------------------------------------------------------------------



 



                                  8. Agreed and Accepted:                
 
                                    [ASSIGNOR]       [ASSIGNEE]    
 
                               
 
  By:               By:                                      
 
      Name:               Name:                                          
 
      Title:               Title:        
 
         
 
             
 
   

              Accepted:

WELLS FARGO FOOTHILL, INC.,
a California corporation, as Agent    
 
           
By:
                       
 
  Name:          
 
  Title:          

 

 



--------------------------------------------------------------------------------



 



FINAL VERSION
EXHIBIT B-1
FORM OF BORROWING BASE CERTIFICATE
Wells Fargo Foothill, Inc.
One Boston Place, 18th Floor
Boston, Massachusetts 02108
Attn: Business Finance Manager
The undersigned, Altra Industrial Motion, Inc., a Delaware corporation
(“Parent”), pursuant to Schedule 5.2 of that certain Credit Agreement dated as
of November 30, 2004 (as amended, restated, amended and restated, modified,
supplemented, refinanced, renewed, or extended from time to time, the “Credit
Agreement”), entered into among Parent, its subsidiaries signatory thereto
(collectively with Parent, “Borrowers”), the lenders signatory thereto from time
to time and Wells Fargo Foothill, Inc., a California corporation, as the
arranger and administrative agent (in such capacity, together with its
successors and assigns, if any, in such capacity, “Agent”), hereby certifies to
Agent that the following items, calculated in accordance with the terms and
definitions set forth in the Credit Agreement for such items are true and
correct in all material respects, and that no Default or Event of Default has
occurred and is continuing after giving effect to any currently requested
Advances nor shall either be the result from making the requested Advance.
All initially capitalized terms used in this Borrowing Base Certificate have the
meanings set forth in the Credit Agreement unless specifically defined herein.
[Remainder of page intentionally left blank.]

 

 



--------------------------------------------------------------------------------



 



Effective Date of Calculation:  _____________ 

                 
A. Borrowing Base Calculation
                 
1. Eligible Accounts
                 
a. 85% of Eligible Accounts1
  $                                 
b. the amount, if any, of the Dilution Reserve
  $                                 
c. Item 1.a. minus Item 1.b
          $                         
2. Eligible Inventory
                 
a. $15,000,000
  $ 15,000,000            
b. 50% of the net book value of Eligible Inventory2
  $                                 
c. The lesser of Items 2.a. and 2.b.
          $                         
3. Eligible Real Property and Equipment
                 
a. $7,500,000
  $ 7,500,000            
b. 20% of the Eligible Real Property and Equipment Book Value3
  $                                 
c. The lesser of Items 3.a. and 3.b.
          $                         
4. Reserves
                 
a. Bank Products Reserve
  $                               

      1  
See Annex A
  2  
See Annex B
  3  
See Annex C

 

- 2 -



--------------------------------------------------------------------------------



 



                 
b. the sum of the aggregate amount of reserves, if any, established by Agent
under Section 2.1(b) of the Credit Agreement (including reserves implemented in
respect of Eligible Inventory and Eligible Equipment located at one of the
locations on Schedule 4.5(a) that are not subject to a Collateral Access
Agreement)
  $                                 
c. Sum of Items 4.a. and 4.b.
          $                         
5. Borrowing Base (Item 1.c. plus Item 2.c. plus Item 3.c. minus Item 4.c.):
          $                         
6. Availability Calculation
                 
a. (i) Maximum Revolver Amount
  $ 30,000,000            
(ii) Letter of Credit Usage
  $                                 
(iii) outstanding Advances
  $                                 
(iv) Item 6.a.(i) minus Item 6.a.(ii) minus Item 6.a.(iii)
  $                                 
b. (i) Borrowing Base
  $                                 
(ii) Letter of Credit Usage
  $                                 
(iii) outstanding Advances
  $                                 
(iv) Item 6.b.(i) minus Item 6.b.(ii) minus Item 6.b.(iii)
  $                                 
c. lesser of Item 6.a. and 6.b.
          $                       

 

- 3 -



--------------------------------------------------------------------------------



 



                 
B. Letters of Credit Calculation
                 
1. maximum L/C amount
          $ 10,000,000    
2. L/Cs permitted under Borrowing Base
                 
a. Borrowing Base (from Section A, Item 5)
  $                                 
b. Amount of current outstanding Advances
  $                                 
c. Item 2.a. minus Item 2.b.
          $                         
3. Maximum Revolver Limitation
                 
a. Maximum Revolver Amount
  $                                 
b. Amount of current outstanding Advances
  $                                 
c. Item 3.a minus Item 3.b
          $                         
4. Letter of Credit Usage plus the amount of any proposed Letters of Credit
          $                         
5. No L/C Availability if Item 4 is greater than Item 1, Item 2.c or Item 3.c.
          $                       

 

- 4 -



--------------------------------------------------------------------------------



 



Additionally, the undersigned hereby certifies and represents and warrants to
the Lender Group on behalf of Borrowers that (i) as of the date hereof, each
representation or warranty contained in or pursuant to any Loan Document, any
agreement, instrument, certificate, document or other writing furnished at any
time under or in connection with any Loan Document, is true and correct in all
material respects (except to the extent any representation or warranty expressly
related to an earlier date), (ii) no Default or Event of Default has occurred
and is continuing on the date hereof, nor will any thereof occur after giving
effect to the request above, and (iii) all of the foregoing is true and correct
as of the effective date of the calculations set forth above and that such
calculations have been made in accordance with the requirements of the Credit
Agreement.
Effective date of calculation:                     

            ALTRA INDUSTRIAL MOTION, INC.,
a Delaware corporation, as Administrative Borrower
      By:           Name:           Title:      

 

- 5 -



--------------------------------------------------------------------------------



 



         

Annex A

                 
Total Accounts: Accounts created by a Borrower in the ordinary course arising
out of sale of goods or rendition of services
          $                       
 
               
less (without duplication)
               
 
               
Accounts that the Account Debtor (i) has failed to pay within 90 days (or, with
respect to Accounts with selling terms of more than 60 days, 105 days) after the
original invoice date, (ii) are more than 60 days after the due date, or
(iii) Accounts with selling terms of more than 120 days,
  $                               
 
               
Accounts owed by an Account Debtor (or its Affiliates) where 50% or more of all
Accounts owed by that Account Debtor (or its Affiliates) are deemed ineligible
under the immediately preceding clause
  $                               
 
               
Accounts with respect to which the Account Debtor is an Affiliate of any
Borrower or an employee or agent of any Borrower or any Affiliate of Borrower
  $                               
 
               
Accounts arising in a transaction wherein goods are placed on consignment or are
sold pursuant to a guaranteed sale, a sale or return, a sale on approval, a bill
and hold, or any other terms by reason of which the payment by the Account
Debtor may be conditional
  $                               
 
               
Accounts that are not payable in Dollars
  $                               
 
               
Accounts with respect to which the Account Debtor either (i) does not maintain
its chief executive office in the United States, or (ii) is not organized under
the laws of the United States or any state thereof, or (iii) is the government
of any foreign country or sovereign state, or of any state, province,
municipality, or other political subdivision thereof, or of any department,
agency, public corporation, or other instrumentality thereof, unless (x) the
Account is supported by an irrevocable letter of credit reasonably satisfactory
to Agent (as to form, substance, and issuer or domestic confirming bank) that
has been delivered to Agent and is directly drawable by Agent, or (y) the
Account is covered by credit insurance in form, substance, and amount, and by an
insurer, reasonably satisfactory to Agent,
  $                               

 

- 6 -



--------------------------------------------------------------------------------



 



                 
Accounts with respect to which the Account Debtor is the United States or any
department, agency, or instrumentality of the United States or any state of the
United States (exclusive, however, of Accounts with respect to which the
applicable Borrower has complied, to the reasonable satisfaction of Agent, with
the Assignment of Claims Act, 31 USC § 3727, or any similar state or local law,
if applicable),
  $                               
 
               
Accounts with respect to which the Account Debtor claims a credit from any
Borrower, has or has asserted a right of setoff, or has disputed its obligation
to pay all or any portion of the Account, to the extent of such claim, right of
setoff, or dispute,
  $                               
 
               
Accounts with respect to an Account Debtor whose total obligations owing to
Borrowers exceed 10% (such percentage, as applied to a particular Account
Debtor, being subject to reduction by Agent in its Permitted Discretion if the
creditworthiness of such Account Debtor deteriorates) of all Eligible Accounts,
to the extent of the obligations owing by such Account Debtor in excess of such
percentage; provided, however, that as to the following Account Debtors, a
percentage limitation of 20% (in lieu of 10%) shall apply for purposes hereof:
Motion Industries, Kaman, John Deere, Mitsubishi, W.W. Granger and AIT;
provided, further, however, that, in each case, the amount of Eligible Accounts
that are excluded because they exceed the foregoing percentage shall be
determined by Agent based on all of the otherwise Eligible Accounts prior to
giving effect to any eliminations based upon the foregoing concentration limit,
  $                               
 
               
Accounts with respect to which the Account Debtor is subject to an Insolvency
Proceeding, is not Solvent, or as to which a Borrower has received written
notice of an imminent Insolvency Proceeding of such Account Debtor,
  $                               
 
               
Accounts with respect to which the Account Debtor is located in a state or
jurisdiction (e.g., New Jersey, Minnesota, and West Virginia) that requires, as
a condition to access to the courts of such jurisdiction, that a creditor
qualify to transact business, file a business activities report or other report
or form, or take one or more other actions, unless the applicable Borrower has
so qualified, filed such reports or forms, or taken such actions (and, in each
case, paid any required fees or other charges), except to the extent that the
applicable Borrower may qualify subsequently as a foreign entity authorized to
transact business in such state or jurisdiction and gain access to such courts,
without incurring any cost or penalty viewed by Agent, in its Permitted
Discretion, to be significant in amount, and such later qualification cures any
access to such courts to enforce payment of such Account,
  $                               

 

- 7 -



--------------------------------------------------------------------------------



 



                 
Accounts, the collection of which, Agent, in its Permitted Discretion, believes
to be doubtful by reason of the Account Debtor’s financial condition,
      $                           
 
               
Accounts that are not subject to a valid and perfected first priority Agent’s
Lien,
      $                           
 
               
Accounts with respect to which (i) the goods giving rise to such Account have
not been shipped and billed to the Account Debtor, or (ii) the services giving
rise to such Account have not been performed and billed to the Account Debtor
      $                           
 
               
Accounts that represent the right to receive progress payments or other advance
billings that are due prior to the completion of performance by the applicable
Borrower of the subject contract for goods or services.
      $                           
 
               
Total Excluded Accounts
          $                        
 
               
Eligible Accounts (Total Accounts less Total Excluded Accounts):
          $                        

 

- 8 -



--------------------------------------------------------------------------------



 



Annex B

                 
1. Total Finished Goods Inventory: Inventory consisting of first quality
finished goods held for sale in the ordinary course of Borrowers’ business
          $                       
 
               
less (without duplication)
               
 
               
Inventory which Borrower does not have good, valid, and marketable title thereto
  $                               
 
               
Inventory not located at one of the locations in the continental United States
set forth on Schedule 4.5(a) or 4.5(b) to the Credit Agreement (or in-transit
from one such location to another such location)
  $                                 
Inventory not subject to a valid and perfected first priority Agent’s Lien
  $                               
 
               
Inventory consisting of goods returned or rejected by a Borrower’s customers
  $                               
 
               
Inventory consisting of goods that are obsolete or slow moving, work-in-process,
raw materials or goods that constitute spare parts, packaging and shipping
materials, supplies used or consumed in Borrower’s business, bill and hold
goods, defective goods, “seconds,” or Inventory acquired on consignment
  $                               
 
               
Total Excluded Finished Goods Inventory
          $                       
 
               
Eligible Finished Goods Inventory (Total Finished Goods Inventory less Total
Excluded Finished Goods Inventory):
          $                       
 
               
2. Total Raw Materials Inventory: Inventory consisting of first quality raw
materials to be used in Borrowers’ production process
          $                       
 
               
less (without duplication)
                 
Inventory which Borrower does not have good, valid, and marketable title thereto
  $                               
 
               
Inventory not located at one of the locations in the continental United States
set forth on Schedule 4.5(a) or 4.5(b) to the Credit Agreement (or in-transit
from one such location to another such location)
  $                               
 
               
Inventory not subject to a valid and perfected first priority Agent’s Lien
  $                               

 

- 9 -



--------------------------------------------------------------------------------



 



                 
Inventory consisting of goods that are obsolete or slow moving, work-in-process,
finished goods, or goods that constitute spare parts, packaging and shipping
materials, supplies used or consumed in Borrower’s business, bill and hold
goods, defective goods, “seconds,” or Inventory acquired on consignment
  $                               
 
               
Total Excluded Raw Materials Inventory
          $                       
 
               
Eligible Raw Materials Inventory (Total Raw Materials Inventory less Total
Excluded Raw Materials Inventory):
          $                       
 
               
Eligible Inventory (Eligible Finished Goods Inventory plus Eligible Raw
Materials Inventory):
          $                       

 

- 10 -



--------------------------------------------------------------------------------



 



Annex C

         
Eligible Equipment: Net book value of Equipment of Borrowers located at the
locations identified on Schedule 4.5(a) or 4.5(b) hereto, as such schedules may
be amended or supplemented from time to time in accordance with the Credit
Agreement, such value to be as determined from time to time by a qualified
appraisal company selected by Agent, net of all related costs and expense.
  $                       
 
       
Eligible Real Property: Net book value of the Real Property Collateral of
Borrowers located in the United States as determined from time to time by a
qualified appraisal company selected by Agent, net of all related costs and
expenses; provided, however, that no such Real Property Collateral shall be
deemed to be “Eligible Real Property” until all of the following conditions are
satisfied with respect thereto: (a) Agent shall have been granted a first
priority Mortgage on such Real Property Collateral; (b) Agent shall have
received mortgagee title insurance policies (or marked commitments to issue the
same) for such Real Property Collateral issued by a title insurance company
reasonably satisfactory to Agent in an amount reasonably satisfactory to Agent
assuring Agent that the Mortgage on such Real Property Collateral is a valid and
enforceable first priority mortgage Lien on such Real Property Collateral free
and clear of all defects and encumbrances except Permitted Liens, and such
mortgagee title insurance policies (or marked commitments to issue the same)
otherwise shall be in form and substance reasonably satisfactory to Agent;
(c) Borrowers and their Subsidiaries shall have paid to said title insurance
company all expenses and premiums of said title insurance company in connection
with the issuance of such mortgagee title insurance policies (or marked
commitments to issue the same) and in addition shall, to the extent required,
have paid all recording costs, stamp taxes, mortgage taxes, intangibles taxes
and other fees and costs (including reasonable attorneys fees and expenses)
incurred in connection therewith; and (d) Agent shall have received such other
documentation and opinions of counsel, in form and substance reasonably
satisfactory to Agent, in connection with the grant of such Mortgage as Agent
shall request in its Permitted Discretion, including, without limitation,
surveys (or existing surveys and survey affidavits that are (x) sufficient to
have the “matters that would be shown on a survey” exception deleted from the
mortgagee policy of title insurance and (y) reasonably satisfactory to Agent),
financing statements and fixture filings.
  $                       
 
       
Eligible Real Property and Equipment Book Value (Eligible Equipment plus
Eligible Real Property)
  $                       

 

- 11 -



--------------------------------------------------------------------------------



 



FinalVersion
EXHIBIT C-1
FORM OF COMPLIANCE CERTIFICATE
[on Parent’s letterhead]

To:  
Wells Fargo Foothill, Inc.
One Boston Place, 18th Floor
Boston, Massachusetts 02108
Attn: Business Finance Division Manager

  Re:  
Compliance Certificate dated                  

Ladies and Gentlemen:
Reference is made to that certain CREDIT AGREEMENT (the “Credit Agreement”)
dated as of November 30, 2004, by and among the lenders identified on the
signature pages thereof (such lenders, together with their respective successors
and permitted assigns, are referred to hereinafter each individually as a
“Lender” and collectively as the “Lenders”), WELLS FARGO FOOTHILL, INC., a
California corporation, as the arranger and administrative agent for the Lenders
(“Agent”), ALTRA INDUSTRIAL MOTION, INC., a Delaware corporation (“Parent”), and
each of its Subsidiaries party thereto. Capitalized terms used in this
Compliance Certificate have the meanings set forth in the Credit Agreement
unless specifically defined herein.
Pursuant to Schedule 5.3 of the Credit Agreement, the undersigned officer of
Parent hereby certifies on behalf of Parent, and not individually, that:
1. The financial information of Parent and its Subsidiaries furnished in
Schedule 1 attached hereto, has been prepared in accordance with GAAP (except
for year-end adjustments and the lack of footnotes), and fairly presents in all
material respects the financial condition of Parent and its Subsidiaries.
2. Such officer has reviewed the terms of the Credit Agreement and has made, or
caused to be made under his/her supervision, a review in reasonable detail of
the transactions and condition of the Loan Parties during the accounting period
covered by the financial statements delivered pursuant to Schedule 5.3 of the
Credit Agreement.
3. Such review has not disclosed the existence on and as of the date hereof, and
the undersigned does not have actual knowledge of the existence as of the date
hereof, of any event or condition that constitutes a Default or Event of
Default, except for such conditions or events listed on Schedule 2 attached
hereto, specifying the nature and period of existence thereof and what action
the Loan Parties have taken, are taking, or propose to take with respect
thereto.
4. The representations and warranties of the Loan Parties set forth in the
Credit Agreement and the other Loan Documents are true and correct in all
material respects on and as of the date hereof (except to the extent they relate
to a specified date), except as set forth on Schedule 3 attached hereto.
5. The Loan Parties are in compliance with the applicable covenants contained in
Section 6.16 of the Credit Agreement as demonstrated on Schedule 4 hereof.

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, this Compliance Certificate is executed by the undersigned
this                      day of                     ,                     .

            ALTRA INDUSTRIAL MOTION, INC.,
a Delaware corporation
      By:           Name:          Title:      

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 1
Financial Information

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 2
Default or Event of Default

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 3
Representations and Warranties

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 4
Financial Covenants
1. Fixed Charge Coverage Ratio.
Parent’s and its Subsidiaries’ Fixed Charge Coverage Ratio, measured on a
quarter-end basis, for the 4 quarter period ending                     ,
                     is                     :1.0, which [is/is not] greater than
or equal to the amount set forth in Section 6.16(a) of the Credit Agreement for
the corresponding period.
2. Capital Expenditures.
Parent’s and Borrowers’ Capital Expenditures from the beginning of Parent’s most
recent fiscal year to the date hereof is                     , (i) which [is/is
not] less than or equal to the amount set forth in Section 6.16(b) of the Credit
Agreement for the corresponding period.

 

 



--------------------------------------------------------------------------------



 



Final Version
EXHIBIT L-1
FORM OF LIBOR NOTICE
Wells Fargo Foothill, Inc., as Agent
under the below referenced Credit Agreement
One Boston Place
Boston, Massachusetts 02108
Ladies and Gentlemen:
Reference hereby is made to that certain Credit Agreement, dated as of
November 30, 2004 (the “Credit Agreement”), among Altra Industrial Motion, Inc.,
a Delaware corporation (“Parent”), each of its Subsidiaries signatory thereto
(Parent and such Subsidiaries each, a “Borrower” and collectively, “Borrowers”),
the lenders signatory thereto (the “Lenders”), and Wells Fargo Foothill, Inc., a
California corporation, as the arranger and administrative agent for the Lenders
(“Agent”). Capitalized terms used herein and not otherwise defined herein shall
have the meanings ascribed to them in the Credit Agreement.
This LIBOR Notice represents Administrative Borrower’s request to elect the
LIBOR Option with respect to [all or a portion of [outstanding Advances] bearing
interest at a rate determined by reference to the Base Rate] [the continuation
of an outstanding LIBOR Rate Loan] in the amount of $                     (the
“LIBOR Rate Advance”)[, and is a written confirmation of the telephonic notice
of such election given to Agent].
The LIBOR Rate Advance will have an Interest Period of [1, 2, 3 or 6] month(s)
commencing on                     .
This LIBOR Notice further confirms Borrowers’ acceptance, for purposes of
determining the rate of interest based on the LIBOR Rate under the Credit
Agreement, of the LIBOR Rate as determined pursuant to the Credit Agreement.
Administrative Borrower represents and warrants that (i) as of the date hereof,
each representation or warranty contained in or pursuant to any Loan Document is
true and correct in all material respects (except to the extent any
representation or warranty expressly related to an earlier date) and (ii) no
Default or Event of Default has occurred and is continuing on the date hereof,
nor will any thereof occur after giving effect to the request above.

 

 



--------------------------------------------------------------------------------



 



Wells Fargo Foothill, Inc., as Agent
Page 2

             
 
  Dated:                
 
                ALTRA INDUSTRIAL MOTION, INC.,
a Delaware corporation, as Administrative Borrower
 
           
 
  By:                  
 
      Name:   
 
           
 
      Title:   
 
           

Acknowledged by:
WELLS FARGO FOOTHILL, INC.,
a California corporation, as Agent

             
By:
           
 
           
Name:
       
 
               
Title:
       
 
           

 

 



--------------------------------------------------------------------------------



 



Schedule A-1
Agent’s Account
An account at a bank designated by Agent from time to time as the account into
which Administrative Borrower shall make all payments to Agent for the benefit
of the Lender Group and into which the Lender Group shall make all payments to
Agent under this Agreement and the other Loan Documents; unless and until Agent
notifies Administrative Borrower and the Lender Group to the contrary, Agent’s
Account shall be that certain deposit account bearing account number 323-266193
and maintained by Agent with JPMorgan Chase Bank, 4 New York Plaza, 15th Floor,
New York, New York 10004, ABA #021000021.

 

 



--------------------------------------------------------------------------------



 



SCHEDULE C-1
COMMITMENTS

          Name of Lender   Commitment  
Wells Fargo Foothill, Inc.
  $ 30,000,000.00

 

2



--------------------------------------------------------------------------------



 



SCHEDULE D-1
DESIGNATED ACCOUNT
Account Name: WFBIUS6S
ABA Routing #: 121000248
Bank Name: Wells Fargo Bank, National Association
Bank Account #: 4121073308

 

3



--------------------------------------------------------------------------------



 



SCHEDULE P-1
PERMITTED HOLDERS
Genstar Capital, L.P. and its Affiliates.

 

4



--------------------------------------------------------------------------------



 



SCHEDULE P-2
PERMITTED LIENS

                              Original File                 Number, Lien        
        Number, or                 Judgment Case     Jurisdiction   Debtor Name
  Secured Party   Number and Date   Description
 
               
DE-SOS
  Boston Gear LLC   J.P. Morgan Leasing Inc.   1125259 7 09/27/2001   Equipment
DE-SOS
      Dell Financial Services   2225191 0 09/06/2002   Equipment
DE-SOS
      Dell Financial Services   3233068 9 09/09/2003   Equipment
DE-SOS
      Dell Financial Services   3243294 9 09/19/2003   Equipment
DE-SOS
      Dell Financial Services   4054198 9 02/26/2004   Equipment
DE-SOS
      Cisco Systems Capital Corporation   1078983 9 08/07/2001   Equipment
MA-SOS
      Dell Financial Services   759100 11/28/2000   Equipment
MA-SOS
      Dell Financial Services   763361 12/15/2000   Equipment
MA-SOS
      Dell Financial Services   774826 01/30/2001   Equipment
MA-SOS
      CIT Communications Finance
Corporation   778262 02/09/2001   Equipment
MA-SOS
      Dell Financial Services, L.P.   200100109030
02/22/2001   Equipment
MA-SOS
      Dell Financial Services, L.P.   200102209350
05/11/2001   Equipment
MA-SOS
      Dell Financial Services, L.P.   200102915710
06/05/2001   Equipment
MA-SOS
      Dell Financial Services, L.P.   200106320150
08/02/2001   Equipment

 

5



--------------------------------------------------------------------------------



 



                              Original File                 Number, Lien        
        Number, or                 Judgment Case     Jurisdiction   Debtor Name
  Secured Party   Number and Date   Description
 
               
MA-SOS
      Dell Financial Services, L.P.   2001104475140-08/07/2001   Equipment
MA-SOS
      Cisco Systems Capital Corporation   200104484700 08/07/2001   Equipment
MA-SOS
      Dell Financial Services, L.P.   200105122070 08/31/2001   Equipment
MA-SOS
      Dell Financial Services, L.P.   200105372600 09/14/2001   Equipment
MA-SOS
      Dell Financial Services, L.P.   200106879540 11/14/2001   Equipment
MA-SOS
      Dell Financial Services, L.P.   200106946530 11/16/2001   Equipment
MA-SOS
      Dell Financial Services, L.P.   200107543260 12/12/2001   Equipment
MA-SOS
      Dell Financial Services, L.P.   200107903640 12/27/2001   Equipment
MA-SOS
      Dell Financial Services, L.P.   200208302270 01/14/2002   Equipment
MA-SOS
      Dell Financial Services, L.P.   200208371050 01/17/2002   Equipment
MA-SOS
      Dell Financial Services, L.P.   200208446190 01/22/2002   Equipment
 
               
CA-LA County
  Warner Electric, Inc.   State Tax Lien   96 1358381 08/21/1996   Franchise Tax
Lien $194.00
DE-SOS
      CISCO Systems Capital Corporation   1019952 6 03/05/2001   Equipment
DE-SOS
      Avnet Computer, a division of Avent, Inc.   2000791 8 01/02/2002  
Equipment
DE-SOS
      Dana Commercial Credit Corporation   2063389 5 02/19/2002   Equipment

 

6



--------------------------------------------------------------------------------



 



                              Original File                 Number, Lien        
        Number, or                 Judgment Case     Jurisdiction   Debtor Name
  Secured Party   Number and Date   Description
 
               
DE-SOS
      US Bancorp   2251335 0 09/30/2002   Equipment
DE-SOS
      US Bancorp   2299060 8 11/15/2002   Equipment
DE-SOS
      CISCO Systems Capital Corporation   2325910 2 12/11/2002   In lieu of
filing
DE-SOS
      CIT Communications Finance
Corporation   3036825 1 03/06/2003   Equipment
DE-SOS
      Dell Financial Services   3054953 8 03/06/2003   Equipment
DE-SOS
      Dell Financial Services   3089161 7 04/04/2003   Equipment
DE-SOS
      CIT Communications Finance
Corporation   3093379 9 04/10/2003   Equipment
DE-SOS
      CitiCapital Technology Finance, Inc.   3095480 3 04/04/2003   Equipment
DE-SOS
      US Bancorp   3286769 8 10/31/2003   Equipment
DE-SOS
      CIT Communications Finance
Corporation   4068791 5 03/11/2004   Equipment
DE-SOS
      Dell Financial Services   4172700 9 06/22/2004   Equipment
DE-SOS
      US Bancorp   4213764 6 07/29/2004   Equipment
IL-SOS
      Dell Financial Services, L.P.   4152504 FS
01/14/2000   Equipment
IL-SOS
      Dell Financial Services, L.P.   4259461 FS
08/28/2000   Equipment
IL-SOS
      CISCO Systems Capital Corporation   4347998 FS 03/02/01   Equipment
IL-SOS
      Dell Financial Services, L.P.   4368943 FS
04/11/2001   Equipment
IL-SOS
      Dana Commercial Credit Corporation   4407565 FS
06/28/2001   Equipment

 

7



--------------------------------------------------------------------------------



 



                              Original File                 Number, Lien        
        Number, or                 Judgment Case     Jurisdiction   Debtor Name
  Secured Party   Number and Date   Description
 
               
IL-SOS
      CCA Financial, LLC   4407567 FS
06/28/2001   Equipment
IL-SOS
      CCA Financial, LLC   4407568 FS
06/28/2001   Equipment
IL-SOS
      Dell Financial Services, L.P.   7402252 FS
08/11/2003   Equipment
IL-SOS
      Dell Financial Services, L.P.   7402260 FS
08/11/2003   Equipment
IL-SOS
      Dell Financial Services, L.P.   8120528 FS
01/16/2004   Equipment
IL-SOS
      Dell Financial Services, L.P.   8171238 FS
01/28/2004   Equipment
IL-SOS
      Dell Financial Services, L.P.   8649383 FS
05/06/2004   Equipment
IL-SOS
      Dell Financial Services, L.P.   8959072 FS
08/05/2004   Equipment
IL-SOS
      Dell Financial Services, L.P.   8959285 FS
08/05/2004   Equipment
IL-SOS
      Dell Financial Services, L.P.   9003916 FS
08/20/2004   Equipment
IL-SOS
      Dell Financial Services, L.P.   9149503 FS
10/07/2004   Equipment
IL-SOS
      Dell Financial Services, L.P.   9160604 FS
10/12/2004   Equipment
IL-SOS
      Dell Financial Services, L.P.   9242376 FS
11/05/2004   Equipment
VA-SOS
      US Bancorp   021021/7176-7 10/16/??   Equipment
 
               
DE-SOS
  Kilian Manufacturing Corporation   Toyota Motor Credit Corporation   22071862
8/9/2002   Equipment

 

8



--------------------------------------------------------------------------------



 



                              Original File                 Number, Lien        
        Number, or                 Judgment Case     Jurisdiction   Debtor Name
  Secured Party   Number and Date   Description
 
               
DE-SOS
      IOS Capital   42964692 10/15/2004   Equipment
NY-SOS
      Pangate Handling Systems of New York, Inc.   [                    ]
12/1/97   Equipment
NY-SOS
      Pangate Handling Systems of New York, Inc.   069039
4/7/2000   Equipment
 
  Ameridrives International, L.P.   Bankers Trust Company1       Trademarks

 

      1  
Certain trademarks may be subject to a Security Agreement between Zurn
Industries, Inc. and Bankers Trust Company, in favor of Bankers Trust Company,
as of January 21, 1997, recorded on February 12, 1997 at Reel/Frame 1555/0945.

 

9



--------------------------------------------------------------------------------



 



SCHEDULE P-3
PERMITTED INVESTMENTS
Equity Investments in:

1.  
The subsidiaries listed on Schedule 4.7(c).
  2.  
3091780 Nova Scotia Company
  3.  
Kilian Canada, ULC
  4.  
Warner Electric UK Group Ltd. (UK)
  5.  
Warner Electric UK Holding Ltd.
  6.  
Wichita Company Ltd. (UK)
  7.  
Warner Electric (Holding) SAS
  8.  
Warner Electric Europe SAS
  9.  
Warner Electric Group GmbH
  10.  
Warner Electric Verwaltungs GmbH
  11.  
Stieber GmbH
  12.  
Warner Electric (Neth) Holding, B.V.
  13.  
Warner Electric (Singapore) Ltd.
  14.  
Warner Electric (Taiwan) Ltd.
  15.  
Warner Electric Australia Pty. Ltd.
  16.  
Warner Shui Hing Limited
  17.  
Warner Electric (Thailand) Ltd.

The following intercompany indebtedness:2

1.  
Warner Electric International Holding holds a note from Warner Electric Group
GmbH with a face amount of $14,586,675.
  2.  
Warner Electric International Holding holds a note from Warner Electric Group
GmbH with a face value of 3,316,544.40 euros.
  3.  
Warner Electric International Holding holds a note from Warner Electric
(Holding) SAS with a face amount of $2,888,283.
  4.  
Warner Electric International Holding holds a note from Warner Electric
(Holding) SAS with a face value of $8,572,691.99.
  5.  
Warner Electric International Holding is owed approximately $3.3 million from
Warner Electric (Holding) SAS.
  6.  
Warner Electric International Holding holds a note from Warner Electric Group
Ltd. With a face amount of $2,254,241.
  7.  
Ameridrives International LP holds a note from Nuttall Gear LLC with a face
amount of $13,251,525.
  8.  
Ameridrives International LP is owed approximately $1.7 million from Warner
Electric LLC.

Joint Ventures:

1.  
Warner Electric LLC holds 40% of Elastomeric Actuators Inc.

 

      2  
Amounts may not reflect interest charges and other borrowings/repayments based
on the cash flow of the applicable entities.

 

10



--------------------------------------------------------------------------------



 



SCHEDULE R-1
REAL PROPERTY COLLATERAL

          Owner   Address   County
 
       
Kilian Manufacturing Corporation
  1728 Burnet Ave.
Syracuse, NY 13206   Onondaga
 
       
Ameridrives International, L.P.
  1802 Pittsburgh Avenue
Erie, PA 16502   Erie
 
       
Warner Electric, LLC
  23601 Hoover Road
Warren, MI 48089   Macomb
 
       
Warner Electric, LLC
  802 East Short Street
Columbia City, IN 46725   Whitley
 
       
Warner Electric, LLC
  449 Gardner Street
South Beloit, IL 61080   Winnebago
 
       
Warner Electric, LLC

  2800 Fisher Road
Wichita Falls, TX 76302   Wichita

 

11



--------------------------------------------------------------------------------



 



Final Version
Schedule 1.1
As used in the Agreement, the following terms shall have the following
definitions:
“Account” means an account (as that term is defined in the Code).
“Account Debtor” means any Person who is obligated on an Account, chattel paper,
or a general intangible.
“ACH Transactions” means any cash management or related services (including the
Automated Clearing House processing of electronic fund transfers through the
direct Federal Reserve Fedline system) provided by a Bank Product Provider for
the account of Borrowers or any of their respective Restricted Subsidiaries.
“Acquisition Documents” means the Stock Purchase Agreement, the LLC Purchase
Agreement, the Merger Agreement, and the other documents, instruments and
agreements executed and delivered in connection with the Acquisition
Transactions, or otherwise relating thereto.
“Acquisition Transactions” means the transactions contemplated by the Stock
Purchase Agreement, the LLC Purchase Agreement and the Merger Agreement.
“Administrative Borrower” has the meaning specified therefor in Section 16.9.
“Advances” has the meaning specified therefor in Section 2.1(a).
“Affiliate” means, as applied to any Person, any other Person who controls, is
controlled by, or is under common control with, such Person. For purposes of
this definition, “control” means the possession, directly or indirectly through
one or more intermediaries, of the power to direct the management and policies
of a Person, whether through the ownership of Stock, by contract, or otherwise;
provided, however, that, for purposes of the definition of Eligible Accounts and
Section 6.13 hereof: (a) any Person which owns directly or indirectly 10% or
more of the Stock having ordinary voting power for the election of directors or
other members of the governing body of a Person or 10% or more of the
partnership or other ownership interests of a Person (other than as a limited
partner of such Person) shall be deemed an Affiliate of such Person, (b) each
director (or comparable manager) of a Person shall be deemed to be an Affiliate
of such Person, and (c) each partnership or joint venture in which a Person is a
general partner or joint venturer shall be deemed an Affiliate of such Person.
“Agent” has the meaning specified therefor in the preamble to the Agreement.
“Agent-Related Persons” means Agent, together with its Affiliates, officers,
directors, employees, attorneys, and agents.
“Agent’s Account” means the Deposit Account of Agent identified on Schedule A-1.
“Agent’s Liens” means the Liens granted by Borrowers and their respective
Restricted Subsidiaries to Agent under the Loan Documents.
“Agreement” means the Credit Agreement to which this Schedule 1.1 is attached.
“Applicable Prepayment Premium” has the meaning specified therefore in the Fee
Letter.

 

 



--------------------------------------------------------------------------------



 



“Asset Sale” means any direct or indirect sale, issuance, conveyance, transfer,
lease (other than operating leases entered into in the ordinary course of
business, consistent with past practice), assignment or other transfer of:
(a) any Stock of any Borrower or any of its Restricted Subsidiaries; or
(b) any other property or assets of any Borrower or any of its Restricted
Subsidiaries other than in the ordinary course of business, consistent with past
practice;
provided, that Asset Sales shall not include:
(1) a transaction or series of related transactions for which the applicable
Loan Party received aggregate consideration of less than $2,500,000;
(2) any distribution permitted pursuant to Section 6.10 or a transaction
included in the definition of Permitted Investment;
(3) the sale of Cash Equivalents;
(4) the creation of a Permitted Lien (but not the sale or other disposition of
the property subject to such Lien); and
(5) a transfer from a Loan Party to another Loan Party.
“Assignee” has the meaning specified therefor in Section 13.1(a).
“Assignment and Acceptance” means an Assignment and Acceptance Agreement
substantially in the form of Exhibit A-1.
“Authorized Person” means any officer or employee of Administrative Borrower.
“Availability” means, as of any date of determination, the amount that Borrowers
are entitled to borrow as Advances hereunder (after giving effect to all then
outstanding Obligations (other than Bank Product Obligations) and all sublimits
and reserves then applicable hereunder).
“Bank Product” means any financial accommodation extended to any Borrower or
their respective Restricted Subsidiaries by a Bank Product Provider (other than
pursuant to the Loan Documents) including: (a) ACH Transactions, (b) cash
management, including controlled disbursement, accounts or services, or
(c) transactions under Hedge Agreements.
“Bank Product Agreements” means those agreements entered into from time to time
by any Borrower or any of its Restricted Subsidiaries with a Bank Product
Provider in connection with the obtaining of any of the Bank Products.
“Bank Product Obligations” means all obligations, liabilities, contingent
reimbursement obligations, fees, and expenses owing by any Borrower or any of
its Restricted Subsidiaries to any Bank Product Provider pursuant to or
evidenced by the Bank Product Agreements and irrespective of whether for the
payment of money, whether direct or indirect, absolute or contingent, due or to
become due, now existing or hereafter arising, and including all such amounts
that any Borrower or any of its Restricted Subsidiaries are obligated to
reimburse to Agent or any member of the Lender Group as a result of Agent or
such member of the Lender Group purchasing participations from, or executing
indemnities or reimbursement obligations to, a Bank Product Provider with
respect to the Bank Products provided by such Bank Product Provider to any
Borrower or any of its Restricted Subsidiaries.

 

2



--------------------------------------------------------------------------------



 



“Bank Product Provider” means Wells Fargo or any of its Affiliates.
“Bank Product Reserve” means, as of any date of determination, the amount of
reserves that Agent has established (based upon the Bank Product Providers’
reasonable determination of the credit exposure of Borrowers and their
respective Restricted Subsidiaries in respect of Bank Products) in respect of
Bank Products then provided or outstanding.
“Bankruptcy Code” means title 11 of the United States Code, as in effect from
time to time.
“Base LIBOR Rate” means the rate per annum, determined by Agent in accordance
with its customary procedures, and utilizing such electronic or other quotation
sources as it considers appropriate (rounded upwards, if necessary, to the next
1/100%), to be the rate at which Dollar deposits (for delivery on the first day
of the requested Interest Period) are offered to major banks in the London
interbank market 2 Business Days prior to the commencement of the requested
Interest Period, for a term and in an amount comparable to the Interest Period
and the amount of the LIBOR Rate Loan requested (whether as an initial LIBOR
Rate Loan or as a continuation of a LIBOR Rate Loan or as a conversion of a Base
Rate Loan to a LIBOR Rate Loan) by Administrative Borrower in accordance with
the Agreement, which determination shall be conclusive in the absence of
manifest error.
“Base Rate” means, the rate of interest announced, from time to time, within
Wells Fargo at its principal office in San Francisco as its “prime rate”, with
the understanding that the “prime rate” is one of Wells Fargo’s base rates (not
necessarily the lowest of such rates) and serves as the basis upon which
effective rates of interest are calculated for those loans making reference
thereto and is evidenced by the recording thereof after its announcement in such
internal publications as Wells Fargo may designate.
“Base Rate Loan” means the portion of the Advances that bears interest at a rate
determined by reference to the Base Rate.
“Base Rate Margin” means 1.25 percentage points.
“Board of Directors” means the board of directors (or comparable managers or
other equivalents) of any Borrower or any of its Restricted Subsidiaries or any
committee thereof duly authorized to act on behalf of the board of directors (or
comparable managers or other equivalents).
“Borrower” and “Borrowers” have the respective meanings specified therefor in
the preamble to the Agreement.
“Borrowing” means a borrowing hereunder consisting of Advances made on the same
day by the Lenders (or Agent on behalf thereof), or by Swing Lender in the case
of a Swing Loan, or by Agent in the case of a Protective Advance, in each case,
to Administrative Borrower.
“Borrowing Base” means, as of any date of determination, the result of:
(a) 85% of the amount of Eligible Accounts, less the amount, if any, of the
Dilution Reserve, plus
(b) the lesser of
(i) $15,000,000 and
(ii) 50% of the net book value of Eligible Inventory, plus
(c) the lesser of
(i) $7,500,000 and
(ii) 20% of the Eligible Real Property and Equipment Book Value, minus

 

3



--------------------------------------------------------------------------------



 



(d) the sum of (i) the Bank Product Reserve, and (ii) the aggregate amount of
reserves, if any, established by Agent under Section 2.1(b).
“Borrowing Base Certificate” means a certificate in the form of Exhibit B-1.
“Business Day” means any day that is not a Saturday, Sunday, or other day on
which banks are authorized or required to close in the state of New York, except
that, if a determination of a Business Day shall relate to a LIBOR Rate Loan,
the term “Business Day” also shall exclude any day on which banks are closed for
dealings in Dollar deposits in the London interbank market.
“Capital Expenditures” means, with respect to any Person for any period, the
aggregate of all expenditures by such Person and its Subsidiaries during such
period that are capital expenditures as determined in accordance with GAAP,
whether such expenditures are paid in cash or financed.
“Capitalized Lease Obligation” means that portion of the obligations under a
Capital Lease that is required to be capitalized in accordance with GAAP.
“Capital Lease” means a lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP.
“Cash Disposition Instruction” has the meaning specified therefor in
Section 2.7(b).
“Cash Equivalents” means (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States or issued by any agency thereof
and backed by the full faith and credit of the United States, in each case
maturing within 1 year from the date of acquisition thereof, (b) marketable
direct obligations issued by any state of the United States or any political
subdivision of any such state or any public instrumentality thereof maturing
within 1 year from the date of acquisition thereof and, at the time of
acquisition, having one of the two highest ratings obtainable from either
Standard & Poor’s Rating Group (“S&P”) or Moody’s Investors Service, Inc.
(“Moody’s”), (c) commercial paper maturing no more than 270 days from the date
of creation thereof and, at the time of acquisition, having a rating of at least
A-1 from S&P or at least P-1 from Moody’s, (d) certificates of deposit or
bankers’ acceptances maturing within 1 year from the date of acquisition thereof
issued by any bank organized under the laws of the United States, any state
thereof or the District of Columbia or the United States branch of a foreign
bank having at the date of acquisition thereof combined capital and surplus of
not less than $250,000,000, (e) Deposit Accounts maintained with (i) any bank
that satisfies the criteria described in clause (d) above, or (ii) any other
bank organized under the laws of the United States or any state thereof so long
as the amount maintained with any such other bank is less than or equal to
$100,000 and is insured by the Federal Deposit Insurance Corporation,
(f) repurchase obligations of any commercial bank satisfying the requirements of
clause (d) of this definition or recognized securities dealer having combined
capital and surplus of net less than $250,000,000, provided that such repurchase
obligations have a term of not more than seven (7) days and are securities that
otherwise satisfy the criteria in clause (a) or (d) above, and (g) Investments
in money market funds substantially all of whose assets are invested in the
types of assets described in clauses (a) through (f) above.

 

4



--------------------------------------------------------------------------------



 



“Cash Management Account” has the meaning specified therefor in Section 2.7(a).
“Cash Management Agreements” means those certain cash management agreements, in
form and substance reasonably satisfactory to Agent, each of which is among a
Borrower or one of its Restricted Subsidiaries, Agent, and one of the Cash
Management Banks.
“Cash Management Bank” has the meaning specified therefor in Section 2.7(a).
“Cash Sweep Instruction” has the meaning specified therefor in Section 2.7(b).
“Change of Control” means that (a) at any time prior to the first occurrence of
a Qualified IPO, Permitted Holders cease for any reason to be the beneficial
owner (as defined in Sections 13(d) and 14(d) of the Exchange Act), directly or
indirectly, of 51% or more of the Stock of Parent having the right to vote for
the election of members of the Board of Directors thereof, (b) at any time after
the first occurrence of a Qualified IPO, (i) any “person” or “group” (within the
meaning of Sections 13(d) and 14(d) of the Exchange Act) is or becomes the
beneficial owner (as defined in Sections 13(d) and 14(d) of the Exchange Act),
directly or indirectly, of more than 35% of the Stock of Parent having the right
to vote for the election of members of the Board of Directors thereof, and
(ii) Permitted Holders cease for any reason to be the beneficial owner (as
defined in Sections 13(d) and 14(d) of the Exchange Act), directly or
indirectly, of more of the Stock of Parent having the right to vote for the
election of members of the Board of Directors thereof than such other “person”
or “group,” (c) except for transactions permitted under Section 6.3 or
Section 6.4, any Borrower fails to own or control, directly or indirectly, 100%
of the Stock of each of its Subsidiaries that are Borrowers or Restricted
Subsidiaries (after giving effect to the Acquisition Transactions) having the
right to vote for the election of members of the Board of Directors thereof, or
(d) a “Change of Control” (or other comparable term) shall occur under any
Indenture Document or any document evidencing any Permitted Subordinated
Indebtedness of Parent or its Subsidiaries.
“Closing Date” means the date of the making of the initial Advance (or other
extension of credit) hereunder or the date on which Agent sends Administrative
Borrower a written notice that each of the conditions precedent set forth in
Section 3.1 either have been satisfied or have been waived.
“Code” means the New York Uniform Commercial Code, as in effect from time to
time.
“Collateral” means all assets and interests in assets and proceeds thereof now
owned or hereafter acquired by Borrowers or any of their respective Restricted
Subsidiaries in or upon which a Lien is granted under any of the Loan Documents.
“Collateral Access Agreement” means a landlord waiver, bailee letter, or
acknowledgement agreement of any lessor, warehouseman, processor, consignee, or
other Person in possession of, having a Lien upon, or having rights or interests
in Borrower’s or any of their respective Restricted Subsidiaries’ books and
records, Equipment or Inventory, in each case, in form and substance reasonably
satisfactory to Agent.
“Collections” means all cash, checks, notes, instruments, and other items of
payment (including insurance proceeds, proceeds of cash sales, rental proceeds,
and tax refunds).

 

5



--------------------------------------------------------------------------------



 



“Commitment” means, with respect to each Lender, its Commitment, and, with
respect to all Lenders, their Commitments, in each case as such Dollar amounts
are set forth beside such Lender’s name under the applicable heading on
Schedule C-1 or in the Assignment and Acceptance pursuant to which such Lender
became a Lender hereunder, as such amounts may be reduced or increased from time
to time pursuant to assignments made in accordance with the provisions of
Section 13.1.
“Compliance Certificate” means a certificate substantially in the form of
Exhibit C-1 delivered by the chief financial officer, controller, treasurer,
vice president of finance or another officer performing comparable duties to
those typically granted to any of the foregoing of Parent to Agent.
“Consolidated EBITDA” means, with respect to any fiscal period, the sum (without
duplication) of:
(a) Consolidated Net Income; and
(b) to the extent Consolidated Net Income has been reduced thereby:
(i) all income taxes paid or accrued in accordance with GAAP for such period;
(ii) Interest Expense and interest attributable to write-offs of deferred
financing costs;
(iii) management fees paid pursuant to the Management Agreement;
(iv) non-cash non-recurring charges;
(v) cash non-recurring charges in an aggregate amount not to exceed $1,000,000
in any fiscal year; and
(vi) Consolidated Non-cash Charges less any non-cash items increasing
Consolidated Net Income for such period.
all as determined on a consolidated basis in accordance with GAAP.
“Consolidated Net Income” means, for any period, the aggregate net income (or
loss) of Parent and its Subsidiaries for such period on a consolidated basis,
determined in accordance with GAAP; provided, that there shall be excluded
therefrom (to the extent otherwise included therein):
(a) gains from Asset Sales and extraordinary gains, in each case together with
any provision for taxes on such gains;
(b) the net income (but not loss) of any Subsidiary of Parent to the extent that
the declaration of dividends or similar distributions by that Subsidiary of that
income is restricted by contract, operation of law or otherwise;
(c) the net income (but not loss) of any Person, other than a Borrower or a
Restricted Subsidiary of any Borrower, except to the extent of cash dividends or
distributions paid to any Borrower or any of its Restricted Subsidiaries by such
Person;

 

6



--------------------------------------------------------------------------------



 



(d) any restoration to income of any material contingency reserve, except to the
extent that provision for such reserve was made out of Consolidated Net Income
accrued at any time following the Closing Date;
(e) income or loss attributable to discontinued operations (including without
limitation, operations disposed of during such period whether or not such
operations were classified or discontinued);
(f) all gains realized on or because of the purchase or other acquisition by any
Borrower, or any of their respective Restricted Subsidiaries of any securities
of such Person or any of its Restricted Subsidiaries;
(g) the cumulative effect of a change in accounting principles; and
(h) in the case of a successor to Parent by consolidation or merger or as a
transferee of the Parent’s assets, any earnings of the successor corporation
prior to such consolidations, merger or transfer of assets.
“Consolidated Non-cash Charges” mean, with respect to any Person, for any
period, the aggregate depreciation, amortization and other non-cash items and
expenses of such Person and its consolidated Subsidiaries to the extent they
reduce Consolidated Net Income of such Person for such period, determined on a
consolidated basis in accordance with GAAP (excluding any such charges
constituting an extraordinary item or loss or any such charge that requires an
accrual of or a reserve for cash charges for any future period).
“Control Agreement” means a control agreement, in form and substance reasonably
satisfactory to Agent, executed and delivered by a Borrower or one of their
respective Restricted Subsidiaries, Agent, and the applicable securities
intermediary (with respect to a Securities Account) or bank (with respect to a
Deposit Account).
“Controlled Foreign Corporation” means “controlled foreign corporation” as
defined in the IRC.
“Copyright Security Agreement” has the meaning specified therefor in the
Security Agreement.
“Daily Balance” means, as of any date of determination and with respect to any
Obligation, the amount of such Obligation owed at the end of such day.
“Default” means an event, condition, or default that, with the giving of notice,
the passage of time, or both, would be an Event of Default.
“Defaulting Lender” means any Lender that fails to make any Advance (or other
extension of credit) that it is required to make hereunder on the date that it
is required to do so hereunder.
“Defaulting Lender Rate” means (a) for the first 3 days from and after the date
the relevant payment is due, the Base Rate, and (b) thereafter, the interest
rate then applicable to Advances that are Base Rate Loans (inclusive of the Base
Rate Margin applicable thereto).
“Deposit Account” means any deposit account (as that term is defined in the
Code).

 

7



--------------------------------------------------------------------------------



 



“Designated Account” means the Deposit Account of Administrative Borrower
identified on Schedule D-1.
“Designated Account Bank” has the meaning specified therefor in Schedule D-1.
“Dilution” means, as of any date of determination, a percentage, based upon the
experience of the immediately prior 180 consecutive days, that is the result of
dividing the Dollar amount of (a) bad debt write-downs, discounts, advertising
allowances, credits, or other dilutive items with respect to Borrowers’ Accounts
during such period, by (b) Borrowers’ billings with respect to Accounts during
such period.
“Dilution Reserve” means, as of any date of determination, an amount sufficient
to reduce the advance rate against Eligible Accounts by 1 percentage point for
each percentage point by which Dilution is in excess of 5.0%.
“Disposition” has the meaning specified therefor in Section 6.4.
“Dollars” or “$” means United States dollars.
“EBITDA” means, with respect to any fiscal period and any Person, such Person’s
and its Subsidiaries’ consolidated net earnings (or loss), minus extraordinary
gains and interest income, plus interest expense, income taxes, and depreciation
and amortization for such period, in each case, as determined in accordance with
GAAP.
“Eligible Accounts” means those Accounts created by a Borrower in the ordinary
course of its business, that arise out of its sale of goods or rendition of
services, and that are not excluded as ineligible by virtue of one or more of
the excluding criteria set forth below; provided, however, that such criteria
may be revised from time to time by Agent in Agent’s Permitted Discretion to
address the results of any audit performed by Agent from time to time after the
Closing Date; provided, further, however, that Agent shall use commercially
reasonable efforts to notify Administrative Borrower at or before the time such
eligibility criteria are revised. In determining the amount to be included,
Eligible Accounts shall be calculated net of customer deposits and unapplied
cash. Eligible Accounts shall not include the following:
(a) Accounts that the Account Debtor (i) has failed to pay within 90 days (or,
with respect to Accounts with selling terms of more than 60 days, 105 days)
after the original invoice date, (ii) are more than 60 days after the due date,
or (iii) Accounts with selling terms of more than 120 days,
(b) Accounts owed by an Account Debtor (or its Affiliates) where 50% or more of
all Accounts owed by that Account Debtor (or its Affiliates) are deemed
ineligible under clause (a) above,
(c) Accounts with respect to which the Account Debtor is an Affiliate of any
Borrower or an employee or agent of any Borrower or any Affiliate of any
Borrower,
(d) Accounts arising in a transaction wherein goods are placed on consignment or
are sold pursuant to a guaranteed sale, a sale or return, a sale on approval, a
bill and hold, or any other terms by reason of which the payment by the Account
Debtor may be conditional,
(e) Accounts that are not payable in Dollars,

 

8



--------------------------------------------------------------------------------



 



(f) Accounts with respect to which the Account Debtor either (i) does not
maintain its chief executive office in the United States, or (ii) is not
organized under the laws of the United States or any state thereof, or (iii) is
the government of any foreign country or sovereign state, or of any state,
province, municipality, or other political subdivision thereof, or of any
department, agency, public corporation, or other instrumentality thereof, unless
(x) the Account is supported by an irrevocable letter of credit reasonably
satisfactory to Agent (as to form, substance, and issuer or domestic confirming
bank) that has been delivered to Agent and is directly drawable by Agent, or
(y) the Account is covered by credit insurance in form, substance, and amount,
and by an insurer, reasonably satisfactory to Agent,
(g) Accounts with respect to which the Account Debtor is the United States or
any department, agency, or instrumentality of the United States or any state of
the United States (exclusive, however, of Accounts with respect to which the
applicable Borrower has complied, to the reasonable satisfaction of Agent, with
the Assignment of Claims Act, 31 USC § 3727, or any similar state or local law,
if applicable),
(h) Accounts with respect to which the Account Debtor claims a credit from any
Borrower, has or has asserted a right of setoff, or has disputed its obligation
to pay all or any portion of the Account, to the extent of such claim, right of
setoff, or dispute,
(i) Accounts with respect to an Account Debtor whose total obligations owing to
Borrowers exceed 10% (such percentage, as applied to a particular Account
Debtor, being subject to reduction by Agent in its Permitted Discretion if the
creditworthiness of such Account Debtor deteriorates) of all Eligible Accounts,
to the extent of the obligations owing by such Account Debtor in excess of such
percentage; provided, however, that as to the following Account Debtors, a
percentage limitation of 20% (in lieu of 10%) shall apply for purposes hereof:
Motion Industries, Kaman, John Deere, Mitsubishi, W.W. Granger and AIT;
provided, further, however, that, in each case, the amount of Eligible Accounts
that are excluded because they exceed the foregoing percentage shall be
determined by Agent based on all of the otherwise Eligible Accounts prior to
giving effect to any eliminations based upon the foregoing concentration limit,
(j) Accounts with respect to which the Account Debtor is subject to an
Insolvency Proceeding, is not Solvent, or as to which a Borrower has received
written notice of an imminent Insolvency Proceeding of such Account Debtor,
(k) Accounts with respect to which the Account Debtor is located in a state or
jurisdiction (e.g., New Jersey, Minnesota, and West Virginia) that requires, as
a condition to access to the courts of such jurisdiction, that a creditor
qualify to transact business, file a business activities report or other report
or form, or take one or more other actions, unless the applicable Borrower has
so qualified, filed such reports or forms, or taken such actions (and, in each
case, paid any required fees or other charges), except to the extent that the
applicable Borrower may qualify subsequently as a foreign entity authorized to
transact business in such state or jurisdiction and gain access to such courts,
without incurring any cost or penalty viewed by Agent, in its Permitted
Discretion, to be significant in amount, and such later qualification cures any
access to such courts to enforce payment of such Account,
(l) Accounts, the collection of which, Agent, in its Permitted Discretion,
believes to be doubtful by reason of the Account Debtor’s financial condition,
(m) Accounts that are not subject to a valid and perfected first priority
Agent’s Lien,

 

9



--------------------------------------------------------------------------------



 



(n) Accounts with respect to which (i) the goods giving rise to such Account
have not been shipped and billed to the Account Debtor, or (ii) the services
giving rise to such Account have not been performed and billed to the Account
Debtor, or
(o) Accounts that represent the right to receive progress payments or other
advance billings that are due prior to the completion of performance by the
applicable Borrower of the subject contract for goods or services.
“Eligible Equipment” means the Equipment of Borrowers located at the locations
identified on Schedules 4.5(a) and 4.5(b) hereto, as such schedules may be
amended or supplemented from time to time in accordance with the Agreement.
“Eligible Finished Goods Inventory” means Inventory of Borrowers consisting of
first quality finished goods held for sale in the ordinary course of Borrowers’
business and that is not excluded as ineligible by virtue of one or more of the
excluding criteria set forth below; provided, however, that such criteria may be
revised from time to time by Agent in Agent’s Permitted Discretion to address
the results of any audit or appraisal performed by Agent from time to time after
the Closing Date; provided, further, however, that Agent shall use commercially
reasonable efforts to notify Administrative Borrower at or before the time such
eligibility criteria are revised. In determining the amount to be so included,
Inventory shall be valued at the lower of cost computed on a first-in first-out
basis in accordance with GAAP or market value on a basis consistent with
Borrowers’ historical accounting practices. An item of Inventory shall not be
included in Eligible Finished Goods Inventory if:
(a) a Borrower does not have good, valid, and marketable title thereto,
(b) it is not located at one of the locations in the continental United States
set forth on Schedules 4.5(a) and 4.5(b), as such schedules may be amended from
time to time in accordance with the Agreement (or in-transit from one such
location to another such location),
(c) it is not subject to a valid and perfected first priority Agent’s Lien,
(d) it consists of goods returned or rejected by a Borrower’s customers, or
(e) it consists of goods that are obsolete or slow moving, work-in-process, raw
materials, or goods that constitute spare parts, packaging and shipping
materials, supplies used or consumed in a Borrower’s business, bill and hold
goods, defective goods, “seconds,” or Inventory acquired on consignment.
“Eligible Inventory” means, collectively, Eligible Finished Goods Inventory and
Eligible Raw Materials Inventory.
“Eligible Raw Materials Inventory” means Inventory of Borrowers consisting of
first quality raw materials to be used in Borrowers’ production process and that
is not excluded as ineligible by virtue of one or more of the excluding criteria
set forth below; provided, however, that such criteria may be revised from time
to time by Agent in Agent’s Permitted Discretion to address the results of any
audit or appraisal performed by Agent from time to time after the Closing Date;
provided, further, however, that Agent shall use commercially reasonable efforts
to notify Administrative Borrower at or before the time such eligibility
criteria are revised. In determining the amount to be so included, Inventory
shall be valued at the lower of cost computed on a first-in first-out basis in
accordance with GAAP or market value on a basis consistent with Borrowers’
historical accounting practices. An item of Inventory shall not be included in
Eligible Raw Materials Inventory if:
(a) a Borrower does not have good, valid, and marketable title thereto,

 

10



--------------------------------------------------------------------------------



 



(b) it is not located at one of the locations in the continental United States
set forth on Schedules 4.5(a) and 4.5(b), as such schedules may be amended or
supplemented from time to time in accordance with the Agreement (or in-transit
from one such location to another such location),
(c) it is not subject to a valid and perfected first priority Agent’s Lien, or
(d) it consists of goods that are obsolete or slow moving, work-in-process,
finished goods, or goods that constitute spare parts, packaging and shipping
materials, supplies used or consumed in a Borrower’s business, bill and hold
goods, defective goods, “seconds,” or Inventory acquired on consignment.
“Eligible Real Property” means the Real Property Collateral of Borrowers located
in the United States; provided, however, that no such Real Property Collateral
shall be deemed to be “Eligible Real Property” until all of the following
conditions are satisfied with respect thereto: (a) Agent shall have been granted
a first priority Mortgage on such Real Property Collateral; (b) Agent shall have
received mortgagee title insurance policies (or marked commitments to issue the
same) for such Real Property Collateral issued by a title insurance company
reasonably satisfactory to Agent in an amount reasonably satisfactory to Agent
assuring Agent that the Mortgage on such Real Property Collateral is a valid and
enforceable first priority mortgage Lien on such Real Property Collateral free
and clear of all defects and encumbrances except Permitted Liens, and such
mortgagee title insurance policies (or marked commitments to issue the same)
otherwise shall be in form and substance reasonably satisfactory to Agent; (c)
Borrowers and their Subsidiaries shall have paid to said title insurance company
all expenses and premiums of said title insurance company in connection with the
issuance of such mortgagee title insurance policies (or marked commitments to
issue the same) and in addition shall, to the extent required, have paid all
recording costs, stamp taxes, mortgage taxes, intangibles taxes and other fees
and costs (including reasonable attorneys fees and expenses) incurred in
connection therewith; and (d) Agent shall have received such other documentation
and opinions of counsel, in form and substance reasonably satisfactory to Agent,
in connection with the grant of such Mortgage as Agent shall request in its
Permitted Discretion, including, without limitation, surveys (or existing
surveys and survey affidavits that are (x) sufficient to have the “matters that
would be shown on a survey” exception deleted from the mortgagee policy of title
insurance and (y) reasonably satisfactory to Agent), financing statements and
fixture filings.
“Eligible Real Property and Equipment Book Value” means the net book value of
the Eligible Real Property and the Eligible Equipment, such value to be as
determined from time to time by a qualified appraisal company selected by Agent,
net of all related costs and expenses.
“Eligible Transferee” means (a) a commercial bank organized under the laws of
the United States, or any state thereof, and having total assets in excess of
$250,000,000, (b) a commercial bank organized under the laws of any other
country which is a member of the Organization for Economic Cooperation and
Development or a political subdivision of any such country and which has total
assets in excess of $250,000,000, provided that such bank is acting through a
branch or agency located in the United States, (c) a finance company, insurance
company, or other financial institution or fund that is engaged in making,
purchasing, or otherwise investing in commercial loans in the ordinary course of
its business and having (together with its Affiliates) total assets in excess of
$250,000,000, (d) any Affiliate (other than individuals) of a Lender, (e) so
long as no Event of Default has occurred and is continuing, any other Person
approved by Agent and Administrative Borrower (which approval of Administrative
Borrower shall not be unreasonably withheld, delayed, or conditioned), and
(f) during the continuation of an Event of Default, any other Person approved by
Agent.

 

11



--------------------------------------------------------------------------------



 



“Environmental Actions” means any complaint, summons, citation, notice,
directive, order, claim, litigation, investigation, judicial or administrative
proceeding or judgment from any Governmental Authority, or any third party
alleging violations of Environmental Laws or releases of Hazardous Materials in
violation of Environmental Laws from (a) any assets, properties, or businesses
of any Borrower, any of their respective Subsidiaries, or any of their
predecessors in interest, (b) from adjoining properties or businesses, or
(c) from or onto any facilities which received Hazardous Materials generated by
any Borrower, any of their respective Subsidiaries, or any of their predecessors
in interest.
“Environmental Claim” has the meaning specified therefore in Section 4.14.
“Environmental Law” means any applicable federal, state, provincial, foreign or
local statute, law, rule, regulation, ordinance, code, binding and enforceable
guideline, binding and enforceable written policy or rule of common law now or
hereafter in effect and in each case as amended, or any binding judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent decree or judgment, in each case, to the extent binding on any
Borrower or any of their respective Subsidiaries, relating to the environment,
or the effect of the environment on employee health, in each case as amended
from time to time.
“Environmental Liabilities” means all liabilities, monetary obligations, losses,
damages, punitive damages, consequential damages, treble damages, costs and
expenses (including all reasonable fees, disbursements and expenses of counsel,
experts, or consultants, and costs of investigation and feasibility studies),
fines, penalties, sanctions, and interest incurred as a result of any claim or
demand, or Remedial Action required, by any Governmental Authority or any third
party, and which relate to any Environmental Action.
“Environmental Lien” means any Lien in favor of any Governmental Authority for
Environmental Liabilities.
“Equipment” means equipment (as that term is defined in the Code).
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
from time to time, and the regulations promulgated thereunder.
“ERISA Affiliate” means each business or entity which is a member of a
“controlled group of corporations”, under “common control” or an “affiliated
service group” with any Borrower or any of its Restricted Subsidiaries within
the meaning of Section 414(b), (c) or (m) of the IRC, required to be aggregated
with any Borrower or any of its Restricted Subsidiaries under Section 414(o) of
the IRC, or is under “common control” with any Borrower or any of its Restricted
Subsidiaries, within the meaning of Section 4001(a)(14) of ERISA.
“ERISA Event” means (a) a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such Section with respect to a Pension Plan,
excluding, however, such events as to which the PBGC by regulation has waived
the requirement of Section 4043(a) of ERISA that it be notified within 30 days
of the occurrence of such event; (b) a withdrawal by any Borrower, any of their
respective Restricted Subsidiaries, or any ERISA Affiliate from a Pension Plan
or the termination of any Pension Plan resulting in liability under
Sections 4063 or 4064 of ERISA; (c) the withdrawal of any Borrower, any of their
respective Restricted Subsidiaries, or ERISA Affiliate in a complete or partial
withdrawal (within the meaning of Section 4203 and 4205 of ERISA) from any
Multiemployer Plan if there is any potential liability therefor, or the receipt
by any Borrower, any of their respective Restricted Subsidiaries, or ERISA
Affiliate of notice from any Multiemployer Plan that it is in reorganization or
insolvency pursuant to Section 4241 or 4245 of ERISA; (d) the filing of a notice
of intent to terminate, the treatment of a plan

 

12



--------------------------------------------------------------------------------



 



amendment as a termination under Section 4041(c) of ERISA, or the treatment of a
plan amendment as a termination under Section 4041(e) of ERISA, or the
commencement of proceedings by the PBGC to terminate a Pension Plan; (e) the
imposition of liability on any Borrower, any of their respective Restricted
Subsidiaries, or any ERISA Affiliate pursuant to Sections 4062(e) or 4069 of
ERISA or by reason of the application of Section 4212(c) of ERISA; (f) the
failure by any Borrower, any of their respective Restricted Subsidiaries, or any
ERISA Affiliate to make any required contribution to a Pension Plan, or the
failure to meet the minimum funding standard of Section 412 of the IRC with
respect to any Pension Plan (whether or not waived in accordance with Section
412(d) of the IRC) or the failure to make by its due date a required installment
under Section 412(m) of the IRC with respect to any Pension Plan or the failure
to make any required contribution to a Multiemployer Plan; (g) an event or
condition which might reasonably be expected to constitute grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan or Multiemployer Plan; (h) the imposition of any
material liability under Title IV of ERISA, other than PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon any Borrower, any of their
respective Restricted Subsidiaries or any ERISA Affiliate; (i) an application
for a funding waiver under Section 303 of ERISA or an extension of any
amortization period pursuant to Section 412 of the IRC with respect to any
Pension Plan; (j) the occurrence of a non-exempt prohibited transaction under
Sections 406 or 407 of ERISA for which any Borrower, or any of their respective
Restricted Subsidiaries, may be directly or indirectly liable and which is
reasonably expected to result in a material liability to any Borrower or any of
its Restricted Subsidiaries; (k) the occurrence of an act or omission which
could give rise to the imposition on any Borrower, any of their respective
Restricted Subsidiaries, or any ERISA Affiliate of material fines, material
penalties, material taxes or material related charges under Chapter 43 of the
IRC or under Sections 409, 502(c), (i) or (1) or 4071 of ERISA; (l) the
assertion of a material claim (other than routine claims for benefits) against
any Plan or the assets thereof, or against any Borrower or any of its Restricted
Subsidiaries in connection with any such Plan; (m) receipt from the Internal
Revenue Service of notice of the failure of any Qualified Plan to qualify under
Section 401(a) of the IRC, or the failure of any trust forming part of any
Qualified Plan to fail to qualify for exemption from taxation under Section
501(a) of the IRC; or (n) the imposition of any lien on any of the rights,
properties or assets of any Borrower, any of their respective Restricted
Subsidiaries, or any ERISA Affiliate, in either case pursuant to Section 302(f)
of ERISA or Title IV of ERISA or to the penalty or excise tax provisions of the
IRC or to Section 401(a)(29) or 412(n) of the IRC.
“Event of Default” has the meaning specified therefor in Section 7.
“Excess Availability” means, as of any date of determination, the amount equal
to Availability minus the aggregate amount, if any, of all trade payables of
Borrowers and their Restricted Subsidiaries more than sixty (60) days past due
(excluding payments which are the subject of a Permitted Protest so long as
Agent receives documentation with respect to such Permitted Protest that is
reasonably satisfactory to Agent), in each case as determined by Agent in its
Permitted Discretion.
“Exchange Act” means the Securities Exchange Act of 1934, as in effect from time
to time.
“Fair Market Value” means, with respect to any asset or property, the price
which could be negotiated in an arm’s length, free market transaction, for cash,
between a willing seller and a willing and able buyer, neither of whom is under
undue pressure or compulsion to complete the transaction. Fair Market Value
shall be determined by the Board of Directors of a Loan Party acting reasonably
and in good faith, and shall be evidenced by a resolution of such Loan Party’s
Board of Directors.
“Fee Letter” means that certain fee letter between Borrowers and Agent, in form
and substance reasonably satisfactory to Agent.

 

13



--------------------------------------------------------------------------------



 



“Fixed Charges” means with respect to Parent and its Subsidiaries for any
period, the sum, without duplication, of (a) Interest Expense, (b) principal
payments required to be paid during such period in respect of Indebtedness, and
(c) all federal, state, and local income taxes accrued for such period.
“Fixed Charge Coverage Ratio” means, with respect to Parent and its Subsidiaries
for any period, the ratio of (a) Consolidated EBITDA for such period minus
Capital Expenditures made (to the extent not already incurred in a prior period)
or incurred during such period, to (b) Fixed Charges for such period.
“Foreign Lender” has the meaning specified therefore in Section 15.11(b)(i).
“Funding Date” means the date on which a Borrowing occurs.
“Funding Losses” has the meaning specified therefor in Section 2.13(b)(ii).
“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States, consistently applied.
“Governing Documents” means, with respect to any Person, the certificate or
articles of incorporation, by-laws, or other organizational documents of such
Person.
“Governmental Authority” means any federal, state, local, or other governmental
or administrative body, instrumentality, board, department, or agency or any
court, tribunal, administrative hearing body, arbitration panel, commission, or
other similar dispute-resolving panel or body.
“Guarantors” means each Restricted Subsidiary of Parent that is not a Borrower
and each other Subsidiary of Parent that executes a joinder to the Guaranty
after the Closing Date in accordance with Section 5.16; and “Guarantor” means
any one of them.
“Guaranty” means that certain general continuing guaranty executed and delivered
by each Guarantor in favor of Agent for the benefit of the Lender Group and the
Bank Product Providers, in form and substance satisfactory to Agent.
“Hazardous Materials” means (a) substances that are defined or listed in, or
otherwise classified pursuant to, any applicable Environmental Laws or
regulations as “hazardous substances,” “hazardous materials,” “hazardous
wastes,” “toxic substances,” or any other formulation intended to define, list,
or classify substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, or “EP
toxicity,” (b) oil, petroleum, or petroleum derived substances, natural gas,
natural gas liquids, synthetic gas, drilling fluids, produced waters, and other
wastes associated with the exploration, development, or production of crude oil,
natural gas, or geothermal resources, (c) any flammable substances or explosives
or any radioactive materials, and (d) asbestos in any form or electrical
equipment that contains any oil or dielectric fluid containing levels of
polychlorinated biphenyls in excess of 50 parts per million.
“Hedge Agreement” means any and all agreements, or documents now existing or
hereafter entered into by a Borrower or any of their respective Restricted
Subsidiaries that provide for an interest rate, credit, commodity or equity
swap, cap, floor, collar, forward foreign exchange transaction, currency swap,
cross currency rate swap, currency option, or any combination of, or option with
respect to, these or similar transactions, for the purpose of hedging a
Borrower’s or any of their respective Restricted Subsidiaries’ exposure to
fluctuations in interest or exchange rates, loan, credit exchange, security or
currency valuations or commodity prices.

 

14



--------------------------------------------------------------------------------



 



“Holdings” means Altra Holdings, Inc., a Delaware corporation.
“Holdout Lender” has the meaning specified therefor in Section 14.2(a).
“Indebtedness” means (a) all obligations for borrowed money, (b) all obligations
evidenced by bonds, debentures, notes, or other similar instruments and all
reimbursement or other obligations in respect of letters of credit, bankers
acceptances, (c) all obligations as a lessee under Capital Leases, (d) all
obligations or liabilities of others secured by a Lien on any asset of a Person
or its Subsidiaries, irrespective of whether such obligation or liability is
assumed (with the amount of such Indebtedness being the lesser of the
Indebtedness secured thereby or the book value of the assets constituting
security therefor), (e) all obligations to pay the deferred purchase price of
assets (other than trade payables incurred in the ordinary course of business
and repayable in accordance with customary trade practices), (f) all obligations
owing under Hedge Agreements, and (g) any obligation guaranteeing or intended to
guarantee (whether directly or indirectly guaranteed, endorsed, co-made,
discounted, or sold with recourse) any obligation of any other Person that
constitutes Indebtedness under any of clauses (a) through (f) above.
“Indenture” means the Indenture, dated as of November 30, 2004, by and among
Parent, the Subsidiaries of Parent party thereto and Trustee.
“Indenture Documents” means the Indenture and, the Senior Notes, the Collateral
Agreements (as defined in the Indenture), and all other documents, instruments
and agreements executed or delivered by any of the Parent and its Subsidiaries
in connection therewith.
“Indemnified Liabilities” has the meaning specified therefor in Section 10.3.
“Indemnified Person” has the meaning specified therefor in Section 10.3.
“Independent Financial Advisor” means a nationally-recognized accounting,
appraisal or investment banking firm: (i) that does not, and whose directors,
officers and employees or Affiliates do not, have a direct or indirect financial
interest in Parent; and (ii) that, in the judgment of the Board of Directors of
Parent, is otherwise independent and qualified to perform the task for which it
is to be engaged.
“Insolvency Proceeding” means any proceeding commenced by or against any Person
under any provision of the Bankruptcy Code or under any other state or federal
bankruptcy or insolvency law, assignments for the benefit of creditors, formal
or informal moratoria, compositions, extensions generally with creditors, or
proceedings seeking reorganization, arrangement, or other similar relief and
including the appointment of a trustee, receiver, administrative receiver,
administrator or similar officer.
“Intercompany Subordination Agreement” means a subordination agreement executed
and delivered by Borrowers, each of their respective Restricted Subsidiaries and
Agent, the form and substance of which is reasonably satisfactory to Agent.
“Intercreditor Agreement” means the Intercreditor Agreement dated as of the date
hereof between WFF and Trustee, as amended, modified, supplemented or restated
from time to time.
“Interest Expense” means, for any period, the aggregate of the interest expense
of Parent and its Restricted Subsidiaries for such period, determined on a
consolidated basis in accordance with GAAP, and including, without duplication,
(a) all amortization or accretion of original issue discount; (b) the interest
component of Capitalized Lease Obligations paid, accrued and/or scheduled to be
paid or accrued by Parent and its Restricted Subsidiaries during such period;
and (c) net cash costs under all Interest Swap Obligations (including
amortization of fees).

 

15



--------------------------------------------------------------------------------



 



“Interest Period” means, with respect to each LIBOR Rate Loan, a period
commencing on the date of the making of such LIBOR Rate Loan (or the
continuation of a LIBOR Rate Loan or the conversion of a Base Rate Loan to a
LIBOR Rate Loan) and ending 1, 2, 3 or 6 months thereafter; provided, however,
that (a) if any Interest Period would end on a day that is not a Business Day,
such Interest Period shall be extended (subject to clauses (c)-(e) below) to the
next succeeding Business Day, (b) interest shall accrue at the applicable rate
based upon the LIBOR Rate from and including the first day of each Interest
Period to, but excluding, the day on which any Interest Period expires, (c) any
Interest Period that would end on a day that is not a Business Day shall be
extended to the next succeeding Business Day unless such Business Day falls in
another calendar month, in which case such Interest Period shall end on the next
preceding Business Day, (d) with respect to an Interest Period that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period), the Interest Period shall end on the last Business Day of the calendar
month that is 1, 2, 3 or 6 months after the date on which the Interest Period
began, as applicable, and (e) Borrowers (or Administrative Borrower on behalf
thereof) may not elect an Interest Period which will end after the Maturity
Date.
“Interest Swap Obligations” means the obligations of any Person pursuant to any
arrangement with any other Person, whereby, directly or indirectly, such Person
is entitled to receive from time to time periodic payments calculated by
applying either a floating or a fixed rate of interest on a stated notional
amount in exchange for periodic payments made by such other Person calculated by
applying a fixed or a floating rate of interest on the same notional amount and
shall include, without limitation, interest rate swaps, caps, floors, collars
and similar agreements.
“Inventory” means inventory (as that term is defined in the Code).
“Investment” means, with respect to any Person, any investment by such Person in
any other Person (including Affiliates) in the form of loans, guarantees,
advances, or capital contributions (excluding (a) commission, travel, and
similar advances to officers, directors, employees and consultants of such
Person made in the ordinary course of business, and (b) extensions of trade
credit arising in the ordinary course of business consistent with past
practice), purchases or other acquisitions of Indebtedness, Stock, or all or
substantially all of the assets of such other Person (or of any division or
business line of such other Person), and any other items that are or would be
classified as investments on a balance sheet prepared in accordance with GAAP.
“IRC” means the Internal Revenue Code of 1986, as in effect from time to time,
and the regulations promulgated thereunder.
“Issuing Lender” means WFF or any other Lender that, at the request of
Administrative Borrower and with the consent of Agent (not to be unreasonably
withheld, conditioned or delayed), agrees, in such Lender’s sole discretion, to
become an Issuing Lender for the purpose of issuing L/Cs or L/C Undertakings
pursuant to Section 2.12.
“L/C” has the meaning specified therefor in Section 2.12(a).
“L/C Disbursement” means a payment made by the Issuing Lender pursuant to a
Letter of Credit.
“L/C Undertaking” has the meaning specified therefor in Section 2.12(a).

 

16



--------------------------------------------------------------------------------



 



“Lender” and “Lenders” have the respective meanings set forth in the preamble to
the Agreement, and shall include any other Person made a party to the Agreement
in accordance with the provisions of Section 13.1.
“Lender Group” means, individually and collectively, each of the Lenders
(including the Issuing Lender) and Agent.
“Lender Group Expenses” means all (a) costs or expenses (including taxes, and
insurance premiums) required to be paid by any Borrower or any of its Restricted
Subsidiaries under any of the Loan Documents that are paid, advanced, or
incurred by the Lender Group, (b) fees or charges paid or incurred by Agent in
connection with the Lender Group’s transactions with any Borrower or any of its
Restricted Subsidiaries, including, fees or charges for photocopying,
notarization, couriers and messengers, telecommunication, public record searches
(including tax lien, litigation, and UCC searches and including searches with
the patent and trademark office, the copyright office, or the department of
motor vehicles), filing, recording, publication, appraisal (including periodic
collateral appraisals or business valuations to the extent of the fees and
charges (and up to the amount of any limitation) contained in the Agreement),
real estate surveys, real estate title policies and endorsements, and
environmental audits, (c) costs and expenses incurred by Agent in the
disbursement of funds to Borrowers or other members of the Lender Group (by wire
transfer or otherwise), (d) charges paid or incurred by Agent resulting from the
dishonor of checks, (e) reasonable costs and expenses paid or incurred by the
Lender Group to correct any default or enforce any provision of the Loan
Documents, or in gaining possession of, maintaining, handling, preserving,
storing, shipping, selling, preparing for sale, or advertising to sell the
Collateral, or any portion thereof, irrespective of whether a sale is
consummated, (f) audit fees and expenses of Agent related to any inspections or
audits to the extent of the fees and charges (and up to the amount of any
limitation) contained in the Agreement, (g) reasonable costs and expenses of
third party claims or any other suit paid or incurred by the Lender Group in
enforcing or defending the Loan Documents or in connection with the transactions
contemplated by the Loan Documents or the Lender Group’s relationship with any
Borrower or any of its Restricted Subsidiaries, (h) Agent’s and each Lender’s
reasonable costs and expenses (including attorneys fees) incurred in advising,
structuring, drafting, reviewing, administering, syndicating, or amending the
Loan Documents, and (i) Agent’s and each Lender’s reasonable costs and expenses
(including attorneys, accountants, consultants, and other advisors fees and
expenses) incurred in terminating, enforcing (including attorneys, accountants,
consultants, and other advisors fees and expenses incurred in connection with a
“workout,” a “restructuring,” or an Insolvency Proceeding concerning any
Borrower or any of its Restricted Subsidiaries or in exercising rights or
remedies under the Loan Documents), or defending the Loan Documents,
irrespective of whether suit is brought, or in taking any Remedial Action
concerning the Collateral.
“Lender-Related Person” means, with respect to any Lender, such Lender, together
with such Lender’s Affiliates, officers, directors, employees, attorneys, and
agents.
“Letter of Credit” means an L/C or an L/C Undertaking, as the context requires.
“Letter of Credit Usage” means, as of any date of determination, the aggregate
undrawn amount of all outstanding Letters of Credit.
“LIBOR Deadline” has the meaning specified therefor in Section 2.13(b)(i).
“LIBOR Notice” means a written notice in the form of Exhibit L-1.
“LIBOR Option” has the meaning specified therefor in Section 2.13(a).

 

17



--------------------------------------------------------------------------------



 



“LIBOR Rate” means, for each Interest Period for each LIBOR Rate Loan, the rate
per annum determined by Agent (rounded upwards, if necessary, to the next
1/100%) by dividing (a) the Base LIBOR Rate for such Interest Period, by
(b) 100% minus the Reserve Percentage. The LIBOR Rate shall be adjusted on and
as of the effective day of any change in the Reserve Percentage.
“LIBOR Rate Loan” means each portion of an Advance that bears interest at a rate
determined by reference to the LIBOR Rate.
“LIBOR Rate Margin” means 2.50 percentage points.
“Lien” means, with respect to any asset, any mortgage, lien (statutory or
other), charge, deed of trust, encumbrance, pledge, hypothecation, assignment,
deposit arrangement, security agreement, conditional sale or trust receipt, or
other security interest in, on or of such asset to secure or provide for the
payment of any obligation of any Person, whether arising by contract, operation
of law or otherwise, and also includes reservations, exceptions, encroachments,
easements, rights-of-way, covenants, conditions, restrictions, leases, and other
title exceptions and encumbrances affecting Real Property.
“LLC Purchase Agreement” means the LLC Purchase Agreement, dated as of
October 25, 2004, among Warner Electric Holding Inc., Colfax Corporation and
Holdings.
“Loan Account” has the meaning specified therefor in Section 2.10.
“Loan Documents” means the Agreement, the Cash Management Agreements, the
Copyright Security Agreement, the Control Agreements, the Fee Letter, the
Guaranty, the Intercompany Subordination Agreement, the Intercreditor Agreement,
the Letters of Credit, the Mortgages, the Patent Security Agreement, the
Security Agreement, the Trademark Security Agreement, the Perfection
Certificate, executed by any Loan Party in connection with the Agreement, and
any other agreement entered into, now or in the future, by any Loan Party and
the Lender Group in connection with the Agreement.
“Loan Parties” means, collectively, Borrowers and Guarantors, and “Loan Party”
means any one of them.
“Management Agreement” means that certain Advisor Services Agreement dated as of
the Closing Date by and between Parent, Holdings and Genstar Capital L.P.
“Material Adverse Change” means (a) a material adverse change in the business,
operations, assets, liabilities or condition (financial or otherwise) of
Borrowers and their Restricted Subsidiaries, taken as a whole, (b) a material
impairment of a Borrower’s or any of its Restricted Subsidiaries’ ability to
perform its obligations under the Loan Documents to which it is a party or of
the Lender Group’s ability to enforce the Obligations or realize upon the
Collateral, or (c) a material impairment of the enforceability or priority of
the Agent’s Liens with respect to the Collateral as a result of an action or
failure to act on the part of a Borrower or a Restricted Subsidiary of a
Borrower.
“Maturity Date” has the meaning specified therefor in Section 3.3.
“Material Contract” means, with respect to any Person, any contract or
agreement, whether entered into as of the Closing Date or after the Closing
Date, if the breach of any such contract or agreement or the failure of any such
contract or agreement to be in full force and effect could be reasonably
expected to result in a Material Adverse Change.
“Maximum Revolver Amount” means $30,000,000.

 

18



--------------------------------------------------------------------------------



 



“Merger Agreement” means the Certificate of Ownership and Merger dated as of the
date hereof, by and between Parent and Power Transmission Holding LLC.
“Moody’s” has the meaning specified therefore in the definition of Cash
Equivalents.
“Mortgage Policy” has the meaning specified therefor in Schedule 3.1(v).
“Mortgages” means, individually and collectively, one or more mortgages, deeds
of trust, or deeds to secure debt, executed and delivered by any Borrower or any
of its Restricted Subsidiaries in favor of Agent, in form and substance
reasonably satisfactory to Agent, that encumber the Real Property Collateral.
“Multiemployer Plan” means a “multiemployer plan” (within the meaning of Section
3(37) of ERISA) to which any Borrower, any of its Restricted Subsidiaries, or
any ERISA Affiliate makes, is making, is obligated, or within the last six years
has been obligated, to make contributions.
“Net Cash Proceeds” means (a) with respect to the sale or issuance by any Person
of any shares of its Stock, the aggregate amount of cash received (directly or
indirectly) from time to time (whether as initial consideration or through the
payment or disposition of deferred consideration) by or on behalf of such Person
in connection therewith, after deducting therefrom only (i) costs and expenses
related thereto incurred by such Person in connection therewith (including,
without limitation, legal, accounting and investment banking fees, and
underwriting discounts and commissions), (ii) transfer taxes paid by such Person
in connection therewith and (iii) net income taxes to be paid in connection
therewith (after taking into account any tax credits or deductions and any tax
sharing arrangements), and (b) with respect to any sale or disposition by any
Person thereof of property or assets, the amount of Collections received
(directly or indirectly) from time to time (whether as initial consideration or
through the payment of deferred consideration) by or on behalf of such Person in
connection therewith after deducting therefrom only (i) the amount of any
Indebtedness secured by any Permitted Lien on any asset (other than
(A) Indebtedness owing to Agent or any Lender under the Agreement or the other
Loan Documents and (B) Indebtedness assumed by the purchaser of such asset)
which is required to be, and is, repaid in connection with such disposition,
(ii) reasonable expenses related thereto incurred by such Person in connection
therewith, and (iii) taxes paid or payable to any taxing authorities by such
Person in connection therewith, in each case to the extent, but only to the
extent, that the amounts so deducted are, at the time of receipt of such cash,
actually paid or payable to a Person that is not an Affiliate and are properly
attributable to such transaction.
“Obligations” means all loans, Advances, debts, principal, interest (including
any interest that accrues after the commencement of an Insolvency Proceeding
regardless of whether allowed or allowable in whole or in part as a claim in any
such Insolvency Proceeding), contingent reimbursement obligations with respect
to outstanding Letters of Credit, premiums, liabilities (including all amounts
charged to Borrowers’ Loan Account pursuant hereto), obligations (including
indemnification obligations), fees (including the fees provided for in the Fee
Letter), charges, costs, Lender Group Expenses (including any fees or expenses
that accrue after the commencement of an Insolvency Proceeding, regardless of
whether allowed or allowable in whole or in part as a claim in any such
Insolvency Proceeding), guaranties, covenants, and duties of any kind and
description owing by Borrowers to the Lender Group pursuant to or evidenced by
the Loan Documents and irrespective of whether for the payment of money, whether
direct or indirect, absolute or contingent, due or to become due, now existing
or hereafter arising, and including all interest not paid when due and all
Lender Group Expenses that Borrowers are required to pay or reimburse by the
Loan Documents, by law, or otherwise. Any reference in the Agreement or in the
Loan Documents to the Obligations shall include all or any portion thereof and
any extensions, modifications, renewals, or alterations thereof, both prior and
subsequent to any Insolvency Proceeding.

 

19



--------------------------------------------------------------------------------



 



“Originating Lender” has the meaning specified therefor in Section 13.1(e).
“Overadvance” has the meaning specified therefor in Section 2.5.
“Parent” has the meaning specified therefor in the preamble to the Agreement.
“Participant” has the meaning specified therefor in Section 13.1(e).
“Patent Security Agreement” has the meaning specified therefore in the Security
Agreement.
“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.
“Pension Plan” means an employee pension benefit plan (as defined in
Section 3(2) of ERISA) other than a Multiemployer Plan (a) that is or has within
the last six years maintained or sponsored by any Borrower, any of its
Restricted Subsidiaries, or any ERISA Affiliate or to which any Borrower, any of
its Restricted Subsidiaries, or any ERISA Affiliate has within the last six
years made, or was obligated to make, contributions, and (b) that is or was
subject to Section 412 of the IRC, Section 302 of ERISA or Title IV of ERISA.
“Perfection Certificate” means the representations and warranties of officers
form submitted by Agent to Administrative Borrower, together with Borrowers’ and
Guarantors’ completed responses to the inquiries set forth therein, the form and
substance of such responses to be reasonably satisfactory to Agent.
“Permitted Acquired Indebtedness” means Indebtedness of any other Person whose
assets or Stock are acquired by Parent or a Restricted Subsidiary in a Permitted
Acquisition; provided, that such Indebtedness (a) (i) was existing at the time
such Person becomes a Restricted Subsidiary or at the time it merges or
consolidates with or into Parent or any Restricted Subsidiary or assumed in
connection with the acquisition of assets from such Person or (ii) was incurred
by such Person in connection with, or in anticipation or contemplation of, such
Person becoming a Subsidiary upon the consummation of the acquisition of all or
substantially all of the assets or all of the Capital Stock of such Person by
Parent or any Restricted Subsidiary, (b) is without recourse to any Loan Party
or any of the Restricted Subsidiaries or any of their respective properties and
assets, other than the Person or the assets to which such Indebtedness relates,
and (c) both immediately prior to and immediately after giving effect to such
Indebtedness, Borrowers and their respective Restricted Subsidiaries shall be in
pro forma compliance with the covenants set forth in Section 6.16.
“Permitted Acquisition(s)” means any acquisition by Holdings, the Borrowers or
any of their Subsidiaries of assets or capital Stock of a Person, provided that
each of the following conditions is satisfied:
(a) such assets or capital Stock are related to the business permitted under
Section 6.6;
(b) such Person delivers to Agent written confirmation, supported by reasonably
detailed calculations, that on a pro forma basis, created by adding the
historical combined financial statements of Parent and its Subsidiaries
(including the combined financial statements of any other Person or assets that
were the subject of a prior Permitted Acquisition during the relevant period) to
the historical financial statements of the Person or assets to be acquired
(adjusted to eliminate expense items that would not have been incurred and
include income items that would have been recognized, in each case, if the
combination had been accomplished at the beginning of the relevant period; such
eliminations and inclusions to be mutually agreed upon by Borrowers and Agent,
such approval not to be unreasonably withheld by Agent), Borrowers and the
Restricted Subsidiaries would have been in compliance with their obligations
under the Agreement, including without limitation, the financial covenants
specified in Section 6.16 for the four (4) quarters immediately prior to the
proposed date of consummation of the proposed acquisition and demonstrating that
there is no Default or Event of Default after giving effect to such acquisition;

 

20



--------------------------------------------------------------------------------



 



(c) no Default or Event of Default exists prior to or immediately after giving
effect to such acquisition;
(d) Borrowers shall have updated the schedules to each of the other Loan
Documents, as applicable; provided, that in no event may any schedule be updated
in a manner that would reflect or evidence a Default or Event of Default;
(e) such Person delivers (i) projections for the Person whose Stock or assets
are proposed to acquired and (ii) updated pro forma Projections for Parent and
its Subsidiaries evidencing compliance on a pro forma basis (in the manner
contemplated in clause (b) above) with Section 6.16 for the 12 months following
the date of such acquisition (on a quarter-by-quarter basis), in each case in
form and content reasonably acceptable to Agent;
(f) each entity formed or acquired shall become a Guarantor pursuant to the Loan
Documents and Agent shall receive a first priority Lien in all of its assets or
the acquired assets, as the case may be, to the extent required pursuant to
Section 5.16;
(g) such acquisition shall be consensual and shall have been approved by the
board of directors of the Person whose Stock or assets are proposed to be
acquired;
(h) the Person so acquired shall have EBITDA of no less than negative $5,000,000
measured as of the date of such acquisition;
(i) the aggregate purchase price (including assumption of Permitted Acquired
Indebtedness) of all such Permitted Acquisitions does not exceed $75,000,000
during the term of the Agreement; and
(j) Borrowers’ Excess Availability will equal at least $5,000,000, in each case
both before and immediately after giving effect to any such Permitted
Acquisition.
“Permitted Discretion” means a determination made in the exercise of reasonable
(from the perspective of a secured asset-based lender) business judgment.
“Permitted Dispositions” means:
(a) Disposition of assets that are substantially worn, damaged, or obsolete in
the ordinary course of business,
(b) sales of Inventory in the ordinary course of business including intercompany
sales at transfer prices, prescribed by the IRC,
(c) the use or transfer of money or Cash Equivalents,

 

21



--------------------------------------------------------------------------------



 



(d) the licensing of patents, trademarks, copyrights, and other intellectual
property rights in the ordinary course of business,
(e) the transfer of assets from any Loan Party to another Loan Party,
(f) Dispositions permitted by Sections 6.3, 6.10 and 6.12 and Liens permitted by
Section 6.2,
(g) leases, subleases, licenses or sublicenses of property in the ordinary
course of business and which do not materially interfere with the business of
any Borrower or any of the Restricted Subsidiaries,
(h) the transfer of assets (i) among the Borrowers and the Restricted
Subsidiaries and (ii) from the Borrowers and the Restricted Subsidiaries to
Unrestricted Subsidiaries, provided that any sale, transfer or disposition
pursuant to this clause (ii) for a cash price less than the Fair Market Value of
such assets shall be deemed to be an Investment subject to Section 6.12;
(i) Disposition of property to the extent that (i) such property is exchanged
for credit against the purchase price of similar replacement property or
(ii) the proceeds of such Disposition are promptly applied to the purchase price
of such replacement property;
(j) Dispositions of accounts receivable that are not Eligible Accounts in
connection with the collection or compromise thereof;
(k) subject to Section 5.8 of the Agreement, transfers of property arising
directly from condemnation and casualty events;
(l) so long as no Default or Event of Default has occurred and is continuing or
would result therefrom, Dispositions of assets identified to Agent prior to the
Closing Date so long (i) such Disposition is made for a price at least equal to
the Fair Market Value of the assets so disposed, (ii) the net cash proceeds of
such assets are reinvested in assets useful in the business of Borrowers and the
Restricted Subsidiaries (including Permitted Acquisitions) within 360 days of
such sale, (iii) Administrative Borrower shall have given Agent at least five
(5) days prior written notice of its intent to make a Disposition subject to
this clause (l), such notice to describe the assets that Borrowers intend to
dispose of, (iv) Administrative Borrower shall have delivered to Agent a pro
forma Borrowing Base Certificate reflecting the reduction in the Borrowing Base
resulting from such Disposition, and (v) 100% of the net book value of the
proceeds from such Dispositions shall be used to pay any outstanding Advances;
and
(m) so long as no Default or Event of Default has occurred and is continuing or
would result therefrom, Dispositions not otherwise permitted in clauses
(a) through (l) so long as (i) after giving effect thereto, the Fair Market
Value of the assets so disposed would not exceed $25,000,000 in the aggregate
during the term of the Agreement, (ii) Administrative Borrower shall have given
Agent at least five (5) days prior written notice of its intent to make a
Disposition subject to this clause (m), such notice to describe the assets that
Borrowers intend to dispose of, (iii) Administrative Borrower shall have
delivered to Agent a pro forma Borrowing Base Certificate reflecting the
reduction in the Borrowing Base resulting from such Disposition, and (iv) 100%
of the net book value of the proceeds from such Dispositions shall be used to
pay any outstanding Advances.

 

22



--------------------------------------------------------------------------------



 



“Permitted Holder” means the Persons identified on Schedule P-1.
“Permitted Investments” means:
(a) Investments in cash and Cash Equivalents,
(b) Investments in negotiable instruments for collection,
(c) advances made in connection with purchases of goods or services in the
ordinary course of business,
(d) Investments received in settlement of amounts due to any Borrower or any
Restricted Subsidiary effected in the ordinary course of business or owing to
any Borrower or any Restricted Subsidiary as a result of Insolvency Proceedings
involving an Account Debtor, supplier or in respect of any other Investment or
upon the foreclosure or enforcement of any Lien in favor of a Borrower or a
Restricted Subsidiary;
(e) so long as no Default or Event of Default has occurred and is continuing or
would result therefrom, Investments by any Loan Party in a newly created
Restricted Subsidiary that is or immediately after such Investment will be a
Guarantor or any Permitted Acquisition;
(f) Investments among Borrowers and the Restricted Subsidiaries;
(g) Investments in the Senior Notes;
(h) Hedge Agreements entered into in the ordinary course of Loan Parties’
businesses and otherwise permitted under the Agreement;
(i) Investments consisting of consideration received by a Loan Party as a result
of a Permitted Disposition;
(j) Investments existing on the Closing Date and disclosed in Schedule P-3
hereto and any modification, replacement, renewal or extension thereof; provided
that the amount of the original Investment is not increased by the terms of such
Investment and such modification, replacement, renewal or extension is otherwise
permitted by Section 6.12;
(k) Investments consisting of Indebtedness, Liens, fundamental changes,
Dispositions, Restricted Payments and Capital Expenditures permitted under
Sections 6.1, 6.2, 6.3, 6.4, 6.10 and 6.16(b), respectively;
(l) the Acquisition Transactions;
(m) Guarantees by Borrowers or any Restricted Subsidiary of leases (other than
Capital Lease Obligations) or of other obligations that do not constitute
Indebtedness, in each case entered into in the ordinary course of business;
(n) loans and advances to employees, officers and directors of Holdings or any
of its Subsidiaries, in the ordinary course of business, consistent with past
practice, for bona fide business purposes and in accordance with applicable
laws, in an aggregate amount not to exceed $500,000 at any time outstanding;
(o) so long as no Default or Event of Default has occurred and is continuing or
would result therefrom, Investments in any Unrestricted Subsidiary by any Loan
Party, provided that (i) the aggregate amount of such Investments at any time
outstanding does not exceed $20,000,000 (valued at cost at the time of making
thereof, which for purposes of Dispositions pursuant to clause (h)(ii) of the
definition of Permitted Dispositions shall be deemed to be the amount by which
the Fair Market Value exceeds the price received in cash, net of return of
return of capital, dividends, principal or similar amounts) and (ii) after
giving effect to each such Investment, Borrowers shall have Excess Availability
of not less than $5,000,000;

 

23



--------------------------------------------------------------------------------



 



(p) loans and advances to Holdings in lieu of, and not in excess of, the amount
of Restricted Payments to the extent permitted to be made to Parent in
accordance with Section 6.10; and
(q) other Investments that (net of any cash repayment of or return on such
Investments theretofore received) do not exceed $2,500,000 in any fiscal year so
long as (i) no Default or Event of Default has occurred and is continuing or
would result therefrom and (ii) after giving effect to each such Investment,
Borrowers shall have Excess Availability of not less than $10,000,000.
“Permitted Liens” means:
(a) Liens held by Agent or Lenders to secure the Obligations,
(b) Liens for unpaid taxes, assessments, or other governmental charges or levies
that either (i) are not yet delinquent, or (ii) do not constitute an Event of
Default and for which the underlying taxes, assessments, charges or levies are
the subject of Permitted Protests,
(c) Liens set forth on Schedule P-2,
(d) judgment Liens that do not constitute an Event of Default under Section 7.7
of the Agreement,
(e) the interests of lessors, sublessors or licensors under operating leases,
(f) purchase money Liens or the interests of lessors under Capital Leases to the
extent that such Liens or interests secure Permitted Purchase Money Indebtedness
and so long as such Lien attaches only to the asset purchased or acquired and
the proceeds thereof,
(g) Liens arising by operation of law in favor of warehousemen, landlords,
carriers, mechanics, materialmen, laborers, or suppliers or other similar Liens
imposed by operation of law or pursuant to customary reservations or retentions
of title, incurred in the ordinary course of business and not in connection with
the borrowing of money, and which Liens either (i) are for sums not yet
delinquent, or (ii) are the subject of Permitted Protests,
(h) Liens on cash, securities or similar instruments deposited (or Liens
securing any letter of credit issued in respect of) (i) worker’s compensation,
unemployment insurance, and other types of social security, or similar
obligations, (ii) the making or entering into of bids, tenders, leases,
statutory obligations, contracts and similar obligations incurred in the
ordinary course of business and not in connection with the borrowing of money,
or (iii) performance, return of money, surety or appeal or similar bonds in
connection with obtaining such bonds in the ordinary course of business,
(i) with respect to any Real Property, easements, rights of way, title defects
and irregularities, and zoning and other applicable municipal or governmental
restrictions that (i) do not materially interfere with or impair the use or
operation thereof and (ii) are not Environmental Liens,
(j) Liens encumbering deposits made to secure obligations arising from
statutory, regulatory, contractual, or warranty requirements of any Borrower or
any of its Restricted Subsidiaries, including rights of offset and setoff,
(k) Liens securing Hedge Agreements relating to Indebtedness otherwise permitted
under the Agreement,

 

24



--------------------------------------------------------------------------------



 



(l) Liens securing Permitted Acquired Indebtedness, provided that: such Liens do
not extend to or cover any property or assets of Borrowers or of any Restricted
Subsidiaries other than the property or assets acquired in the Permitted
Acquisition pursuant to which such Indebtedness became Permitted Acquired
Indebtedness of any Borrower or any of its Restricted Subsidiaries,
(m) Liens securing the Indenture and the Indenture Documents,
(n) Liens securing the reimbursement obligations with respect to commercial
letters of credit which encumber documents and other property relating to such
letters of credit and products and proceeds thereof to the extent such letters
of credit are permitted to be incurred hereunder,
(o) Liens upon specific items of inventory or other goods and proceeds of any
Person securing such Person’s obligations solely in respect of bankers’
acceptances issued or created for the account of such Person in the ordinary
course of business to facilitate the purchase, shipment or storage of such
inventory or other goods,
(p) Liens on property consisting of a definitive agreement to dispose of such
property in a Permitted Disposition,
(q) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness or (ii) relating to pooled deposit or sweep
accounts of any Borrower or any Restricted Subsidiary to permit satisfaction of
overdraft or similar obligations, in each case incurred in the ordinary course
of business,
(r) leases, subleases, licenses or sublicenses granted by any Borrower or the
Restricted Subsidiaries to third parties in the ordinary course of business and
not interfering in any material respect with the ordinary course of the business
of the Borrower and the Restricted Subsidiaries, and
(s) Liens securing Refinancing Indebtedness which is incurred to refinance any
Indebtedness which has been secured by a Lien that is a Permitted Lien under
clause (a) through (r) of this definition, provided, however, that (x) if there
is any Refinancing Indebtedness in respect of the Indebtedness evidenced by the
Senior Notes (or any Refinancing Indebtedness in respect thereof), any Lien
permitted under this clause (s) shall only be permitted if such Lien is
subordinated upon substantially the same terms and conditions as the
Intercreditor Agreement, (y) such Liens are no less favorable to the Lender
Group than the Liens in respect of the Indebtedness being refinanced, and
(z) such Liens do not extend to or cover any property or assets of any Loan
Party not securing the Indebtedness so refinanced.
“Permitted Protest” means the right of any Borrower or any of its Restricted
Subsidiaries to protest any Lien (other than any Lien that secures the
Obligations), taxes (other than payroll taxes or taxes that are the subject of a
United States federal tax lien), rental payment, or other obligation, provided
that (a) a reserve with respect to such obligation is established on any
Borrower’s or any of their respective Restricted Subsidiaries’ books and records
in such amount as is required under GAAP, (b) any such protest is instituted
promptly and prosecuted diligently by any Borrower or the Restricted
Subsidiaries, as applicable, in good faith, and (c) Agent is satisfied that,
while any such protest is pending, there will be no impairment of the
enforceability or validity of any of the Agent’s Liens.
“Permitted Purchase Money Indebtedness” means, as of any date of determination,
Purchase Money Indebtedness in an aggregate principal amount outstanding at any
one time not in excess of $5,000,000.

 

25



--------------------------------------------------------------------------------



 



“Permitted Subordinated Indebtedness” means any unsecured Indebtedness of any
Borrowers that (a) is expressly subordinated to the prior payment in full in
cash of the Obligations on terms and conditions reasonably satisfactory to
Agent, (b) is not scheduled to mature prior to the date that is ninety-one
(91) days after the scheduled Maturity Date, and (d) has covenant, default and
remedy provisions no more restrictive, or mandatory prepayment, repurchase or
redemption provisions no more onerous or expansive in scope than those set forth
in the Indenture.
“Person” means natural persons, corporations, limited liability companies,
limited partnerships, general partnerships, limited liability partnerships,
joint ventures, trusts, land trusts, business trusts, or other organizations,
irrespective of whether they are legal entities, and governments and agencies
and political subdivisions thereof.
“Plan” means (a) an employee benefit plan (as defined in Section 3(3) of ERISA)
other than a Multiemployer Plan which is or was within the last six years
maintained or sponsored by any Borrower or any of its Restricted Subsidiaries or
to which any Borrower or any of its Restricted Subsidiaries has within the last
six years made, or was obligated to make, contributions, (b) a Pension Plan, or
(c) a Qualified Plan.
“Projections” means Borrowers’ forecasted (a) balance sheets, (b) profit and
loss statements, and (c) cash flow statements, all prepared on a basis
consistent, unless otherwise noted therein, with Parent’s historical financial
statements, together with appropriate supporting details and a statement of
underlying assumptions.
“Pro Rata Share” means, as of any date of determination:
(a) with respect to a Lender’s obligation to make Advances and right to receive
payments of principal, interest, fees, costs, and expenses with respect thereto,
(i) prior to the Commitments being terminated or reduced to zero, the percentage
obtained by dividing (y) such Lender’s Commitment, by (z) the aggregate
Commitments of all Lenders, and (ii) from and after the time that the
Commitments have been terminated or reduced to zero, the percentage obtained by
dividing (y) the aggregate outstanding principal amount of such Lender’s
Advances by (z) the aggregate outstanding principal amount of all Advances,
(b) with respect to a Lender’s obligation to participate in Letters of Credit,
to reimburse the Issuing Lender, and right to receive payments of fees with
respect thereto, (i) prior to the Commitments being terminated or reduced to
zero, the percentage obtained by dividing (y) such Lender’s Commitment, by
(z) the aggregate Commitments of all Lenders, and (ii) from and after the time
that the Commitments have been terminated or reduced to zero, the percentage
obtained by dividing (y) the aggregate outstanding principal amount of such
Lender’s Advances by (z) the aggregate outstanding principal amount of all
Advances,
(c) with respect to all other matters as to a particular Lender (including the
indemnification obligations arising under Section 15.7), the percentage obtained
by dividing (i) such Lender’s Commitment, by (ii) the aggregate amount of
Commitments of all Lenders; provided, however, that in the event the Commitments
have been terminated or reduced to zero, Pro Rata Share under this clause shall
be the percentage obtained by dividing (A) the outstanding principal amount of
such Lender’s Advances plus such Lender’s ratable portion of the Risk
Participation Liability with respect to outstanding Letters of Credit, by
(B) the outstanding principal amount of all Advances plus the aggregate amount
of the Risk Participation Liability with respect to outstanding Letters of
Credit.
“Protective Advances” has the meaning specified therefore in Section 2.3(d)(i).

 

26



--------------------------------------------------------------------------------



 



“Purchase Money Indebtedness” means Indebtedness (other than the Obligations,
but including Capitalized Lease Obligations), incurred at the time of, or within
180 days after, the acquisition of any fixed assets for the purpose of financing
all or any part of the acquisition cost thereof.
“Qualified Cash” means, as of any date of determination, the amount of
unrestricted cash and Cash Equivalents of Borrowers and their Restricted
Subsidiaries that is in Deposit Accounts or in Securities Accounts, or any
combination thereof, and which such Deposit Accounts or Securities Accounts are
the subject of Control Agreements and are maintained by branch offices of the
banks or securities intermediaries located within the United States.
“Qualified IPO” means an underwritten public offering of common Stock of Parent
pursuant to a registration statement filed with the SEC (other than on Form
S-8).
“Qualified Plan” means an employee benefit plan (as defined in Section 3(3) of
ERISA) other than a Multiemployer Plan (a) that is or was within the last six
years maintained or sponsored by any Borrower, any of its Restricted
Subsidiaries or any ERISA Affiliate or to which any Borrower, any of its
Restricted Subsidiaries or any ERISA Affiliate has within the last six years
made or was obligated to make, contributions, and (b) that is intended to be
tax-qualified under Section 401(a) of the IRC.
“Real Property” means any fee estates in real property now owned or hereafter
acquired by any Borrower or any of its Restricted Subsidiaries, together with
all buildings, structures and the improvements thereto and all licenses,
easements and appurtenances relating thereto, wherever located.
“Real Property Collateral” means the Real Property identified on Schedule R-1
(as such Schedule may be amended or supplemented from time to time) and any Real
Property hereafter acquired by any Borrower or any of its Restricted
Subsidiaries.
“Record” means information that is inscribed on a tangible medium or which is
stored in an electronic or other medium and is retrievable in perceivable form.
“Refinancing Indebtedness” means any Indebtedness of any Loan Party issued in
exchange for, or the net proceeds of which are used to extend, refinance, renew,
replace, defease, repay, prepay, redeem, retire or refund other Indebtedness of
Borrower or any of its Restricted Subsidiaries; provided, that, other than with
respect to the Obligations:
(a) the principal amount (or accreted value, if applicable) of such Refinancing
Indebtedness does not exceed the principal amount (or accreted value, if
applicable) of the Indebtedness extended, refinanced, renewed, replaced,
defeased, repaid, prepaid, redeemed, retired or refunded (plus all accrued
interest on such Indebtedness and the amount of all fees, expenses, premiums and
defeasance costs incurred in connection therewith);
(b) such Refinancing Indebtedness has a final maturity date no earlier than the
final maturity date of, and has a Weighted Average Life to Maturity equal to or
greater than the Weighted Average Life to Maturity of, the Indebtedness being
extended, refinanced, renewed, replaced, defeased, repaid, prepaid, redeemed,
retired or refunded;
(c) if the Indebtedness being extended, refinanced, renewed, replaced, defeased,
repaid, prepaid, redeemed, retired or refunded is subordinated in right of
payment to the Obligations, such Refinancing Indebtedness is subordinated in
right of payment to the Obligations on terms at least as favorable to the Lender
Group as those contained in the documentation governing the Indebtedness being
extended, refinanced, renewed, replaced, defeased, repaid, prepaid, redeemed,
retired or refunded; and

 

27



--------------------------------------------------------------------------------



 



(d) such Indebtedness is recourse solely to the Loan Parties which are obligated
on the Indebtedness being extended, refinanced, renewed, replaced, defeased or
refunded.
“Register” has the meaning specified therefor in Section 13.1(h).
“Remedial Action” means all actions required by Governmental Authority or
Environmental Law taken in response to a violation of Environmental Laws to
(a) clean up, remove, remediate, contain, treat, monitor, assess, evaluate, or
in any way address Hazardous Materials in the indoor or outdoor environment,
(b) prevent or minimize a release or threatened release of Hazardous Materials
so they do not migrate or endanger or threaten to endanger public health or
welfare or the indoor or outdoor environment, (c) restore or reclaim natural
resources or the environment, (d) perform any pre-remedial studies,
investigations, or post-remedial operation and maintenance activities, or
(e) conduct any other actions with respect to Hazardous Materials authorized by
Environmental Laws.
“Replacement Lender” has the meaning specified therefor in Section 14.2(a).
“Report” has the meaning specified therefor in Section 15.17.
“Required Availability” means that the sum of (a) Excess Availability, plus (b)
Qualified Cash exceeds $10,000,000.
“Required Lenders” means, at any time, Lenders whose aggregate Pro Rata Shares
(calculated under clause (d) of the definition of Pro Rata Shares) exceed 50%.
“Reserve Percentage” means, on any day, for any Lender, the maximum percentage
prescribed by the Board of Governors of the Federal Reserve System (or any
successor Governmental Authority) for determining the reserve requirements
(including any basic, supplemental, marginal, or emergency reserves) that are in
effect on such date with respect to eurocurrency funding (currently referred to
as “eurocurrency liabilities”) of that Lender, but so long as such Lender is not
required or directed under applicable regulations to maintain such reserves, the
Reserve Percentage shall be zero.
“Restricted Payment” has the meaning specified therefor in Section 6.10.
“Restricted Subsidiary” means any Subsidiary of Parent (including any Subsidiary
formed or acquired after the Closing Date that is organized under the laws of a
jurisdiction of the United States of America or any state, territory or
subdivision thereof) other than the Unrestricted Subsidiaries.
“Revolver Usage” means, as of any date of determination, the sum of (a) the
amount of outstanding Advances, plus (b) the amount of the Letter of Credit
Usage.
“Risk Participation Liability” means, as to each Letter of Credit, all
reimbursement obligations of Borrowers to the Issuing Lender with respect to an
L/C Undertaking, consisting of (a) the amount available to be drawn or which may
become available to be drawn, (b) all amounts that have been paid by the Issuing
Lender to the Underlying Issuer to the extent not reimbursed by Borrowers,
whether by the making of an Advance or otherwise, and (c) all accrued and unpaid
interest, fees, and reasonable expenses payable with respect thereto.
“S&P” has the meaning specified therefore in the definition of Cash Equivalents.

 

28



--------------------------------------------------------------------------------



 



“SEC” means the United States Securities and Exchange Commission and any
successor thereto.
“Securities Account” means a “securities account” (as that term is defined in
the Code).
“Security Agreement” means a security agreement, in form and substance
reasonably satisfactory to Agent, executed and delivered by Borrowers and
Guarantors to Agent.
“Senior Notes” means the $165,000,000 aggregate principal amount of 9% Senior
Secured Notes due 2011 issued by Parent as described in the Indenture.
“Settlement” has the meaning specified therefor in Section 2.3(e)(i).
“Settlement Date” has the meaning specified therefor in Section 2.3(e)(i).
“Solvent” means, with respect to any Person on a particular date, that, such
Person is not insolvent (as such term is defined in the Uniform Fraudulent
Transfer Act).
“Stock” means all shares, options, warrants, interests, participations, or other
equivalents (regardless of how designated) of or in a Person, whether voting or
nonvoting, including common stock, preferred stock, or any other “equity
security” (as such term is defined in Rule 3a11-1 of the General Rules and
Regulations promulgated by the SEC under the Exchange Act).
“Stock Purchase Agreement” means the Stock Purchase Agreement, dated as of
September 2, 2004, by and between Timken U.S. Corporation, Kilian Holdings,
Inc., The Kilian Company and 3091780 Nova Scotia Company;
“Subsidiary” of a Person means a corporation, partnership, limited liability
company, or other entity in which that Person directly or indirectly owns more
than 50% of the shares of Stock having (without regard to any contingency)
ordinary voting power to elect a majority of the board of directors (or appoint
other comparable managers) of such corporation, partnership, limited liability
company, or other entity.
“Swing Lender” means WFF or any other Lender that, at the request of
Administrative Borrower and with the consent of Agent agrees, in such Lender’s
sole discretion, to become the Swing Lender under Section 2.3(b).
“Swing Loan” has the meaning specified therefor in Section 2.3(b)(i).
“Taxes” has the meaning specified therefor in Section 15.11.
“Trademark Security Agreement” has the meaning specified therefor in the
Security Agreement.
“Trustee” means the Bank of New York, N.A. in its capacity as Trustee and
Collateral Agent under the Indenture.
“Trust Funds” has the meaning specified therefor in Section 2.7(e).
“Underlying Issuer” means a third Person which is the beneficiary of an L/C
Undertaking and which has issued a letter of credit at the request of the
Issuing Lender for the benefit of Borrowers.

 

29



--------------------------------------------------------------------------------



 



“Underlying Letter of Credit” means a letter of credit that has been issued by
an Underlying Issuer.
“United States” means the United States of America.
“Unrestricted Subsidiary” means (a) any Subsidiary of Parent that is organized
under the laws of a jurisdiction other than the United States of America or any
state, territory or subdivision thereof and (b) any Person whose assets or Stock
are acquired by Parent or a Restricted Subsidiary in a Permitted Acquisition if
in connection with, or in anticipation or contemplation of, such Person becoming
a Subsidiary upon the consummation of such Permitted Acquisition, first priority
Liens on such acquired assets or Stock are granted in favor of a Person other
than Agent.
“Voidable Transfer” has the meaning specified therefor in Section 16.6.
“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing:
(a) the sum of the products obtained by multiplying (i) the amount of each then
remaining installment, sinking fund, serial maturity or other required payments
of principal, including payment at final maturity, in respect of the
Indebtedness, by (ii) the number of years (calculated to the nearest
one-twelfth) that will elapse between such date and the making of such payment;
by
(b) the then outstanding principal amount of such Indebtedness.
“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association.
“WFF” means Wells Fargo Foothill, Inc., a California corporation.

 

30



--------------------------------------------------------------------------------



 



SCHEDULE 2.7(a)
CASH MANAGEMENT BANKS
Wells Fargo Bank, National Association
Bank of America
Mellon Bank
Wachovia
La Salle

 

 



--------------------------------------------------------------------------------



 



Final Version
Schedule 3.1
The obligation of each Lender to make its initial extension of credit provided
for in the Agreement is subject to the fulfillment, to the reasonable
satisfaction of Agent and each Lender (the making of such initial extension of
credit by any Lender being conclusively deemed to be its satisfaction or waiver
of the following), of each of the following conditions precedent:
(a) the Closing Date shall occur on or before November 30, 2004;
(b) Agent shall have received each of the following documents, in form and
substance reasonably satisfactory to Agent, duly executed, and each such
document shall be in full force and effect:
(i) a disbursement letter or funds flow statement executed and delivered by
Borrowers to Agent regarding the extensions of credit to be made on the Closing
Date, the form and substance of which is reasonably satisfactory to Agent,
(ii) the Fee Letter,
(iii) the Guaranty,
(iv) the Intercompany Subordination Agreement,
(v) the Intercreditor Agreement,
(vi) the Patent Security Agreement,
(vii) the Perfection Certificate,
(viii) the Security Agreement, together with all certificates representing the
shares of Stock pledged thereunder except as provided in Section 3.6(d), as well
as Stock powers with respect thereto endorsed in blank, and
(ix) the Trademark Security Agreement.
(c) Agent and its counsel shall have reviewed the Acquisition Documents and the
Indenture Documents, and shall be reasonably satisfied in all respects with the
Acquisition Documents and the Indenture Documents;
(d) On the Closing Date, Parent and its Subsidiaries shall have consummated all
transactions contemplated by the Indenture Documents and furnished evidence
thereof to Agent. Borrowers shall have delivered a certificate (dated as of the
Closing Date) of an Authorized Person attaching true and correct copies of the
Indenture Documents. Such certificate of the Authorized Person shall certify
that the attached documents are true and correct copies of the Indenture
Documents and that such documents have been entered into by the Loan Parties in
compliance with all applicable laws and all necessary approvals and are in full
force and effect;
(e) Agent shall have received a certificate from Parent’s Secretary attesting
that there exists no (i) litigation, investigation or proceeding (judicial or
administrative) pending or, to Parent’s knowledge, threatened against any Loan
Party, or any of their respective Subsidiaries by any Governmental Authority
arising out of the transactions contemplated by or effected in connection with
the Acquisition Documents or the Indenture Documents, (ii) injunction, writ or
restraining order restraining or prohibiting the transactions contemplated by
the Acquisition Documents or the Indenture Documents, or (iii) suit, action,
investigation, or proceeding (judicial or administrative) pending or, to
Parent’s knowledge, threatened against any Loan Party or any of their respective
Subsidiaries, which, in the case of clauses (i) and (iii), could reasonably be
expected to result in a Material Adverse Change;

 

 



--------------------------------------------------------------------------------



 



(f) All director, stockholder, and material governmental and third party
consents and approvals necessary in connection with each aspect of the
Acquisition Transactions, and the transactions contemplated by the Indenture
Documents shall have been obtained or waived by Agent (without the imposition of
any conditions that are not acceptable to Agent) and shall remain in effect; all
applicable waiting periods shall have expired without any adverse action being
taken by any competent authority; and no law or regulation shall be applicable
in the reasonable judgment of Agent that restrains, prevents or imposes material
adverse conditions upon any aspect of the Acquisition Transactions or
transactions contemplated by the Indenture Documents;
(g) Agent shall have received a certificate from the Secretary of each Borrower
(i) attesting to the resolutions of such Borrower’s Board of Directors
authorizing (x) its execution, delivery, and performance of this Agreement and
the other Loan Documents to which such Borrower is a party, (y) authorizing
specific officers of such Borrower to execute the same and (ii) attesting to the
incumbency and signatures of such specific officers of such Borrower;
(h) Agent shall have received copies of each Borrower’s Governing Documents, as
amended, modified, or supplemented to the Closing Date, certified by the
Secretary of such Borrower;
(i) Agent shall have received a certificate of status with respect to each
Borrower, dated within 30 days of the Closing Date, such certificate to be
issued by the appropriate officer of the jurisdiction of organization of such
Borrower, which certificate shall indicate that such Borrower is in good
standing in such jurisdiction (together with a bringdown certificate dated
within 1 day of the Closing Date);
(j) Agent shall have received certificates of status with respect to each
Borrower, each dated within 30 days of the Closing Date, such certificates to be
issued by the appropriate officer of the jurisdictions (other than the
jurisdiction of organization of such Borrower) in which its failure to be duly
qualified or licensed would constitute a Material Adverse Change, which
certificates shall indicate that such Borrower is in good standing in such
jurisdictions;
(k) Agent shall have received a certificate from the Secretary of each Guarantor
(i) attesting to the resolutions of such Guarantor’s Board of Directors
authorizing (x) its execution, delivery, and performance of the Loan Documents
to which such Guarantor is a party, (y) authorizing specific officers of such
Guarantor to execute the same and (ii) attesting to the incumbency and
signatures of such specific officers of Guarantor;
(l) Agent shall have received copies of each Guarantor’s Governing Documents, as
amended, modified, or supplemented to the Closing Date, certified by the
Secretary of such Guarantor;
(m) Agent shall have received a certificate of status with respect to each
Guarantor, dated within 30 days of the Closing Date, such certificate to be
issued by the appropriate officer of the jurisdiction of organization of such
Guarantor, which certificate shall indicate that such Guarantor is in good
standing in such jurisdiction (together with a bringdown certificate dated
within 1 day of the Closing Date);

 

-2-



--------------------------------------------------------------------------------



 



(n) Agent shall have received certificates of status with respect to each
Guarantor, each dated within 30 days of the Closing Date, such certificates to
be issued by the appropriate officer of the jurisdictions (other than the
jurisdiction of organization of such Guarantor) in which its failure to be duly
qualified or licensed would constitute a Material Adverse Change, which
certificates shall indicate that such Guarantor is in good standing in such
jurisdictions;
(o) Agent shall have received a certificate of insurance, together with the
endorsements thereto, as are required by Section 5.8, the form and substance of
which shall be satisfactory to Agent;
(p) Agent shall have received an opinion of Borrowers’ counsel in form and
substance reasonably satisfactory to Agent;
(q) Borrowers shall have the Required Availability after giving effect to the
initial extensions of credit hereunder and the payment of all fees and expenses
required to be paid by Borrowers on the Closing Date under this Agreement or the
other Loan Documents;
(r) Agent shall have completed its business, legal and collateral due diligence,
the results of which shall be satisfactory to Agent;
(s) Agent shall have received completed reference checks with respect to
Borrowers’ senior management, and any required Patriot Act compliance, the
results of which are reasonably satisfactory to Agent in its sole discretion;
(t) Agent shall have received a set of Projections for the 3 year period
following the Closing Date (on a year by year basis), in form and substance
(including as to scope and underlying assumptions) satisfactory to Agent;
(u) Borrowers shall have paid all Lender Group Expenses incurred in connection
with the transactions evidenced by this Agreement;
(v) Agent shall have received Uniform Commercial Code, tax lien and litigation
searches, the results of which shall be reasonably satisfactory to Agent;
(w) Parent shall have received net cash proceeds in the form of the Senior Notes
consisting of cash in an aggregate amount not less than $157,717,000, and Agent
shall have received satisfactory evidence thereof;
(x) Parent shall have received net proceeds in cash and stock in an aggregate
amount equal to at least $26,300,000 from Permitted Holder, and Agent shall have
received evidence, reasonably satisfactory to Agent in all respects, of such
equity investment, and as of the Closing Date, Parent shall have aggregate
equity and other contributions from Permitted Holder and other investors in an
amount equal to at least $49,000,000;
(y) Agent and its counsel shall be satisfied with the corporate structure of
Parent and its Subsidiaries following the Acquisition Transactions;
(z) Borrowers and each of their respective Subsidiaries shall have received all
licenses, approvals or evidence of other actions required by any Governmental
Authority in connection with the execution and delivery by Borrowers or their
respective Subsidiaries of the Loan Documents and Acquisition Documents or with
the consummation of the transactions contemplated thereby that are required by
law to be held or received;

 

-3-



--------------------------------------------------------------------------------



 



(aa) Agent shall have received evidence (reasonably satisfactory to Agent) of
the payment of the indebtedness under that certain Credit Agreement dated as of
May 30, 2003, by and between CLFX Corporation and Allweiler AG, as Borrowers;
Colfax Corporation; Merrill Lynch; Pierce, Fenner & Smith Incorporated, as Sole
Bookrunning Lead Arranger and Syndication Agent; Wachovia Bank, National
Association, as Documentation Agent; The Bank of Nova Scotia, as Administrative
Agent; and the other Lender Parties as such term is defined therein, and
termination of any and all security interests related thereto; and
(bb) all other documents and legal matters in connection with the transactions
contemplated by this Agreement shall have been delivered, executed, or recorded
and shall be in form and substance satisfactory to Agent.

 

-4-



--------------------------------------------------------------------------------



 



SCHEDULE 4.5(a)
INVENTORY AND EQUIPMENT STORED
WITH BAILEES OR WAREHOUSEMEN
Vendor Name & Address
Southern Cast Products
1010 Wile Rd.
P.O. Box 8644
Meridian, MS 39303-3644
Ferralloy, Inc.
28001 Ranney Parkway
Cleveland, OH 44145
Wuxi Casting Co.
Shixin Rd. No. 70
Jiangsu Prov.
China
EB Industries, Inc.
90 Carolyn Blvd.
Farmingdale, NY 11735
Hardinger Transfer
1314 West 18th Street
Erie, PA 16502
(stores property monthly in 8000 sf warehouse)
Accurate Specialties
N12W24360
Bluemound Road
Waukesha, WI 53188
Babs Foundry
135 East Hodges Street
Norton, MA 02766
Bardane Mfg.
P.O. Box 70
Jermyn, PA 18433
Bokers
3104 Snelling Ave.
Minneapolis, MN 55406
CAPT
1363 Ridgeway St.
Pomona, CA 91768
Creative Automation Systems
80 Moose Loop Rd.
Louisburg, NC 27549
Donsco
124 North Front Street
P.O. Box 2001
Wrightsville, PA 17368

 

 



--------------------------------------------------------------------------------



 



Vendor Name & Address
Enterprise Foundry
P.O. Box 1564 South Ave.
Lewiston, ME 04241
Friends Foundry
416 Pond Street
Woonsocket, RI 02895
General Machine and Foundry
P.O. Box 480
Wilton, NH 03086
General Machine Works
515 Prospect St.
P.O. Box 546
York, PA 17405
Getchell and Sons
P.O. Box 17028
Smithfield, RI 02917
Gupta Permold Corp.
234 Lott Road
Pittsburgh, PA 15235
Hamburg
P.O. Box 147
Hamburg, PA 19526
Insulfab
P.O. Box 4277
Spartanburg, SC 29305
Interstate Gasket
P.O. Box 207
Leicester, MA 01524
Richmond Industries
One Chris Court
Dayton, NJ 08810
RL Hudson
415 Industrial Court
Greer, SC 29651
Spirol International
321 Remington Rd.
Stow, OH 44224
Standard Steel Speciality
P.O. Box 20
Beaver Falls, PA 15010
Symmco
P.O. Box F
101 South Park St.
Sykesville, PA 15865
Unicast Company
241 North Washington St.
Boyertown, PA 19512
Unimacts
203 Tunbridge Road
Baltimore, MD 21212

 

 



--------------------------------------------------------------------------------



 



Vendor Name & Address
Unitex
14780 Bar Harbor Rd.
Bldg A
Fontana, CA 92336
Walker Machine and Foundry
P.O. Box 171
Howard Hall Road
Athens, NY 12015
West Point Foundry
P.O. Box 589
2021 Stateline Rd.
West Point, GA 31833
Elmira Heat Treating Company
407 South Kinyon St.
Elmira, NY 14904
General Heat Treating Company
6770 Benedict Rd.
East Syracuse, NY 13057
Triple Cities Metal Finishing Corporation
349 Industrial Park Dr.
Binghamton, NY 13904
H. M. Quackenbush, Inc.
220 Prospect St.
Herkimer, NY 13350
Surface Finish Technologies, Inc.
215 Judson Street
Elmira, NY 14901
Anoplate Corporation
459 Pulaski St.
Syracuse, NY 13204
AuTech Plastics
31 Allen St.
Auburn, NY 13021
Centennial Plastics Manufacturing LTD
2590 South Sheridan Way
Mississaugo, Ontario
Canada
Mid-States Rubber Products, Inc.
1230 South Race St.
P.O. Box 370
Princeton, IN 47670

 

 



--------------------------------------------------------------------------------



 



Vendor Name & Address
Kulp
30 Stokes Ave.
E. Stroudsburg, PA 18301
Clearfield Machine
520 South Third St.
Clearfield, PA 16830
Fairmount Foundry
P.O. Box 466
Front & Pine Streets
Hamburg, PA 19526
Unicast
241 N. Washington
Boyertown, PA 19512
Crescent Brass
701 Park Ave.
Reading, PA 19611
Buffalo Metal Castings
1875 Elmwood Ave.
Buffalo, NY 14207
Tricast LTD.
2128 Killian Rd.
Akron, OH 44312
Knapp
1207 Sweitzer Ave.
Akron, OH 44301
Domestic
275 North Queen St.
Shippensburg, PA 17257
Liberty
550 So. Liberty Rd.
Delaware, OH 43015
Col-pump
131 East Railroad St.
Columbiana, OH 44408
A J Rose Mfg Company
38000 Chester Road
Avon, OH 44011
Allegheny Plastics Inc.
Building 3, Avenue A
Leetsdale, PA 15056
American Gear Inc.
910 Swanson Drive
P.O. Box 156
Prophetstown, IL 61277
American Sintered Technologies Inc.
513 East Second Street
Emporium, PA 15834

 

 



--------------------------------------------------------------------------------



 



Vendor Name & Address
Ataco Steel Products Corp.
6809 Hwy 60
P.O. Box 466
Cedarburg, WI 53012
Atlantic Precision Spring
P.O. Box 158
100 Ronzo Road
Forestville, CT 06010
Automated Engineering Corp.
2802 Leslie Road
Tampa, FL 33619
Baker Manufacturing Company
133 Enterprise Street
Evansville, WI 53536
Bremen Castings Inc.
P.O. Box 129
500 North Baltimore Street
Bremen, IN 46506
Bremskerl North America
P.O. Box 965
Arlington Heights, IL 60006-0965
Capitol Stampings Corp.
2700 W North Avenue
Milwaukee, WI 53208
Capstan Tennessee Inc.
315 Cardiff Valley Road
Rockwood, TN 37854
Chambers Gasket & Manufacturing Co.
4701 West Rice Street
Chicago, IL 60651-3377
Converse Industries Inc.
5601 95th Avenue
Kenosha, WI 53144
Curto Ligonier Foundries
1215 North 31st Avenue
Melrose Park, IL 60160

 

 



--------------------------------------------------------------------------------



 



Vendor Name & Address
Dekalb Forge Company
East Pleasant St.
P.O. Box 369
Dekalb, IL 60115
Dudek & Bock Spring Mfg Co.
5100 West Roosevelt Road
Chicago, IL 60644
East Star Zhejiang Linhai Dong Xing
Lin Hai City
Zhe Jiang Province
China
317016
Eck Industries Inc.
1602 North 8th Street
P.O. Box 967
Manitowoc, WI 54221
Eckmann Pressed Metal Company
5300 21st Street
P.O. Box 1616
Racine, WI 53401
Eclipse Manufacturing Co.
1828 Oakland Avenue
Sheboygan, WI 53081
Elco Industries, Inc.
US 29 Bypass S
Logansport, IN 46947
Elco Sintered Alloys Company Inc.
Route 948
P.O. Box 183
Kersey, PA 15846
Engineered Assemblies
W137 N5669 Williams Place
Menomonee Falls, WI 53051
Fabex Brake Products
133 Oak Street
West Bend, WI 53095
Feintool Cincinnati Inc.
11280 Cornell Park Drive
Cincinnati, OH 45242

 

 



--------------------------------------------------------------------------------



 



Vendor Name & Address
Fincor Automation
3750 East Market St.
York, PA 17402
Flambeau Micro Company
1655 Corporate Center Dr.
P.O. Box 650
Sun Prairie, WI 53590-0650
Forgings & Stampings Inc.
1025 23rd Avenue
Rockford, IL 61104
Four Star Stamping, Inc.
601 13th Avenue South
Hopkins, MN 55343
GKN Sintered Metals-Zeeland
475 North Centennial
Zeeland, MI 49464
Gord Industrial Plastics, Inc.
1310 E. Sixth Street
Sandwich, IL 60548
Great Lakes Friction Products Inc.
8601 North 43 St.
Milwaukee, WI 53209
Grove Die Casting
1339 Industrial Park Dr.
Union Grove, WI 53182
Hampshire Specialty Products
365 Keyes Avenue
Hampshire, IL 60140
Harris
5500 Bill Harris Rd.
(P.O. Box 4199)
Longview, TX 75606-2084
Herker Industries
N57 W13760 Carmen Avenue
Menomonee Falls, WI 53051
Illinois Broaching Company
4210 N. Grace
Schiller Park, IL 60176

 

 



--------------------------------------------------------------------------------



 



Vendor Name & Address
Illinois Forge Inc.
2900 East Rock Falls Road
Rock Falls, IL 61071
Induction Heat Treating Corp.
775 Tek Drive
Crystal Lake, IL 60014
Jef-Scot Metal
926 North Lake Street
Boyne City, MI 49712
Kapco Inc.
1046 Hickory Street
Grafton, WI 53024-0228
Kirsh Foundry Inc.
125 Rowell St.
Beaver Dam, WI 53916-2347
Kruger
1233 36th Street
Wichita Falls, TX 76302
Legacy Plastics
5040 27th Avenue
Rockford, IL 61109
Line Group Inc.
539 West Algonquin Road
Arlington Heights, IL 60005
Luitink Manufacturing
W140 N8700 Lilly Road
P.O. Box 366
Menomonee Falls, WI 53051
Manitowoc Foundry
2701 Division Street
(P.O. Box 548)
Manitowoc, WI 54221-0548
Maron Products Inc.
1301 Industrial Drive
Mishawaka, IN 46544
Matthew-Warren Incorporated
P.O. Box 7008
500 E. Ottawa Street
Logansport, IN 46947-7008

 

 



--------------------------------------------------------------------------------



 



Vendor Name & Address
McKinley Iron
P.O. Box 790
Fort Worth, TX 76101-0790
Michigan Precision Industries Inc.
One Grand Avenue
Deerfield, WI 53531
Mid West Spring Muskegon Plant
1935 E Laketon Ave.
Muskegon, MI 49442
Mid-City Foundry
1521 West Bruce Street
(P.O. Box 04696)
Milwaukee, WI 53204-0696
Millin Group
18015 St James Road
Brookfield, WI 53045
Milwaukee Forge
1532 East Oklahoma Avenue
Milwaukee, WI 53207-2433
Missouri Pressed Metals Inc.
1200 E Boonville Rd
P.O. Box 1544
Sedalia, MO 65302-1544
Morgan Advanced Ceramics
26 Madison Road
Fairfield, NJ 07004
Morrow Foundry
1115 West 12th Street
Coffeyville, KS 67337
N E W Industries
36 West Yew Street
Sturgeon Bay, WI 54235
New Hampshire Industries
68 Etna Road
Lebanon, NH 03766
Non-Metallic Components
650 Northern Court
Poynette, WI 53955

 

 



--------------------------------------------------------------------------------



 



Vendor Name & Address
Nyloncraft Inc.
616 W Mc Kinley Hwy
Mishawaka, IN 46545
Ogallala Electronics
601 West 1st Street
P.O. Box 59
Ogallala, NE 69153
Oil City
909 S. 12th Street
(P.O. Drawer 1560)
Corsicana, TX 75151-1560
Olson Pattern & Foundry Works
2135 15th Street
P.O. Box 6106
Rockford, IL 61125
Phoenix Casting
906 Juniata Ave.
(P.O. Box 308)
Juniata, NE 68955
Portland Forge
250 E Lafayette
P.O. Box 905
Portland, IN 47371-0905
Premier Tooling & Mfg.
8853 Kapp Drive
Peosta, IA 52068-9447
Production Stamping Corp.
301 E Vienna Avenue
Milwaukee, WI 53212
Putnam Precision Molding Inc.
11 Danco Road
Putnam, CT 06260
Quad City Die Casting Co.
3800 River Dr.
Moline, IL 61265
Qualified Products LLC
5801 W Franklin Dr.
Franklin, WI 53132

 

 



--------------------------------------------------------------------------------



 



Vendor Name & Address
Quality Spring Products
355 Jay Street
Coldwater, MI 49036
Racine Steel Castings Company
BR Holdings Ltd.
1442 N. Memorial Drive
Racine, WI 53404
Reliance Tool
617 N State Street
Elgin, IL 60123
Resinoid Engineering Corp.
251 O’Neill Drive
Hebron, OH 43025
Richland Foundry
1000 Foundry Drive
(P.O. Box 609)
Richland Center, WI 53581
Rockford Products Corporation
707 Harrison Avenue
Rockford, IL 61104-7162
Roloff Manufacturing
400 Gertrude Street
(P.O. Box 7002)
Kaukauna, WI 54130-7002
Scan-Pac Mfg. Company
N 84 W 13510 Leon Road
Menomonee Falls, WI 53051
Scot Forge Co.
Box 88085
Milwaukee, WI 53288-0085
Shima American Corporation
222 Spring Lake Drive
Itasca, IL 60143
Sinteris, Inc.
325 Chatham Street North
P.O. Box 280
Blenheim, Ontario Noplao
Ontario, Canada

 

 



--------------------------------------------------------------------------------



 



Vendor Name & Address
SM & F Foundry
P.O. Box 4080
South Bend, IN 46634
Southern Cast Products Inc.
1010 Wile Road
P.O. Box 3644
Meridian, MS 39303
St Charles Stamping Co.
318 North 4th Street
P.O. Box 869
St Charles, IL 60174
State Line Foundries
Hwy 251, North
P.O. Box 530
Roscoe, IL 61073
State Line Foundry
Highway 251 North
Roscoe, IL 61073
Stecker Machine
5107 County Road C
Manitowoc, WI 54220
Stone Container Corporation
2350 Springbrook Ct.
Beloit, WI 53511
Supreme Casting
7901 North 73rd Street
Milwaukee, WI 53223
Texas Aluminum
204 Penland Street
(P.O. Box 1409)
Fort Worth, TX 76101
Thermoset
6411 W Mequon Rd.
Mequon, WI 53092
Torrance Casting
3131 Commerce Street
La Crosse, WI 54603

 

 



--------------------------------------------------------------------------------



 



Vendor Name & Address
Vermilion
100 N. 6th Avenue
(P.O. Box 27)
Hoopeston, IL 60942
Viking Forge
4500 Crane Center Drive
Streetsboro, OH 44241-5080
Westwood Aluminum
1242 Lincoln Ave.
Waukesha, WI 53186
Whittet-Higgins Company
33 Higginson Avenue
Central Falls, RI 02863
Winnebago Foundry Inc.
132 Blackhawk Blvd.
So Beloit, IL 61080
Wisconsin Metal Products Company
1807 Dekoven Avenue
P.O. Box 335
Racine, WI 53401-0335
Worthington Steel Company
100 Worthington Drive
Porter, IN 46304
All Power
3146 Market Street
Green Bay, WI 54304
Meurer Company
7402 West Becher Street
Milwaukee, WI 53219
JT Chapman
3251 Royalty Row
Irving, TX 75062
Baldor Mtrs & Drives
900 Sq. Zero
Fort Smith, AR 72908

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 4.5(b)
LOCATIONS OF INVENTORY AND EQUIPMENT
16319 Arthur St.
Cerritos, CA 90703
Suite 330
485 South Frontage Road
Burr Ridge, IL 60527
449 Gardner Street
South Beloit, IL 61080
960 Gardner St.
South Beloit, IL 61080
802 E. Short Street
Columbia City, IN 46725
722 E. Swihart Street
Columbia City, IN 46725
14 Hayward Street
Quincy, MA 02171
23601 Hoover Road
Warren, MI 48089-3994
701 Carrier Drive
Charlotte, NC 28216
1728 Burnet Ave.
Syracuse, NY 13206
2221 Niagara Falls Boulevard
Niagara Falls, NY 14304
1802 Pittsburgh Avenue
Erie, PA 16502
2800 Fisher Road
Wichita Falls, TX 76302
1703 Pearl Street
Waukesha, WI 53186

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 4.7(a)
STATES OF ORGANIZATION

      Entity   Jurisdiction of Organization
Altra Industrial Motion, Inc.
  Delaware
American Enterprises MPT Corp.
  Delaware
American Enterprises MPT Holdings, L.P.
  Delaware
Ameridrives International, L.P.
  Delaware
Boston Gear LLC
  Delaware
Formsprag LLC
  Delaware
Kilian Manufacturing Corporation
  Delaware
Nuttall Gear LLC
  Delaware
Warner Electric LLC
  Delaware
Warner Electric International Holding, Inc.
  Delaware
Warner Electric Technology LLC
  Delaware
The Kilian Company
  Delaware

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 4.7(b)
CHIEF EXECUTIVE OFFICES

      Entity   Chief Executive Office
Altra Industrial Motion, Inc.
  14 Hayward Street
Quincy, MA 02171
American Enterprises MPT Corp.
  14 Hayward Street
Quincy, MA 02171
American Enterprises MPT Holdings, L.P.
  14 Hayward Street
Quincy, MA 02171
Ameridrives International, L.P.
  14 Hayward Street
Quincy, MA 02171
Boston Gear LLC
  14 Hayward Street
Quincy, MA 02171
Formsprag LLC
  14 Hayward Street
Quincy, MA 02171
Kilian Manufacturing Corporation
  14 Hayward Street
Quincy, MA 02171
Nuttall Gear LLC
  14 Hayward Street
Quincy, MA 02171
Warner Electric LLC
  14 Hayward Street
Quincy, MA 02171
Warner Electric International Holding, Inc.
  14 Hayward Street
Quincy, MA 02171
Warner Electric Technology LLC
  14 Hayward Street
Quincy, MA 02171
The Kilian Company
  14 Hayward Street
Quincy, MA 02171

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 4.7(c)
ORGANIZATION IDENTIFICATION NUMBERS

          Entity   Organizational Identification Numbers
Altra Industrial Motion, Inc.
    3878606  
American Enterprises MPT Corp.
    2673186  
American Enterprises MPT Holdings, L.P.
    2686543  
Ameridrives International, L.P.
    2673483  
Boston Gear LLC
    3822981  
Formsprag LLC
    3534967  
Kilian Manufacturing Corporation
    0817664  
Nuttall Gear LLC
    2765519  
Warner Electric LLC
    3142038  
Warner Electric International Holding, Inc.
    3142042  
Warner Electric Technology LLC
    3142046  
The Kilian Company
    3843712  

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 4.7(d)
COMMERCIAL TORT CLAIMS
None.

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 4.8(b)
CAPITALIZATION OF BORROWERS

              Entity   Class   Authorized   Issued and Outstanding
Altra Industrial Motion, Inc.
  Common   1,000   1,000
 
      par $0.001   par $0.001
American Enterprises MPT Corp.
  Common   200,100,000   200,002,000 common
 
      par $0.001                  
 
  Preferred   400,000    
 
      par $0.001    
American Enterprises MPT Holdings, L.P.
  59.4% - LP Interest   N/A   N/A
 
  40.6% - GP Interest        
Ameridrives International, L.P.
  99% - LP Interest   N/A   N/A
 
  1% - GP Interest        
Boston Gear LLC
  One undivided member   One undivided   One undivided member
 
  interest   member interest   interest
Formsprag LLC
  member interest   961,429 Units   961,429 Units
Kilian Manufacturing Corporation
  Common   100   10
 
      without par value    
Nuttall Gear LLC
  One undivided member   One undivided member   One undivided member
 
  interest   interest   interest
The Kilian Company
  Common   125,000   8,767
 
      Par $0.00001   common              
 
  Series A Preferred Stock   100,000   87,656
 
      Par $0.00001   Series A Preferred Stock

              Entity   Class   Authorized   Equity
Warner Electric LLC
  One undivided member   One undivided   One undivided
 
  interest   member interest   member interest
Warner Electric International Holding, Inc.
  Common   1,000   1,000
 
      par $1.00    
Warner Electric Technology LLC
  One undivided member   One undivided   One undivided
 
  interest   member interest   member interest

 





--------------------------------------------------------------------------------



 



SCHEDULE 4.8(c)
CAPITALIZATION OF BORROWERS’ RESTRICTED SUBSIDIARIES

                                  Number of       Percentage Owner   Restricted
Subsidiary   Shares/Units   Class of Interests   Owned
Altra Industrial Motion, Inc. (as successor to Power Transmission Holding LLC)
  American Enterprises MPT Corp.     200,002,000     common     100%  
Altra Industrial Motion, Inc. (as successor to Power Transmission Holding LLC)
  Boston Gear LLC     N/A     member interest     100%  
Altra Industrial Motion, Inc.
  The Kilian Company     8,767 87,656     common
Series A Preferred Stock     100%  
Altra Industrial Motion, Inc. (as successor to Power Transmission Holding LLC)
  Warner Electric LLC     N/A     member interest     100%  
Altra Industrial Motion, Inc. (as successor to Power Transmission Holding LLC)
  Warner Electric International Holding, Inc.     1,000     common     100%  
Altra Industrial Motion, Inc. (as successor to Power Transmission Holding LLC)
  Warner Electric
Technology LLC     N/A     member interest     100%  
Altra Industrial Motion, Inc. (as successor to Power Transmission Holding LLC)
  American Enterprises MPT Holdings, L.P.     N/A     general and limited
partnership interests   40.6% (including 1%
general partnership interest)

 

 



--------------------------------------------------------------------------------



 



                          Owner   Restricted Subsidiary   Number of
Shares/Units   Class of Interests   Percentage
Owned
American Enterprises MPT Holdings, L.P.
  Ameridrives International, L.P.     N/A     limited partnership interest    
99%  
American Enterprises MPT Corp.
  American Enterprises MPT Holdings, L.P.     N/A     limited partnership
interest     59.4%  
American Enterprises MPT Corp.
  Ameridrives International, L.P.     N/A     general partnership interest    
1%  
American Enterprises MPT Corp.
  Nuttall Gear LLC     N/A     member interest     100%  
Ameridrives International, L.P.
  Formsprag LLC     258,429     member interest     30%  
The Kilian Company
  Kilian Manufacturing
Corporation     10     common     100%  
Warner Electric LLC
  Formsprag LLC     603,000     member interest     70%  



 

 



--------------------------------------------------------------------------------



 



SCHEDULE 4.10
LITIGATION
None.

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 4.13(a)
PENSION PLANS

•  
Kilian Manufacturing Corporation Salary Savings Retirement Plan.
  •  
Pursuant to the LLC Purchase Agreement dated October 25, 2004 by and among
Warner Electric Holdings, Inc. (“Seller”), Colfax Corporation (Parent of the
Seller) and CPT Acquisition Corp. (“Buyer”), Buyer will establish a defined
benefit plan for the benefit of continuing employees as of the Closing Date.
Buyer will accept a transfer of assets and liabilities from the Colfax plans
with respect to such continuing employees. Unfunded Benefit Liabilities with
respect to such continuing employees has been estimated to be approximately
$19.1 million. Based on the asset allocation methodology required under IRC
414(l) and the funded level of the Colfax Plans, the new defined benefit plan
will receive a transfer of assets of not more than $4.7 million. Thus the new
defined benefit plan will be less than 90% funded and will require deficit
reduction quarterly contributions. Annual contributions for the new defined
benefit plan have been estimated to be $6.6 million in 2005 declining to
$2 million in 2009.
  •  
Pursuant to the LLC Purchase Agreement dated October 25, 2004 by and among
Warner Electric Holdings, Inc. (“Seller”), Colfax Corporation (Parent of the
Seller) and CPT Acquisition Corp. (“Buyer”), Buyer will establish a defined
contribution plan for the benefit of continuing employees as of the Closing
Date. Buyer’ defined contribution plan will accept direct rollovers from the
Colfax defined contribution plan with respect to such continuing employees.
  •  
Pursuant to the LLC Purchase Agreement dated October 25, 2004 by and among
Warner Electric Holdings, Inc. (“Seller”), Colfax Corporation (Parent of the
Seller) and CPT Acquisition Corp. (“Buyer”), Buyer will assume or continue
retirement benefits for certain non-U.S. employees. The benefit liabilities for
non-U.S. defined benefit plans is estimated to be $3 million; there are no
assets associated with these plans.

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 4.14
ENVIRONMENTAL MATTERS
1. Any finding or condition disclosed in the following environmental reports:

  •  
URS Corporation, Phase I Environmental Site Assessment, Warner Electric, a
Division of Colfax Power Transmission Group, 449 Gardner Street, South Beloit,
IL, November 11, 2004
    •  
URS Corporation, Phase I Environmental Site Assessment, Warner Electric, a
Division of Colfax Power Transmission Group, 960 Gardner Street, South Beloit,
IL, November 11, 2004
    •  
URS Corporation, Phase I Environmental Site Assessment, Boston Gear, a Division
of Colfax Power Transmission Group, 16319 Arthur Street, Cerritos, CA,
November 11, 2004
    •  
URS Corporation, Phase I Environmental Site Assessment, Nuttall Gear Company, a
Division of the Colfax Power Transmission Group, 2221 Niagara Falls Boulevard,
Niagara Falls, NY, November 11, 2004
    •  
URS Corporation, Phase I Environmental Site Assessment, Stieber GmbH, a Division
of Colfax Power Transmission Group, Dieselstrasse 14, 85748 Garching, Germany,
November 11, 2004
    •  
URS Corporation, Phase I Environmental Site Assessment, Ameridrives Couplings, a
Division of Ameridrives International, LP, 1802 Pittsburgh Avenue, Erie, PA,
November 11, 2004
    •  
URS Corporation, Phase I Environmental Site Assessment, Warner Electric Europe,
a Division of Colfax, Route De Spay, 72700 Allonnes, France, November 11, 2004
    •  
URS Corporation, Phase I Environmental Site Assessment, Warner Electric (Wichita
Clutch), a Division of Colfax Corporation, 2800 Fisher Road, Wichita Falls, TX,
November 11, 2004
    •  
URS Corporation, Phase I Environmental Site Assessment, Warner Electric, a
Division of Colfax Equipment Company, 802 East Short Street, Columbia City, IN,
November 11, 2004
    •  
URS Corporation, Phase I Environmental Site Assessment, Warner & Tourco, a
Division of Colfax, ZI Saint Barthelemy D’Anjou, Rue De Champfleur, Saint
Barthelemy D’Anjou, France, November 11, 2004
    •  
URS Corporation, Phase I Environmental Site Assessment, Shui Hing Manufacturing
Factory, a Division of Warner Shui Hing Limited, Songshan Industrial Zone,
Bogang Village, Bao An District, Shenzhen City, Guangdong Province, China,
November 11, 2004

 

 



--------------------------------------------------------------------------------



 



  •  
URS Corporation, Phase I Environmental Site Assessment, Stieber GmbH, a Division
of Colfax Corporation, Hatschekstrasse 36, 69126, Heidelberg, Germany,
November 11, 2004
    •  
URS Corporation, Phase I Environmental Site Assessment, Boston Gear, a Division
of Colfax Power Transmission Group, 14 Hayward Street, Quincy, MA, November 11,
2004
    •  
URS Corporation, Phase I Environmental Site Assessment, Boston Gear, a Division
of Colfax Corporation, 701 Interstate 85 North (Carrier Drive), Charlotte, NC,
November 11, 2004
    •  
URS Corporation, Phase I Environmental Site Assessment, Wichita Clutch, 325
Ampthill Road, Bedford, United Kingdom, November 11, 2004
    •  
URS Corporation, Phase I Environmental Site Assessment, Formsprag Clutch, a
Division of Colfax Power Transmission Group, 23601 Hoover Road, Warren, MI,
November 11, 2004

2. The Company formerly owned a site in Roscoe, IL, which is known to have
contamination associated with the release of chlorinated solvents. Dana
Corporation, which formerly owned the Roscoe facility, is responsible for
remediating the contamination in the area of the former plant. It is our
understanding that the remediation is being done pursuant to an order. The
Company’s former parent, i.e., the seller, has agreed to retain any liability
the Company might incur due to its former ownership of the Roscoe site. Note,
the contamination did not occur while the Company owned or operated the site.
3. As with most manufacturers, the Company and its Subsidiaries generates
hazardous wastes, which are transported off site for treatment or disposal. A
party that arranges for the disposal or treatment of hazardous wastes may be
liable for the cost of remediating if the disposal or treatment site becomes
contaminated.

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 4.17
DEPOSIT ACCOUNTS AND SECURITIES ACCOUNTS

          Borrower/Restricted Subsidiary   Bank Name   Account Number
 
       
Ameridrives International L.P.
  Bank of America   3750781472
Ameridrives International L.P.
  Bank of America   3299912446
Ameridrives International L.P.
  Bank of America   3299916280
Ameridrives International L.P.
  Bank of America   3299976664
Ameridrives International L.P.
  Bank of America   8188010323
Ameridrives International L.P.
  Bank of America   8188511820
Ameridrives International L.P.
  Bank of America   3750782028
Ameridrives International L.P.
  PNC Bank   20-55-002-0367500
Ameridrives International L.P.
  National City Bank of PA   967206455
Ameridrives International L.P.
  Bank One, NA   121000000020678425
Formsprag LLC
  Bank of America   3299980427
Formsprag LLC
  National City Bank   628613937
Formsprag LLC
  National City Bank   981674298
Nuttall Gear LLC
  Bank of America   3299961724
Nuttall Gear LLC
  Bank of America   8188810324
Warner Electric LLC
  Bank of America   3751467863
Warner Electric LLC
  Bank of America   3299781262
Warner Electric LLC
  Bank of America   3299980351
Warner Electric LLC
  Fort Financial Credit Union   42339
Warner Electric LLC
  Bank of America - Toronto   44571230
Warner Electric LLC
  Bank of America   3299980369
Warner Electric LLC
  Lake City Bank   030643
Warner Electric LLC
  Bank of America   3299980401
Warner Electric LLC
  Bank of America   3299980419
Warner Electric LLC
  Bank of America   3299980435
Warner Electric LLC
  Bank One   1559038086
Kilian Manufacturing Corporation
  Wachovia   2018640831218
Kilian Manufacturing Corporation
  La Salle   5590078613
Kilian Manufacturing Corporation
  La Salle   5800441874
Altra Industrial Motion, Inc.
  Wells Fargo Bank   4121073308

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 4.19
PERMITTED INDEBTEDNESS
Capital Leases with the following (as of October 1, 2004, capital leases totaled
approximately $1,631,000):

      Debtor Name   Secured Party
 
   
Boston Gear LLC
  J.P. Morgan Leasing Inc.
 
  Dell Financial Services
 
  CIT Communications Finance Corporation
 
  Dell Financial Services, L.P.
 
  Cisco Systems Capital Corporation
 
  Siebel Systems Incorporated
 
   
Warner Electric, Inc.
  CISCO Systems Capital Corporation
 
  Avnet Computer, a division of Avent, Inc.
 
  Dana Commercial Credit Corporation
 
  US Bancorp
 
  CIT Communications Finance Corporation
 
  Dell Financial Services
 
  CitiCapital Technology Finance, Inc.
 
  Dell Financial Services, L.P.
 
  Dana Commercial Credit Corporation
 
  CCA Financial, LLC
 
  Avaya Financial Services
 
  GE Capital

 

 



--------------------------------------------------------------------------------



 



The following intercompany debt:3

1.  
Nuttall Gear LLC has issued a note to Ameridrives International, L.P. with a
face value of $13,251,525.

2.  
Warner Electric LLC debt owed to Ameridrives International, L.P. for
approximately $1.7 million.

 

      3  
Amounts may not reflect interest charges and other borrowings/repayments based
on the cash flow of the applicable entities.

 

 



--------------------------------------------------------------------------------



 



Final Version
Schedule 5.2
Provide Agent (and if so requested by Agent, with copies for each Lender) with
each of the documents set forth below at the following times in form
satisfactory to Agent:
Monthly (provided, however, that if Excess Availability of Borrowers is less
than $10,000,000, then weekly)
(a) an Account roll-forward with supporting details supplied from sales
journals, collection journals, credit registers and any other records, and
(b) Inventory system/perpetual reports specifying the cost and the wholesale
market value of Borrowers’ and their Subsidiaries’ Inventory, by category, with
additional detail showing additions to and deletions therefrom (delivered
electronically in an acceptable format, if Borrowers have implemented electronic
reporting).
Monthly (not later than (a) during the period from the Closing Date until the
date that is 90 days after the Closing Date, the 20th day of each month; and (b)
thereafter, the 15th day of each month)
(c) a Borrowing Base Certificate,
(d) a detailed aging, by total, of Borrowers’ Accounts, together with a
reconciliation and supporting documentation for any reconciling items noted
(delivered electronically in an acceptable format, if Borrowers have implemented
electronic reporting),
(e) a detailed calculation of those Accounts that are not eligible for the
Borrowing Base, if Borrowers have not implemented electronic reporting,
(f) a detailed Inventory system/perpetual report together with a reconciliation
to Borrowers’ general ledger accounts (delivered electronically in an acceptable
format, if Borrowers have implemented electronic reporting),
(g) a detailed calculation of Inventory categories that are not eligible for the
Borrowing Base, if Borrowers have not implemented electronic reporting,
(h) a summary aging, by vendor, of Borrowers’ and their respective Restricted
Subsidiaries’ accounts payable and any book overdrafts (delivered electronically
in an acceptable format, if Borrowers have implemented electronic reporting) and
an aging, by vendor, of any held checks,
(i) a detailed report regarding Borrowers’ and their respective Restricted
Subsidiaries’ cash and Cash Equivalents, including an indication of which
amounts constitute Qualified Cash,
(j) a monthly Account roll-forward, in a format acceptable to Agent in its
discretion, tied to the beginning and ending account receivable balances of
Borrowers’ general ledgers,
(k) proof of payment of Borrowers’ and their respective Restricted Subsidiaries’
applicable taxes, and
(l) a detailed summary of Loan Parties’ fixed assets reflecting the book value
of Loan Parties’ Real Property and Equipment.

 

 



--------------------------------------------------------------------------------



 



Monthly (no later than the 30th day of each month)
(m) a reconciliation of Accounts, trade accounts payable, and Inventory of
Borrowers’ and their respective Restricted Subsidiaries’ general ledger accounts
to their monthly financial statements including any book reserves related to
each category.
Quarterly
(n) a report regarding Borrowers’ and their respective Restricted Subsidiaries’
accrued, but unpaid, ad valorem taxes.
Annually
(o) a detailed list of Borrowers’ and their respective Restricted Subsidiaries’
customers, with address and contact information.
Promptly, and in any event within 5 days after occurrence thereof
(p) if (i) any Borrower consigns any Inventory or sells any Inventory on bill
and hold, sale or return, sale on approval, or other conditional terms of sale,
(ii) such Inventory is included in the Borrowing Base immediately prior to the
time of such consignment or sale, and (iii) the aggregate amount of such
Inventory satisfying clauses (i) and (ii) above, after giving effect to any such
consignment or sale, exceeds $100,000, then Administrative Borrower shall
deliver notice thereof to Agent describing the Inventory so consigned or sold
and shall deliver to Agent a pro forma Borrowing Base Certificate reflecting the
reduction in the Borrowing Base resulting from such consignment or sale (unless
Agent determines, in its Permitted Discretion, that such Inventory shall remain
in the Borrowing Base), and
(q) if (i) any Borrower or Restricted Subsidiary stores any Inventory or
Equipment with a bailee, warehouseman or similar party, (ii) such Inventory or
Equipment is included in the Borrowing Base immediately prior to the time of
such storage with a bailee, warehouseman or similar party, and (iii) the
aggregate amount of such Inventory and/or Equipment satisfying clauses (i) and
(ii) above, after giving effect to any such storage with a bailee, warehouseman
or similar party, exceeds $100,000, then Administrative Borrower shall deliver
notice thereof to Agent describing the Inventory or Equipment so stored with a
bailee, warehouseman or similar party and shall deliver to Agent a pro forma
Borrowing Base Certificate reflecting the reduction in the Borrowing Base
resulting from such storage with a bailee, warehouseman or similar party (unless
Agent determines, in its Permitted Discretion, that such Inventory or Equipment
shall remain in the Borrowing Base).
Upon request by Agent
(r) such other reports as to the Collateral or the financial condition of
Borrowers and their respective Restricted Subsidiaries, as Agent may reasonably
request.

 

-2-



--------------------------------------------------------------------------------



 



Final Version
Schedule 5.3
Deliver to Agent, with copies to each Lender, each of the financial statements,
reports, or other items set forth below at the following times in form
satisfactory to Agent:
Monthly (not later than (a) during the period from the Closing Date until the
date that is 90 days after the Closing Date, 45 days after the end of each month
and (b) thereafter, 30 days after the end of each month)
(a) an unaudited consolidated and consolidating balance sheet, income statement,
and statement of cash flow covering Parent’s and its Subsidiaries’ operations
during the prior month, and
(b) a Compliance Certificate.
Quarterly (not later than (a) for fiscal year 2004, 75 days after the end of
each fiscal quarter of Parent and (b) thereafter, 60 days after the end of each
fiscal quarter of Parent)
(c) an unaudited consolidated and consolidating balance sheet, income statement,
and statement of cash flow covering Parent’s and its Subsidiaries’ operations
during the prior fiscal quarter and during the period commencing on the first
day of the applicable fiscal year and ending on the last day of the prior
quarter,
(d) a Compliance Certificate, and
(e) to the extent not delivered pursuant to clause (i) or (j) below, copies of
Material Contracts entered into since the delivery of the previous Compliance
Certificate, together with any material amendments to any existing Material
Contracts entered into since the delivery of the previous Compliance
Certificate.
Annually (not later than (a) for fiscal year 2004, 120 days after the end of
each of Parent’s fiscal years and (b) thereafter, 90 days after the end of each
of Parent’s fiscal years)
(f) consolidated and consolidating financial statements of Parent and its
Subsidiaries for each such fiscal year, audited by independent certified public
accountants reasonably acceptable to Agent and certified, without any
qualifications (including any (A) “going concern” or like qualification or
exception, (B) qualification or exception as to the scope of such audit, or
(C) qualification which relates to the treatment or classification of any item
and which, as a condition to the removal of such qualification, would require an
adjustment to such item, the effect of which would be to cause any noncompliance
with the provisions of Section 6.16), by such accountants to have been prepared
in accordance with GAAP (such audited financial statements to include a balance
sheet, income statement, and statement of cash flow and, if prepared, such
accountants’ letter to management), and
(g) a Compliance Certificate.

 

 



--------------------------------------------------------------------------------



 



Annually (not later than 15 days after the start of each of Parent’s fiscal
years)
(h) copies of Borrowers’ Projections, in form and substance (including as to
scope and underlying assumptions) satisfactory to Agent, in its Permitted
Discretion, for the forthcoming fiscal year, quarter by quarter, certified by
the chief financial officer of Parent as being such officer’s good faith
estimate of the financial performance of Borrowers during the period covered
thereby.
if and when filed by any Borrower,
(i) Form 10-Q quarterly reports, Form 10-K annual reports, and Form 8-K current
reports,
(j) any other filings made by any Borrower with the SEC (and, to the extent not
included in any such filings, Borrowers shall promptly provide Agent with true
and complete copies of any and all material documents delivered to any Person
pursuant to, or in connection with, the Acquisition Documents and the Indenture
Documents), and
(k) any other information that is provided by any Borrower to its shareholders
generally.
promptly, but in any event within 5 days after any Borrower or any of its
Subsidiaries has knowledge of any event or condition that constitutes a Default
or an Event of Default,
(l) notice of such event or condition and a statement of the curative action
that Borrowers propose to take with respect thereto.
promptly after the commencement thereof, but in any event within 5 days after
the service of process with respect thereto on Parent, any Borrower or any of
their respective Restricted Subsidiaries,
(m) notice of all actions, suits, or proceedings brought by or against Parent,
any Borrower or any of their respective Restricted Subsidiaries before any
Governmental Authority which reasonably could be expected to result in a
Material Adverse Change.
upon the request of Agent,
(n) any other information reasonably requested relating to the financial
condition of Borrowers or their respective Restricted Subsidiaries.

 

-2-